Exhibit 10.32

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

 

 

AMENDED AND RESTATED AGREEMENT FOR THE SALE AND ASSIGNMENT OF RIGHTS

DATED AS OF DECEMBER 20, 2013

BY AND BETWEEN

NPS PHARMACEUTICALS, INC.

AND

DRUG ROYALTY L.P. 3

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

TABLE OF CONTENTS

1

DEFINITIONS 2 1.1           Defined Terms 2 1.2           Interpretation 6 1.3
          Currency 7 1.4           Additional Definitions 7

2

ROYALTY GRANT; CONSENT; AMENDMENT AND RESTATEMENT OF ORIGINAL PURCHASE AGREEMENT
8 2.1           Royalty Grant 8 2.2           Consent to the Revenue Interest
Arrangement 8 2.3           Conditional Amendment and Restatement of the
Original Purchase Agreement 8 2.4           Mutual Release 9 2.5          
Tolling 9 2.6           Accrued Claims 10

3

THE CLOSING 10 3.1           The Closing 10 3.2           NPS Closing Deliveries
10 3.3           DR3 Closing Deliveries 11

4

REPRESENTATIONS, WARRANTIES OF NPS 11 4.1           Organization, Standing and
Power 11 4.2           Authority, Execution and Delivery; Enforceability 11 4.3
          No Conflicts 11 4.4           No Consent 12 4.5           Rights in
DR3 Royalty Right 12 4.6           Agreements 12 4.7           Patents and Other
Intellectual Property 12 4.8           Litigation 13 4.9           Regulatory
Submissions 14 4.1           Prior Royalties 14 4.11           Reports 14 4.12
          Disclosure 14

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

5

REPRESENTATIONS, WARRANTIES OF DR3 14 5.1           Organization 14 5.2     
     Authorization 14 5.3           No Conflicts 14 5.4           No Consent 15
5.5           No Litigation 15

6

COVENANTS 15 6.1           Patent Obligations 15 6.2           Confidentiality
16 6.3           Infringement of NPS Technology 17 6.4           DR3 May Perform
17 6.5           Grant of Security Interest 18 6.6           Acknowledgment of
Existing Patent Filings 18 6.7           Further Sale or Financing 18

7

COMMERCIALIZATION AND UPDATES 19 7.1           Commercialization of Product 19
7.2           Updates 19 7.3           Notifications 19 7.4           No
Assumption of Obligations 20 7.5           No Contravention of NPS's Residual
Rights; End of Term 20 7.6           Actions upon Revocation 20

8

PAYMENTS 20 8.1           Royalty Term 20 8.2           Royalty Payments and
Royalty Statements 21 8.3           Late Payments 21 8.4           Royalty
Withholding Taxes 21 8.5           Currency Conversion 21 8.6           Records,
Audits 22

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

9

TERM AND TERMINATION 22 9.1           Term of Agreement 22 9.2          
Termination 23 9.3           Accrued Rights 23 9.4           Survival 23

10

INDEMNIFICATION 23 10.1           Indemnification by NPS 23 10.2          
Indemnification by DR3 23 10.3           Procedure for Claims 23

11

MISCELLANEOUS 25 11.1           Costs and Expenses 25 11.2           Further
Assurances 25 11.3           Notices 25 11.4           Successors and Assigns 26
11.5           No Partnership 26 11.6           Entire Agreement 26 11.7     
     Amendments, Supplements, Waivers 27 11.8           Severability 27 11.9
          Governing Law 27 11.1           Waiver of Jury Trial 27 11.11     
     Counterparts 27

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

SCHEDULES

1.1(j) DR3 Account
4.6 Copies of Certain Agreements and Notifications
4.7 List of NPS Patents
4.7(a) Opinions of Counsel
4.8 Litigation
6.1(a) Jurisdictions Requiring Consent to License
6.2(d) Form 8-K

 

EXHIBITS

A Form of Restated Security Agreement
B Patent Filings

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

AMENDED AND RESTATED AGREEMENT FOR THE SALE AND ASSIGNMENT OF RIGHTS

THIS AMENDED AND RESTATED AGREEMENT FOR THE SALE AND ASSIGNMENT OF RIGHTS

(this "Agreement") is made and entered into as of December 20, 2013, by and
between NPS Pharmaceuticals, Inc., a Delaware corporation ("NPS"), and Drug
Royalty L.P.3, a Cayman Islands limited partnership ("DR3"). NPS and DR3 are
sometimes referred to herein individually as a "Party" and together as the
"Parties".

RECITALS

WHEREAS

, NPS, Takeda Pharma A/S, a Danish company ("Takeda Pharma") (formerly known as
Nycomed Danmark ApS) and Takeda GmbH entered into that certain Termination and
Transition Agreement, dated as of March 18, 2013 (the "Termination and
Transition Agreement"), pursuant to which, among other things, Takeda terminated
that certain License Agreement, dated as of July 2, 2007, by and between NPS (as
assignee of NPS Allelix Corp., a Canadian corporation ("NPS Allelix")) and
Takeda Pharma (the "License Agreement"), pursuant to Section 16.2 of the License
Agreement and NPS acquired certain additional rights and assets related to the
Product;



WHEREAS

, NPS (both as an original party and as assignee of NPS Allelix) and DR3 are
parties to that certain Agreement for the Sale and Assignment of Rights dated as
of July 16, 2007 (the "Original Purchase Agreement"), pursuant to which NPS
assigned to DR3 certain of its rights under the License Agreement, including the
right to receive certain payments from Takeda Pharma under the License
Agreement;



WHEREAS

, NPS intends to develop and market the Product on its own in the territories
previously licensed to Takeda Pharma utilizing in part the rights and assets
acquired from Takeda Pharma, and grant to DR3 the right to receive royalties on
Net Sales of the Product (the "Revenue Interest Arrangement");



WHEREAS

, NPS has agreed to grant to DR3 the DR3 Royalty Right (as defined below) in
consideration of the Consent (as defined below) and subject to the conditions
specified herein, and DR3 and NPS wish to enter into this Agreement to effect
this transaction; and



WHEREAS

, NPS and DR3 further desire to conditionally amend and restate the Original
Purchase Agreement to reflect the Revenue Interest Arrangement, subject to the
terms and conditions set forth herein.



NOW, THEREFORE

, in consideration of the foregoing premises and the mutual covenants contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:



-1-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

DEFINITIONS

1.1   Defined Terms . For the purposes of this Agreement, the following terms
shall have the respective meanings set out below, and grammatical variations of
such terms shall have corresponding meanings:

"Affiliate", in respect of any Person, means any other Person which, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the subject Person, and a Person that has an entity
that is an Affiliate under the foregoing shall also be deemed to be an Affiliate
of such Person.

"Asahi" means Asahi Kasei Pharma Corporation.

"Asahi Agreement" means the non-exclusive patent license agreement dated as of
April 1, 2005 between NPS and Asahi.

"Biologics License Application" or "BLA" means a Biologics License Application
(including any supplements or amendments thereto) as defined in the United
States Food, Drug, and Cosmetic Act, as amended from time to time, and the
regulations promulgated thereunder.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

"Closing Document" means any document, instrument, undertaking or agreement
required under this Agreement to be delivered by NPS at the Closing.

"Control" means, when used in reference to intellectual property, other
intangible property, or materials, that a Party owns or has a license or
sublicense to such intellectual property, other intangible property or
materials, and has the ability to grant a license or sublicense or other right
to use to such intellectual property, other intangible property or materials, as
applicable, as provided for herein, without (i) requiring the consent of a Third
Party or (ii) violating the terms of any existing license agreement in respect
of such intellectual property, other intangible property or materials with any
Third Party.

"Damages" means any damage, loss, claim, cost, liability, demand or expense
(including reasonable out-of-pocket expenses of investigation and reasonable
legal fees and expenses in connection with any action, suit or proceeding), but
excluding punitive and consequential damages.

"Dollar" means a U.S. dollar, and "$" shall be interpreted accordingly.

-2-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

"DR3 Account" means the bank account specified in Schedule 1.1(j).

"DR3 Royalty Right" means the right to receive the Royalty Payments.

"Encumbrance" means any lien, charge, security interest, mortgage, option,
privilege, pledge, trust or deemed trust (whether contractual, statutory or
otherwise arising) or any other encumbrance, right or claim of any other Person
of any kind whatsoever whether choate or inchoate, or any agreement (whether
written or oral) to create any of the foregoing.

"FDA" means the U.S. Food and Drug Administration or its successor.

"First Commercial Sale" means, with respect to the Product, the first sale of
the Product in a given country or other regulatory jurisdiction in the Territory
by or on behalf of NPS, or any of its Affiliates, licensees or sublicensees, to
a Third Party, after receipt of Regulatory Approval for the Product in such
country or regulatory jurisdiction.

"Gautvik Agreement" means the purchase and sale agreement dated April 1, 1996
between Allelix Biopharmaceuticals, Inc., Kaare M. Gautvik and Peter Alestrom.

"Gautvik Patents" means those patents purchased by NPS pursuant to the Gautvik
Agreement.



"Governmental Authority" means any government, regulatory or administrative
agency or commission, governmental department, ministry, bureau, commission or
agency, court, tribunal, governmental arbitrator or arbitration board or other
similar body, or other governmental authority or instrumentality, whether
federal, provincial, state or municipal (domestic or foreign).

"Knowledge of NPS" means the actual knowledge of NPS after due inquiry.

"Know-How" means information, results and data of any type whatsoever, in any
tangible or intangible form whatsoever, including without limitation, technical
information, databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and manufacturing process
and development information, results and data relating to the Product or the
device used to deliver the Product.

"Laws" means all applicable laws, statutes, rules, regulations, ordinances,
guidelines and other pronouncements having the effect of law of any Governmental
Authority.

-3-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

"Material Adverse Effect" means a material adverse effect on (a) the ability of
NPS to perform its obligations under this Agreement, (b) the validity or
enforceability of this Agreement or the rights or remedies of DR3 hereunder, (c)
the timing, amount or duration of the Royalty Payments, (d) the DR3 Royalty
Right, or (e) the Products.

"Net Sales" means, with respect to any period, the gross invoiced commercial
sales or other commercial dispositions of the Product during such period by NPS,
its Affiliates, licensees and sublicensees, to Third Parties, less the following
deductions to the extent included in the gross invoiced sales price for the
Product or otherwise directly paid, allowed, accrued, or incurred by NPS, its
Affiliates, licensees or sublicensees, with respect to the Product during such
period:

quantity or cash discounts, credits, retroactive price reductions, rebates,
allowances and adjustments granted, to the extent usual and customary in the
pharmaceutical industry and consistent with NPS's usual course of dealing for
its products other than the Product (including government mandated and managed
healthcare negotiated rebates);

amounts repaid, credited or written off by reason of rejections, recalls,
billing errors and returns;

sales, excise, turnover, inventory, value-added, and similar taxes assessed on
the sale of the Product (other than income taxes of NPS, its Affiliates,
licensees, sublicensees), and import and customs duties; and

transportation, importation, shipping, insurance and other handling expenses.

Notwithstanding the foregoing, in any case where Product is sold or otherwise
disposed of in a transaction that is not an arm's length sale exclusively for
cash that is separate from any sale or disposition of other products or of
services, Net Sales shall mean the greatest of:

the Net Sales amount for Product sold in such transaction determined as provided
above, with any non-cash consideration attributable to such transaction valued
at fair market value;

if there has been any arm's length sale of Product separate from any sale or
disposition of other products or of services to a non-licensee or
non-sublicensee Third Party, the Net Sales amount, determined as provided above,
for the most contemporaneous such sale; or

if there has been no such arm's length sale, the fraction of the overall value
of such transaction reasonably attributed to Product sold in such transaction,
with any non-cash consideration attributable to such transaction valued at fair
market value.

-4-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

For sake of clarity, (a) sales by NPS, its Affiliates, licensees or sublicensees
to distributors and wholesalers shall be considered sales to Third Parties, and
(b) amounts recovered by NPS or its Affiliates from any assertion of NPS
Technology after deduction of the expenses specified in Section 6.3(b)(iii)
shall be deemed Net Sales without further deductions.

"NPS Know-How" means (a) any non-public or confidential sections of any
marketing authorization application relating to any Product, and (b) any other
non-public or confidential Know-How Controlled by NPS that is necessary or
useful for the performance of pre-clinical or clinical development, for the
filing of marketing authorizations in the Territory, or the commercialization,
marketing or manufacture of a Product.

"NPS Patents" means the Patents Controlled by NPS that are necessary or useful
for the development, commercialization or manufacture of the Product in the
Territory.

"NPS Technology" means the NPS Patents and the NPS Know-How.

"NPS Trademarks" means NATPARA™, PREOTACT™ and any other trademarks, trade
dress, logos, slogans, and designs, whether or not registered in the Territory,
used to identify or promote the Product in the Territory.

"Patent 151 License" means the development agreement dated January 7, 2004
between NPS Allelix and Ypsomed AG in respect of Patent No. EP 1519766A (filing
date June 25, 2003).

"Patents" means patents and patent applications and (a) any foreign counterparts
thereof, (b) all divisionals, continuations, continuations-in-part thereof or
any other patent application claiming priority to (i) any such patents or patent
applications or (ii) any patent or patent application from which such patents or
patent applications claim priority, and (c) all patents issuing on any of the
foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, renewals, supplemental protection
certificates, or extensions of any of the foregoing, and any foreign
counterparts thereof.

"Person" means an individual, firm, corporation, company, limited liability
company or other body corporate (with or without share capital), partnership,
trust, joint venture, association, executor, administrator or other legal
representative, Governmental Authority or other entity or organization howsoever
formed.

"Product" means recombinant human parathyroid hormone (rhPTH 1-84) as set forth
in the BLA No. 125511 (and regardless of the trademark under which it may be
sold or distributed) as well as any invention, discovery or derivative or
Know-How, whether or not patentable related thereto, including other
formulations or indications. For clarity, "Product" includes rhPTH 1-84 as
described in BLA No. 125511 but sold, distributed or otherwise commercialized
outside of the United States.

-5-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

"Regulatory Approvals" means all necessary approvals, licenses, registrations or
authorizations of any Governmental Authority, necessary for the manufacture,
distribution, use and sale of the Product in a given country or regulatory
jurisdiction.

"Restated Security Agreement" means the Amended and Restated Security Agreement
between the Parties, dated as of the date hereof, which amends and restates the
Security Agreement, in substantially the form attached hereto as Exhibit A.

"Royalty Right" means any right to receive payments on (i) sales or other
dispositions of Product in the Territory to Third Parties, (ii) the achievement
of regulatory, commercialization or other milestones with respect to the Product
in the Territory, or (iii) any other use of the NPS Technology in the Territory.

"Security Agreement" means the Security Agreement dated October 2, 2009 between
NPS and DR3.

"Territory" means all countries and territories of the world other than Israel.

"Third Party" means any Person other than a Party or its Affiliates.

"UCC" means (i) the Uniform Commercial Code as in effect from time to time in
the State of New York, (ii) with respect to enforcement, the Uniform Commercial
Code as in effect from time to time in any other state whose law is applicable
with respect to DR3's enforcement of its rights hereunder or under the Restated
Security Agreement, as applicable, and (iii) insofar as any references to the
UCC is used in the context of perfection, the Uniform Commercial Code as in
effect from time to time in the state that is the "location" of NPS under the
UCC, in each case including any legislation that may be substituted therefor (as
any such substituted legislation may be amended from time to time).

1.2   Interpretation . The following initially capitalized terms shall the
meaning set forth below. Other initially capitalized terms shall have the
meaning ascribed to such terms elsewhere in this Agreement.

When a reference is made in this Agreement to an "Article", "Section",
"Schedule" or "Exhibit", such reference shall be to an Article, Section,
Schedule or Exhibit to this Agreement unless otherwise indicated.

The words "include," "includes" and "including" when used herein shall be deemed
in each case to be followed by the words "without limitation" and shall not be
construed to limit any general statement which it follows to the specific or
similar items or matters immediately following it.

-6-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

None of the Parties hereto shall be or be deemed to be the drafter of this
Agreement for the purposes of construing this Agreement against another party.

Unless otherwise specified in this Agreement, words importing one gender include
all genders.

All uses of the words "hereto", "herein", "hereof', "hereby" and "hereunder" and
similar expressions refer to this Agreement.

The headings and captions in this Agreement are for convenience and reference
purposes only and shall not be considered a part of, or affect the construction
or interpretation of, any provision of this Agreement.

1.3   Currency . Unless specified otherwise, all references to monetary amounts
in this Agreement are to references to the lawful currency of the United States
of America.

1.4   Additional Definitions . The following terms have the meanings set forth
in the corresponding Sections of this Agreement:

Term

Section

Agreement

Preamble

Audit

8.6

Closing

3.1

Consent

2.2

DR3

Preamble

DR3 Released Parties

2.4(b)

indemnified party

10.3(a)

Launch

7.2

License Agreement

Recitals

NPS

Preamble

NPS Allelix

Recitals

NPS Released Parties

2.4(a)

Original Purchase Agreement

Recitals

Party

or Parties

Preamble

Patent Filings

6.6

Regulatory Milestone

2.2

Revocation

2.2

Revenue Interest Arrangement

Recitals

Royalty Payments

2.1

Royalty Statements

8.2

Royalty Term

8.1

Takeda Pharma

Recitals

Term

9.1

Termination and Transition Agreement

Recitals

Third Party Claim

10.3(a)

-7-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

ROYALTY GRANT; CONSENT; AMENDMENT AND RESTATEMENT OF ORIGINAL PURCHASE AGREEMENT

2.1   Royalty Grant . NPS shall pay to DR3 a royalty of [* * *] of Net Sales of
Product in the Territory for all or any portion of the calendar year falling
within the Royalty Term ("Royalty Payments"), on the terms specified in Article
8.

2.2   Consent to the Revenue Interest Arrangement . Subject to the terms and
conditions hereof, DR3 hereby grants its consent to the Revenue Interest
Arrangement pursuant to Section 7.5 of the Original Purchase Agreement and the
Revenue Interest Arrangement shall be deemed to be a "New Arrangement" as such
term is defined in Section 7.5(a) of the Original Purchase Agreement (the
"Consent"), which may only be revoked pursuant to the next sentence. In the
event that NPS or any of its Affiliates fails to submit a Marketing
Authorization Application (that NPS reasonably expects to be validated and
accepted for review) to the European Medicines Agency for the Product in the
European Union by [* * *] (the "Regulatory Milestone"), DR3 may revoke the
Consent by providing written notice to NPS of such revocation on or before [* *
*] (a "Revocation"). In connection with the Regulatory Milestone, NPS currently
intends to pursue approval of the Product for hypo-parathyroidism and may amend,
modify or withdraw any pre-existing regulatory filings or marketing approvals
for the Product. In the event of a Revocation, this Agreement shall be of no
further force or effect and the Original Purchase Agreement shall become active.
In such event, as of the date DR3 delivers a Revocation to NPS, at DR3's
election either (i) the twelve (12) month period referenced in Section 7.5(a) of
the Original Purchase Agreement shall commence, or (ii) the provisions of
Section 7.5(c) of the Original Purchase Agreement shall commence as though such
twelve (12) month period had already expired. In the event (i) that NPS achieves
the Regulatory Milestone or (ii) that NPS doesn't achieve the Regulatory
Milestone and DR3 fails to exercise the Revocation by [* * *], the Consent shall
be irrevocable.

2.3   Conditional Amendment and Restatement of the Original Purchase Agreement.

Until such time as either DR3 delivers a Revocation or the Consent becomes
irrevocable pursuant to Section 2.2, the Original Purchase Agreement shall be
tolled and the Parties' rights and obligations with respect to the NPS
Technology and the Product, and DR3's right to receive any payments with respect
to the Product, shall be governed by this Agreement.

In the event that DR3 delivers a Revocation in accordance with Section 2.2, this
Agreement shall terminate and the Parties' rights and obligations with respect
to the NPS Technology and the Product, and DR3's right to receive any payments
with respect to the Product, shall be governed by the Original Purchase
Agreement (for clarity, prior to its amendment and restatement by this
Agreement) and this Agreement shall terminate pursuant to Section 9.2. In such
event, any Royalty Payments made to DR3 prior to the effective date of such
termination of this Agreement shall, for purposes of the Original Purchase
Agreement, be credited against the Purchaser Royalty Interest (as such term is
defined in Section 8.1 of the Original Purchase Agreement).

-8-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

If the Consent becomes irrevocable pursuant to Section 2.2, the Parties' rights
and obligations with respect to the NPS Technology and the Product, and DR3's
right to receive any payments with respect to the Product, shall be governed
this Agreement without any further conditions or obligations under the Original
Purchase Agreement.

2.4   Mutual Release.

If the Consent becomes irrevocable pursuant to Section 2.2, NPS and its
Affiliates, and its and their respective officers, directors, shareholders,
employees, agents, predecessors, successors and assigns (collectively, the "NPS
Released Parties") shall automatically be fully, finally and irrevocably
relinquished, released and discharged by DR3, on behalf of itself and its
Affiliates, and its and their respective officers, directors, limited partners,
employees, agents, predecessors, successors and assigns, from any and all
claims, damages, liabilities, obligations, and causes of action, including
indemnification claims, known or unknown, suspected or unsuspected, in law or
equity, that were asserted, or that could have been asserted by DR3 and its
Affiliates, and its and their respective officers, directors, shareholders,
employees, agents, predecessors, successors and assigns, against the NPS
Released Parties arising out of the Original Purchase Agreement and the Security
Agreement, whether accrued or not; provided, however, that nothing in this
Section 2.4(a) shall be deemed to affect the enforceability of DR3's rights or
the obligations of the Parties under this Agreement or the Restated Security
Agreement.

If the Consent becomes irrevocable pursuant to Section 2.2, DR3 and its
Affiliates, and its and their respective officers, directors, shareholders,
employees, agents, predecessors, successors and assigns (collectively, the "DR3
Released Parties") shall automatically be fully, finally and irrevocably
relinquished, released and discharged by NPS, on behalf of itself and its
Affiliates, and its and their respective officers, directors, limited partners,
employees, agents, predecessors, successors and assigns, from any and all
claims, damages, liabilities, obligations, and causes of action, including
indemnification claims, known or unknown, suspected or unsuspected, in law or
equity, that were asserted, or that could have been asserted by NPS and its
Affiliates, and its and their respective officers, directors, shareholders,
employees, agents, predecessors, successors and assigns, against the DR3
Released Parties arising out of the Original Purchase Agreement and the Security
Agreement, whether accrued or not; provided, however, that nothing in this
Section 2.4(b) shall be deemed to affect the enforceability of NPS's rights or
the obligations of the Parties under this Agreement or the Restated Security
Agreement.

2.5   Tolling.

Until a Revocation, DR3 and its Affiliates, and its and their respective
officers, directors, shareholders, employees, agents, predecessors, successors
and assigns, shall not assert any claims against the NPS Released Parties
arising out of the Original Purchase Agreement and the Security Agreement
whether accrued or not.

-9-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Until a Revocation, NPS and its Affiliates, and its and their respective
officers, directors, shareholders, employees, agents, predecessors, successors
and assigns shall not assert any claims against the DR3 Released Parties arising
out of the Original Purchase Agreement and the Security Agreement whether
accrued or not.

2.6   Accrued Claims. Without an admission of liability by either Party, each
Party acknowledges and agrees that, with respect to any claim a Party has
against the other under the Original Purchase Agreement or the Security
Agreement, the period of time between the date hereof and the effective date of
a Revocation shall be excluded in any calculation of damages with respect to
such claim.

THE CLOSING

3.1   The Closing . The closing of the transactions contemplated by this
Agreement, including the grant by NPS to DR3 of the DR3 Royalty Right, the grant
by DR3 to NPS of the Consent, the conditional amendment and restatement of the
Original Purchase Agreement described in Section 2.3, and the conditional
amendment and restatement of the Security Agreement shall take place on the date
hereof (the "Closing").

3.2   NPS Closing Deliveries . DR3 acknowledges that, at the Closing, NPS has
delivered or has caused to be delivered to DR3:

a current Certificate of Good Standing for NPS from the Delaware Department of
State;

the Restated Security Agreement, duly executed and delivered by NPS;

a patent security agreement in a form sufficient for the recordation thereof by
the United States Patent and Trademark Office, together with an appropriately
completed recordation form, each duly executed and delivered by NPS;

a trademark security agreement in a form sufficient for the recordation thereof
by the United States Patent and Trademark Office, together with an appropriately
completed recordation form, each duly executed and delivered by NPS;

standard corporate existence and authority opinions and enforceability opinions
with respect to this Agreement, the Restated Security Agreement, the patent
security agreement referred to in Section 3.2(c), the trademark security
agreement referred to in Section 3.2(d), a perfection and registration opinion
with respect to the Restated Security Agreement and a no-conflict-with-laws-
opinion with respect to this Agreement; and

-10-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

customary UCC financing statements in form and substance satisfactory to DR3 to
perfect the additional security interest granted in the Restated Security
Agreement.

3.3   DR3 Closing Deliveries . NPS acknowledges that, at the Closing, DR3 has
delivered or has caused to be delivered to NPS the Restated Security Agreement,
duly executed and delivered by DR3.

REPRESENTATIONS, WARRANTIES OF NPS

NPS hereby represents and warrants to DR3 as of the date hereof as follows and
acknowledges that DR3 is relying on such representations and warranties in
entering into this Agreement.

4.1   Organization, Standing and Power.

NPS is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware and has full corporate power and
authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets and to carry on its business as presently
conducted.

NPS is not insolvent and no proceedings have been taken or authorized by NPS, or
to the Knowledge of NPS been taken or threatened by any other Person, with
respect to the bankruptcy, insolvency, liquidation, dissolution or winding up of
NPS. NPS will not become insolvent or be put in insolvent circumstances or
become unable to meet its obligations as they become due, in each case within
the meaning of applicable bankruptcy, insolvency and similar Laws to which NPS
is subject, by or as a result of entering into this Agreement. NPS is not
entering into this Agreement for the purpose of injuring, obstructing, impeding,
defeating, hindering, delaying, defrauding or oppressing the rights and claims
of creditors or others against NPS.

4.2   Authority, Execution and Delivery; Enforceability . NPS has full power and
authority to execute and deliver this Agreement and perform all of the
obligations to be performed by NPS hereunder. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of NPS. This Agreement has
been duly executed and delivered by NPS and constitutes NPS's legal, valid and
binding obligations, enforceable against NPS in accordance with its respective
terms, subject to creditors' rights and general principles of equity.

4.3   No Conflicts . The execution and delivery of this Agreement by NPS do not
and will not, and the consummation of the transactions contemplated hereby and
the compliance by NPS with the terms hereof will not:

-11-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

conflict with, result in a breach or violation of, constitute a default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
benefit under, any provision of (i) any applicable statute, law, ordinance, rule
or regulation of any Governmental Authority, or any judgment, order, writ,
decree, permit or license of any court or any Governmental Authority to which
NPS or its properties or assets may be subject, (ii) any agreement (whether
written or oral), commitment or instrument to which NPS is a party or by which
NPS or any of its assets is bound (including any agreement to which NPS is a
party relating to the NPS Technology, the NPS Trademarks or the DR3 Royalty
Right), or (iii) the bylaws of NPS; or

result in the creation or imposition of any Encumbrance on the NPS Technology,
the NPS Trademarks or the DR3 Royalty Right except as contemplated in the
Restated Security Agreement in favor of DR3.

4.4   No Consent . No consent, approval, license, permit, order or authorization
of, or registration, declaration or filing with, any Person is required to be
obtained or made by NPS in connection with the execution and delivery by NPS of
this Agreement, the performance by NPS of its obligations under this Agreement
or the consummation of any of the transactions contemplated hereby, including
the right of DR3 to receive the Royalty Payments.

4.5   Rights in DR3 Royalty Right.

Other than the Milestone Payment (as such term is defined in the Termination and
Transition Agreement), there are no other contracts, arrangements or
understandings (whether written or oral) to which NPS or its Affiliates is a
party relating to granting any Third Party any Royalty Right in the Territory.

Other than DR3 under this Agreement and Takeda Pharma under the Termination and
Transition Agreement (in respect of the Milestone Payment, as defined therein),
no Person has any entitlement to receive, in whole or in part, any Royalty Right
in the Territory.

4.6   Agreements .

The Asahi Agreement expired according to its express terms as of October 8,
2013, and the Gautvik Agreement expired as of September 11, 2009. On October 4,
2010, Ypsomed AG delivered written notice to NPS under the Patent 151 License
that it was allowing Patent No. EP 1519766A (filing date June 25, 2003) to
lapse, and the Patent 151 License has now expired. A true, correct and complete
certified copy of the Asahi Agreement, the Gautvik Agreement, the Patent 151
License and lapse notifications referred to in this Section 4.6 are attached
hereto in Schedule 4.6.

4.7   Patents and Other Intellectual Property.

Schedule 4.7 sets forth a complete list, including status, of all Patents which
comprise the NPS Patents. NPS is the exclusive owner of the entire right, title
and interest in and to the NPS Patents free and clear of any Encumbrances other
than the encumbrances in respect of the NPS Technology that are specifically
created under or by the Asahi Agreement. NPS has not received written notice
that any Person has

-12-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

challenged the validity or enforceability of the NPS Patents. To the Knowledge
of NPS, there is, and since July 16, 2007 there has been, no infringement of the
NPS Patents by any Person. NPS has not received any demand or claim by any
Person that such Person has any ownership interest in any of the NPS Patents, or
that any of the NPS Patents are, or may be, invalid or unenforceable or that any
Product infringes upon or may infringe upon any patent, copyright, trademark,
trade secret or other intellectual property right of any Third Party. All
appropriate patent fees required to be paid with respect to the applications
listed on Schedule 4.7 have been paid. To the Knowledge of NPS, the sale of the
Product in the Territory as previously sold by Takeda Pharma does not infringe
any issued patent of any Third Party or infringes any other trademarks or trade
secrets of any Third Party. Except as set forth in Schedule 4.7(a), NPS has not
requested any written opinions of counsel relating to any Third Party patent or
published patent application which may be considered to relate to any Product or
device used to administer the Product.

To the Knowledge of NPS, no Third Party has a claim or has claimed any ownership
rights or received any demand or claim by any Person that any of the NPS
Technology or NPS Trademarks is infringing or may infringe upon any patent,
copyright, trademark, trade secret or any other intellectual property rights of
any Third Party.

Except as set forth in Schedule 4.7(c), NPS has not entered into any contract,
agreement, commitment or undertaking granting to any Person the right within the
Territory (i) under the NPS Patents or (ii) to use the NPS Technology, in either
case, to market or sell Products or any other product.

NPS has not granted to any Governmental Authority a license relating to the NPS
Technology and, to the Knowledge of NPS, there is no reason to believe that NPS
is or will be required to grant any such license to any Governmental Authority.

The Gautvik Patents have expired and Pat. No. EP 1519766 has been abandoned. NPS
owns sufficient rights in and to Pat. No. EP 0515228 such that NPS's
manufacture, use and sale of the Product in Denmark and Norway would not
infringe it.

4.8   Litigation . Except as set out on Schedule 4.8, there is no: (a) action,
suit, claim or proceeding pending or, to the Knowledge of NPS, threatened
against NPS, at law or in equity, (b) arbitration proceeding to which NPS is a
party, or (c) any inquiry by any Governmental Authority pending or, to the
Knowledge of NPS, threatened against NPS, which, if adversely determined, would
question the validity or enforceability of the NPS Technology, the NPS
Trademarks or the ability of NPS to grant the right for DR3 to receive Royalty
Payments, or prevent the consummation of the transactions contemplated by this
Agreement or otherwise adversely affect the right of DR3 to receive Royalty
Payments. There is no action or suit by NPS pending or threatened in writing
against others relating to the NPS Technology, the NPS Trademarks, the Products
or any device used to administer the Product. None of the NPS Patents is subject
to any outstanding

-13-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

decree, order, judgment, or stipulation restricting in any manner the use or
licensing thereof by NPS. Schedule 4.8 sets forth a list of all patent office
proceedings, including oppositions, interferences or re-examinations, relating
to the NPS Patents.

4.9   Regulatory Submissions . NPS has submitted an orphan drug designation
application for the Product to the European Medicines Agency, and has received
orphan drug designation for the Product by the FDA. NPS has submitted BLA 125511
to the FDA for the Product and expects to receive twelve (12) years of data
exclusivity in the United States.

4.10   Prior Royalties . To the Knowledge of NPS, all royalties required to be
paid by Takeda Pharma pursuant to the License Agreement for any period ending on
or prior to March 18, 2013 have been paid in full as and when due, and no
portion of the Purchaser Royalty Interest (as defined in the Original Purchase
Agreement) has accrued but not yet been paid to DR3. No royalties have been
received by NPS from Takeda Pharma for the period from March 18, 2013 to the
date hereof.

4.11   Reports . NPS has provided to DR3 true, correct and complete copies of
all royalty reports received by NPS from Takeda Pharma as of the date hereof.

4.12   Disclosure . No representation or warranty made by NPS in this Agreement,
when considered together with other representations and warranties made by NPS
in this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary to make any such representation or warranty,
in the light of the circumstances under which it is made, not misleading to a
prospective buyer of the DR3 Royalty Right.

REPRESENTATIONS, WARRANTIES OF DR3

DR3 hereby represents and warrants to NPS as of the date hereof as follows and
acknowledges that NPS is relying on such representations and warranties in
entering into this Agreement.

5.1   Organization . DR3 is a limited partnership duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has full
organizational power and authority and possesses all governmental franchises,
licenses, permits, authorizations and approvals necessary to enable it to own,
lease or otherwise hold its properties and assets and to carry on its business
as presently conducted.

5.2   Authorization . DR3 has full power and authority to execute and deliver
this Agreement and to perform all of the obligations to be performed by DR3
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
partnership action of DR3. This Agreement has been duly executed and delivered
by DR3 and constitutes DR3's legal, valid and binding obligation, enforceable
against DR3 in accordance with its terms.

-14-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

5.3   No Conflicts . The execution and delivery of this Agreement by DR3 do not,
and the consummation of the transactions contemplated hereby and the compliance
by DR3 with the terms hereof will not conflict with, result in a breach or
violation of, constitute a default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under, any
provision of: (a) any applicable statute, law, ordinance, rule or regulation of
any Governmental Authority, or any judgment, order, writ, decree, permit or
license of any court or any Governmental Authority to which DR3 or its
properties or assets may be subject, (b) any material contract, commitment or
instrument to which DR3 is a party or by which DR3 or any of its assets is
bound, or (c) the governing documents of DR3.

5.4   No Consent . No consent, approval, license, permit, order or authorization
of, or registration, declaration or filing with, any Person is required to be
obtained or made by DR3 in connection with the execution and delivery by DR3 of
this Agreement, the performance by DR3 of its obligations under this Agreement
or the consummation of any of the transactions contemplated hereby.

5.5   No Litigation . There is no: (a) action, suit, claim or proceeding pending
or, to the knowledge of DR3, threatened against DR3, at law or in equity, (b)
arbitration proceeding to which DR3 is a party, or (c) any inquiry by any
Governmental Authority pending or, to the knowledge of DR3, threatened against
DR3, which, if adversely determined, would prevent the consummation of the
transactions contemplated by this Agreement.

COVENANTS

6.1   Patent Obligations.

NPS may transfer or license the NPS Technology or the NPS Trademarks to its
Affiliates without DR3's prior written consent. Without the prior written
consent of DR3 (such consent to be at DR3's sole discretion), NPS may not sell
or otherwise transfer any NPS Technology or any NPS Trademark to any Third
Party. NPS may not license the NPS Technology or the NPS Trademarks to any Third
Party in the jurisdictions set forth on Schedule 6.1(a) without DR3's prior
written consent (not to be unreasonably withheld).

NPS shall (i) to the full extent allowed by Law, prosecute and maintain in full
force and effect each pending patent application included in the NPS Patents in
the Territory, and (ii) maintain and keep in full force and effect any issued
Patents in the Territory. In addition, prior to issuance of a patent from a
pending patent application included in the NPS Patents or abandonment of a
patent application included in the NPS Patents, NPS shall file, to the extent
permitted by Law, a continuation or divisional application of the patent
application unless: (i) NPS has prior written consent from DR3 not to file such
a continuation or divisional application, or (ii) as of the date of such
issuance or abandonment, the term of all issued NPS Patents has expired.
Notwithstanding the foregoing, NPS shall have the right to abandon, or allow to
lapse,

-15-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

any NPS Patent in the Territory, provided that (i) such abandonment or lapse
would not reasonably be expected to cause, singly or in aggregate with other
abandonments or lapses, a Material Adverse Effect, and (ii) in the event NPS
intends to allow any NPS Patent in the Territory to lapse or become abandoned,
NPS shall so notify DR3, and DR3 shall have the right (but not the obligation)
to assume further responsibility for the prosecution, maintenance and defense of
such NPS Patent at DR3's expense. For the avoidance of doubt, any Patent for
which DR3 assumes responsibility pursuant to this Section 6.1(b) shall remain an
NPS Patent.

6.2   Confidentiality.

All information furnished by DR3 to NPS or by NPS to DR3 in connection with this
Agreement and the transactions contemplated hereby, as well as the terms,
conditions and provisions of this Agreement and any other agreement delivered
pursuant hereto, shall be kept confidential by NPS and DR3 and shall be used by
NPS and DR3 only in connection with this Agreement and the transactions
contemplated hereby, except in connection with the enforcement of rights under
this Agreement and except to the extent that such information: (i) is already
known (and not subject to confidentiality) by the Party to whom the information
is disclosed or in the public domain at the time the information is disclosed;
(ii) thereafter becomes lawfully obtainable from other sources other than as a
result of a breach of an obligation of confidentiality; (iii) is required to be
disclosed in any document to be filed with any Governmental Authority; or (iv)
is required to be disclosed under securities Laws applicable to NPS, DR3 or
their respective Affiliates, or by court or administrative order.
Notwithstanding the foregoing, DR3 may disclose such information to its manager
and partners and each of its and their respective Affiliates, directors,
officers, investors, bankers, financing sources, ratings agencies, advisors,
trustees, representatives and potential acquirers of all or part of (x) DR3, (y)
an Affiliate of DR3 or (z) the DR3 Royalty Right; and NPS may disclose such
information to its Affiliates, directors, officers, bankers, advisors,
investors, financing sources, strategic partners and representatives, provided
in each case that such Persons shall be informed of the confidential nature of
such information and shall be obligated to keep such information confidential
pursuant to the terms of this Section 6.2.

The Parties shall use reasonable efforts, acting in good faith, to cooperate
with each other with respect to the scope and substance of all disclosures
regarding this Agreement to or as required by any Governmental Authority,
including the United States Securities and Exchange Commission. In addition, the
Parties will coordinate in advance with each other in connection with the
redaction of certain provisions of this Agreement with respect to any United
States Securities and Exchange Commission filings of this Agreement, and each
Party shall use commercially reasonable efforts to seek confidential treatment
for such terms if so requested by the other Party. Notwithstanding the
foregoing, each Party shall ultimately retain control over the scope of
information to be disclosed to any Governmental Authority for purposes of
complying with any applicable Law.

-16-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

The Parties shall be free to publicly disclose information contained in any
materials that have previously been approved for public disclosure by the other
Party, without further approvals from the other Party hereunder, to the extent
there have been no material additions or changes thereto.

No announcement or other disclosure, public or otherwise, concerning the
financial or other terms of this Agreement shall be made, either directly or
indirectly, by any Party hereto without first obtaining the written approval of
the other Party and agreement upon the nature and text of such announcement or
disclosure, such approval and agreement not to be unreasonably withheld or
delayed. Notwithstanding the foregoing, NPS may disclose the transactions
contemplated by this Agreement in a form 8-K substantially in the form attached
hereto as Schedule 6.2(d).

6.3   Infringement of NPS Technology.

In the event either Party becomes aware of any actual or threatened infringement
or misappropriation of any NPS Technology, the Party first having knowledge of
such infringement shall promptly notify the other, and the Parties shall
thereupon consult together as to the action to be taken.

Enforcement.

NPS shall have the first right to initiate and prosecute any legal actions to
enforce its right in the NPS Technology and prosecute apparent infringers.

If, after three (3) months have passed from the date notice is given pursuant to
Section 6.3(a), NPS has not initiated legal action or succeeded in stopping the
infringement, and is not then in substantial and active settlement or licensing
discussions with the infringer, then DR3 shall have the right, in the event such
infringement has or is reasonably likely, in DR3's reasonable opinion, to have a
negative effect on Net Sales of the Product, upon request to NPS, to compel NPS
to initiate and prosecute such a legal action against any Person infringing or
misappropriating the NPS Technology directly or contributorily, using counsel
selected by DR3 and at DR3's expense, and DR3 shall have the right to control
such legal action. Notwithstanding the foregoing, if NPS's ongoing evaluation of
patent scope, validity, enforceability, and/or possible infringement defenses
requires more than three (3) months from the date of such a notice, then NPS
shall so inform DR3, and shall provide DR3 with weekly updates on the status of
its evaluation.

If NPS receives advice from outside counsel reasonably acceptable to DR3 that
the assertion of a claim against the Third Party designated in a notice provided
pursuant to this Section 6.3(b)(ii) would pose an unreasonable risk to the
validity or enforceability of the NPS Patent portfolio and confirms the receipt
of such advice in writing to DR3, then NPS shall not be obligated to commence an
action as described in this Section 6.3(b)(ii) with respect to such notice.

Any and all amounts recovered by NPS or its Affiliates or DR3 with respect to
any infringement or misappropriation action in respect of the NPS Technology
(whether initiated or controlled by NPS or DR3) shall be applied first to
reimburse the Parties for their out-of-pocket expenses (including reasonable
attorneys' fees) in prosecuting such action. The remainder shall be deemed Net
Sales under this Agreement and be treated accordingly.

-17-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

6.4   DR3 May Perform . If NPS fails to observe or perform any covenant,
condition or agreement contained in this Agreement, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
DR3 to NPS, DR3 may (but shall not be obliged to) perform, or cause performance
of, such covenant, condition or agreement, provided that DR3 shall in any event
first have given NPS written notice of its intent to do the same.

6.5   Grant of Security Interest.

NPS shall enter into and perform its obligations under the Restated Security
Agreement, including, as general and continuing security for the due payment and
performance of all of NPS' obligations under this Agreement, the grant to DR3 of
a legal, valid and enforceable first priority security interest in and to the
NPS Technology and NPS Trademarks, on the terms of and subject to the conditions
contained in the Restated Security Agreement.

As soon as possible following the Closing and, in any case, within sixty (60)
days from the date hereof, NPS shall take such actions as are required to
perfect the registers (for certainty, including, as required, ensuring that NPS'
name and address are correctly referenced therein) in the patent and other
offices in which the NPS Patents and NPS Trademarks are registered in the United
States in order to, or in order to enable DR3 to, within such sixty (60)-day
period, record on such registers the documents referred to in Section 3.2(c) and
Section 3.2(d); provided that this Section 6.5(b) shall not require NPS to
perfect such registers with respect to the PREOTACT trademarks unless a
Revocation occurs.

6.6   Acknowledgment of Existing Patent Filings . Each Party hereto hereby
acknowledges that in connection with the Original Purchase Agreement, the
Parties have previously entered into certain agreements and made certain
registrations and filings to perfect the security interest granted to DR3 and
record the conditional assignment agreements executed in connection therewith
(copies of which are attached hereto as Exhibit B; collectively, the "Patent
Filings"). As of the date hereof, each Party hereby acknowledges and agrees that
(i) the Patent Filings shall be and remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of their
parties thereto in accordance with their terms, (ii) such Patent Filings shall
only be enforced in accordance with the circumstances specified in this
Agreement and the Restated Security Agreement, and (iii) no further filing,
registration or amendment is necessary to perfect the interest and rights
granted under the Patent Filings. The execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Parties under the Patent Filings.

6.7   Further Sale or Financing. Notwithstanding anything to the contrary set
forth in this Agreement or the Restated Security Agreement, DR3 hereby
acknowledges and agrees that NPS and its Affiliates shall have the right to sell
or finance any Royalty

-18-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Right other than the Royalty Payments, provided that such sale or financing (i)
has no adverse impact on Royalty Payments, (ii) does not, and would not
reasonably be expected to, result, in a Material Adverse Effect and (iii) is
junior and subordinate in all respects to the Royalty Payments. In the event
that NPS or its Affiliates sells or finances such right in the future in
accordance with the previous sentence, (A) DR3 shall negotiate an intercreditor
agreement in good faith with any such prospective purchaser or financing source,
and (B) the prospective purchaser or financing source shall (as a condition to
such financing or sale) enter into an intercreditor agreement on terms and
conditions reasonably satisfactory to DR3 in order to ensure that the security
interests of DR3 and such prospective purchaser or financing source are properly
segregated and that DR3's right to receive the Royalty Payments remain senior
secured obligations of NPS.

COMMERCIALIZATION AND UPDATES

7.1   Commercialization of Product . NPS is and will be solely responsible for
the commercialization of the Product in the Territory at NPS's expense. NPS
shall have the right to commercialize the Product through Affiliates,
sublicensees or distributors. NPS shall launch, market and sell the Product in
the countries of the Territory in which NPS at its sole discretion finds the
marketing financially feasible as soon as reasonably possible after receipt of
marketing authorization, pricing and reimbursement approval for the Product in
such country (but only if such foregoing approvals are obtained). Subject to the
immediately preceding sentence, NPS will promote, market, sell and distribute
the Product in the Territory by applying efforts and resources as reasonably
required to capture the commercial potential of the Product throughout the
Territory and at least equal to the efforts and resources normally used by a
similarly situated pharmaceutical company for a product owned by it which has a
similar market potential and is at a similar stage in its product life cycle as
the Product. All efforts of NPS's Affiliates, sublicensees or distributors will
be considered efforts of NPS for purposes of determining NPS's compliance with
such obligations.

7.2   Updates . In addition to the notifications provided pursuant to Section
7.3, NPS shall keep DR3 reasonably informed of material regulatory, clinical and
commercial developments with respect to the Product in the Territory by
providing a written summary report to DR3 on a semiannual basis until First
Commercial Sale has occurred in both the United States and the European Union
(the "Launch"), and thereafter on an annual basis. Additionally, until the
Launch has occurred, at DR3's request the Parties shall hold quarterly update
calls.

7.3   Notifications.

If NPS or any of its Affiliates receives any written or oral communications
relating to a Product, the NPS Patents or the NPS Trademarks from any
Governmental Authority in the Territory (including the FDA, the United States
Patent and Trademark Office or their respective counterparts in other
jurisdictions), or any Third Party, in respect of an issue or occurrence that
(with or without the passage of time), would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect, NPS shall
promptly inform DR3 thereof (including by providing

-19-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

a copy of any written communication or a written account of any oral
communication), but in no event later than five (5) Business Days after receipt
of such communication.



NPS shall promptly (but in no event later than five (5) Business Days after
receipt) notify DR3 and provide DR3 with a copy of any correspondence or other
reports or complaints submitted to or received by NPS or any of its Affiliates
in respect of any actions, suits, claims, investigations or proceedings
commenced or threatened in writing by a Governmental Authority or other Third
Party against, relating to, involving or otherwise affecting the Product, Net
Sales, the Royalty Payments or any other matters reasonably related thereto, in
each case to the extent the foregoing would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect.

7.4   No Assumption of Obligations . DR3 expressly does not assume or agree to
become responsible for any obligation or liability of NPS of any kind whatsoever
with respect to the development and commercialization of the Product, whether
presently in existence or arising or asserted hereafter. All such obligations
and liabilities (for certainty, including any and all existing and/or potential
obligations under any license agreement that NPS enters into with respect to the
Product and any product liability or intellectual property infringement in
respect of the commercialization of Products or devices used to administer the
Product) shall be retained by and remain obligations and liabilities of NPS.

7.5   No Contravention of NPS's Residual Rights; End of Term . At the end of the
Term, DR3 shall take such actions, and execute such documents, certificates and
instruments, as reasonably requested by NPS to terminate the security interests
granted by NPS hereunder and pursuant to the Restated Security Agreement.

7.6   Actions upon Revocation.

Upon a Revocation, DR3 shall take such actions, and execute such documents,
certificates and instruments, as reasonably requested by NPS and at NPS' expense
to terminate the additional security interests granted by NPS with respect to
(i) the NPS Patents in the United States and Japan, (ii) any NPS Know-How that
is applicable only to the United States or Japan, and (iii) the NPS Trademarks
in the United States and Japan.

Upon a Revocation, NPS shall take any and all actions necessary, at NPS's
expense, to effect and record the assignment of the PREOTACT trademarks,
together with all applications and registrations therefor and all goodwill
symbolized thereby, to NPS from Takeda Pharma in the following countries: all
the countries of the European Union, European countries outside of the European
Union, the Commonwealth of Independent States (formerly the USSR) and Turkey.

Upon a Revocation, NPS shall immediately and automatically grant to DR3 an
exclusive, royalty-free, perpetual, irrevocable license to use the PREOTACT
trademark in connection with the promotion, sale or other

-20-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

commercialization of Products in the Original Territory (as defined in the
Original Purchase Agreement). For so long as NPS owns the PREOTACT trademark,
all goodwill arising from any use of the PREOTACT trademark made pursuant to
this Section 7.6(c) shall inure to the benefit of NPS.

PAYMENTS

8.1   Royalty Term . NPS's obligation to make Royalty Payments to DR3 shall
commence on a country-by-country basis upon the First Commercial Sale of the
Product in a country in the Territory and shall expire on a country-by-country
basis upon the later of: (a) the last to expire of any NPS Patent in such
country or (b) the expiration of any period of regulatory exclusivity applicable
to the Product in such country (the "Royalty Term").

8.2   Royalty Payments and Royalty Statements . NPS shall calculate all amounts
payable as Royalty Payments with respect to Net Sales at the end of each
calendar quarter, which amounts shall be converted to Dollars at such time in
accordance with Section 8.5. NPS shall pay to DR3 the royalty amount due for Net
Sales during a given calendar quarter by deposit to the DR3 Account or such
other account designated by DR3 from time to time in writing within forty-five
(45) days after the end of such calendar quarter. Each payment of royalties due
to DR3 shall be accompanied by a statement of the number of units of Product
sold on a country-by-country basis, the amount of gross sales of the Product on
a country-by-country basis in the Territory during the applicable calendar
quarter (including such amounts expressed in local currency and as converted to
Dollars), an itemized calculation of Net Sales in the Territory showing
deductions provided for in the definition of "Net Sales" on a country-by-country
basis during such calendar quarter and a calculation of the amount of royalty
payment due on such Net Sales for such calendar quarter for the Territory and on
a country-by-country basis (the "Royalty Statements"). NPS shall deliver the
Royalty Statements to DR3 in accordance with Section 11.3 by e-mail addressed to
DRINotices@dricapital.com. Without limiting the generality of the foregoing, NPS
shall require its Affiliates, licensees and sublicensees to account for its Net
Sales.

8.3   Late Payments . If NPS fails to pay any portion of any amount due under
this Agreement by the date such amount is due, NPS shall be obligated to pay
DR3, in addition to the amount due, interest at an interest rate of 1.0% per
month over the prime rate reported in the eastern edition of the Wall Street
Journal (or an alternative source reasonably selected by DR3, if the Wall Street
Journal should cease to report the prime rate or cease to exist as a periodical)
on such date (or the maximum rate permitted by applicable Law, if lesser),
compounded monthly, accruing from the date the payment was due through the date
of actual payment.

8.4   Royalty Withholding Taxes . Any income or other taxes which NPS is
required by Law to pay or withhold on behalf of DR3 with respect to any Royalty
Payments payable to DR3 shall be deducted from the amount of such payments due,
and paid or withheld, as appropriate, by NPS on behalf of DR3. Any such tax
required by applicable Law to be paid or withheld shall be an expense of, and
borne solely by, DR3.

-21-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

NPS shall furnish DR3 with reasonable evidence of such payment or amount
withheld, in electronic or written form, as soon as practicable after such
payment is made or such amount is withheld. The Parties will reasonably
cooperate in completing and filing documents required under the provisions of
any applicable tax laws or under any other applicable Law in connection with the
making of any required tax payment or withholding payment, or in connection with
any claim to a refund of or credit for any such payment.

8.5   Currency Conversion . For the purpose of calculating any sums due under,
or otherwise reimbursable pursuant to, this Agreement (including the calculation
of Net Sales expressed in currencies other than Dollars), NPS shall convert any
amount expressed in a foreign currency into Dollar equivalents, calculated using
the average of the exchange rate certified by the Federal Reserve Bank of New
York for customs purposes for such currency (found at
http://www.federalreserve.gov/releases/h10/Hist or any other publication as
agreed to by the Parties) over the entire calendar quarter in which the Net
Sales were made.

8.6   Records, Audits . NPS and its Affiliates shall keep, and NPS shall require
its licensees and sublicensees to keep, full, true and accurate records and
books of account containing all particulars that may be necessary for the
purpose of confirming the accuracy of, and calculating, as applicable, all
royalties (including records of Net Sales) and NPS shall maintain complete and
accurate records in sufficient detail to permit DR3 to confirm the accuracy of
all amounts payable hereunder, in each case for a minimum period of six (6)
years or such longer period as required by applicable Law. DR3 shall have a
right to request an audit of NPS in order to confirm the accuracy of any of the
foregoing (an "Audit"). Upon the written request by DR3 to Audit NPS, DR3 shall
have the right to engage an independent, internationally recognized, accounting
firm to perform a review as is reasonably necessary to enable such accounting
firm to calculate or otherwise confirm the accuracy of any of the foregoing for
the calendar year(s) requested by DR3; provided that (i) such accountants shall
be given access to, and shall be permitted to examine and copy such books and
records of NPS upon fifteen (15) days prior written notice to NPS, and at all
reasonable times on such Business Days, (ii) prior to any such examination
taking place, such accountants shall enter into a confidentiality agreement with
NPS reasonably acceptable to NPS in order to keep all information and data
contained in such books and records strictly confidential and shall not disclose
such information or copies of such books and records to any third person
including DR3, but shall only use the same for the purpose of the reviews and/or
calculations which they need to perform in order to determine any amounts being
reviewed, and (iii) such accountants shall use reasonable efforts to minimize
any disruption to NPS's business. NPS shall make personnel available during
regular business hours to answer queries on all such books and records required
for the purpose of the Audit. The accountants shall deliver a copy of its
findings to each of the Parties within ten (10) Business Days of the completion
of the review, and, in the absence of fraud or manifest error, the findings of
such accountant shall be final and binding on each of the Parties. Any
underpayments by NPS shall be paid to DR3 within ten

-22-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

(10) Business Days of notification of the results of such inspection. Any
overpayments made by NPS shall be refunded by DR3 within ten (10) Business Days
of notification of the results of such inspection. The cost of the accountant
shall be the responsibility of DR3 unless the accountants calculation shows that
the actual royalties payable of Net Sales are different, by more than five
percent (5%) of the amounts as previously calculated by NPS.

TERM AND TERMINATION

9.1   Term of Agreement . The term of this Agreement shall commence on the date
of the Closing and shall expire on the earlier of: (a) the expiration of the
Royalty Term in all countries of the Territory or (b) such time as the aggregate
amount of the payments received by DR3 in respect of the (i) Purchaser Royalty
Interest (as defined in the Original Purchase Agreement) after July 16, 2007 and
(ii) the Royalty Payments made pursuant to this Agreement is equal to
$125,000,000 (the "Term").

9.2   Termination . This Agreement shall terminate if DR3 exercises the
Revocation in accordance with Section 2.1.

9.3   Accrued Rights . Termination or expiration of this Agreement for any
reason will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

9.4   Survival . Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: Sections 2.6, 6.2, 6.5, 7.4, 7.5, 7.6, 8.2 (to the extent arising
prior to expiration or termination), 8.3, 8.4, 8.5, 8.6 (but only for a period
of one (1) year after the expiration or termination of this Agreement), 9.3, 9.4
and Article 10 and Article 11. Except as set forth in this Section 9.4, or
otherwise expressly set forth herein, upon termination or expiration of this
Agreement all other rights and obligations of the Parties shall cease.

INDEMNIFICATION

10.1   Indemnification by NPS . NPS shall indemnify DR3, and its officers,
directors, managers, partners, trust beneficiaries, agents and representatives,
against, and hold each of them harmless from, any Damages suffered or incurred
by any such Person arising from, relating to or otherwise in respect of:

any breach of any representation or warranty of NPS contained in this Agreement;
and

any breach of any covenant of NPS contained in this Agreement.

10.2   Indemnification by DR3 . DR3 shall indemnify NPS, its directors,
officers, shareholders and representatives, against, and hold them harmless
from, any Damages suffered or incurred by any such Person arising from, relating
to or otherwise in respect of:

-23-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

any breach of any representation or warranty of DR3 contained in this Agreement;
and

any breach of any covenant of DR3 contained in this Agreement.

10.3   Procedure for Claims.

Third Party Claims. In order for a Person (the "indemnified party") to be
entitled to any indemnification provided for under Section 10.1 or 10.2 in
respect of, arising out of or involving a claim made by any Person against the
indemnified party (a "Third Party Claim"), such indemnified party must notify
the indemnifying party in writing (and in reasonable detail) of the Third Party
Claim within ten (10) Business Days after receipt by such indemnified party of
notice of the Third Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the indemnifying party shall have been actually and materially
prejudiced as a result of such failure. Thereafter, the indemnified party shall
deliver to the indemnifying party, within five (5) Business Days after the
indemnified party's receipt thereof, copies of all notices and documents
(including court papers) received by the indemnified party relating to the Third
Party Claim.

Assumption. If a Third Party Claim is made against an indemnified party, the
indemnifying party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
indemnifying party; provided, however, that such counsel is not reasonably
objected to by the indemnified party. Should the indemnifying party so elect to
assume the defense of a Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the indemnifying party, it being
understood that the indemnifying party shall control such defense. The
indemnifying party shall be liable for the fees and expenses of counsel employed
by the indemnified party for any period during which the indemnifying party has
not assumed the defense thereof. If the indemnifying party chooses to defend or
prosecute a Third Party Claim, all the indemnified parties shall cooperate in
the defense or prosecution thereof. Such cooperation shall include the retention
and (upon the indemnifying party's request) the provision to the indemnifying
party of records and information that are reasonably relevant to such Third
Party Claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the indemnifying party assumes the defense of a Third
Party Claim, the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
indemnifying party's prior written consent (which consent shall not be
unreasonably withheld). If the indemnifying party assumes the defense of a Third
Party Claim, the indemnified party shall agree to any settlement, compromise or
discharge of a Third Party Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying

-24-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

party to pay the full amount of the liability in connection with such Third
Party Claim, which releases the indemnified party completely in connection with
such Third Party Claim and that would not otherwise adversely affect the
indemnified party.

Other Claims. In the event any indemnified party should have a claim against any
indemnifying party under Section 10.1 or 10.2 that does not involve a Third
Party Claim being asserted against or sought to be collected from such
indemnified party, the indemnified party shall deliver notice of such claim with
reasonable promptness to the indemnifying party. The failure by any indemnified
party so to notify the indemnifying party shall not relieve the indemnifying
party from any liability that it may have to such indemnified party under
Section 10.1 or 10.2, except to the extent that the indemnifying party
demonstrates that it has been materially prejudiced by such failure.

MISCELLANEOUS

11.1   Costs and Expenses . Each Party shall be responsible for and bear all of
its own costs and expenses (including attorney fees and any brokers, finders or
investment banking fees or prior commitment in respect thereof) incurred in
connection with this Agreement.

11.2   Further Assurances . After the Closing, from time to time, as and when
requested by any Party, each Party shall execute and deliver, or cause to be
executed and delivered, all such documents, certificates and instruments, and
shall take, or cause to be taken, all such further or other actions, as such
other Party may deem reasonably necessary, desirable or appropriate to carry out
all of the provisions of this Agreement and to consummate all of the
transactions contemplated by this Agreement.

11.3   Notices . All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent
electronically, by facsimile or e-mail (with proof of electronic transmission),
or sent, postage prepaid, by registered, certified or express mail or overnight
courier service and shall be deemed given when so delivered by hand, facsimile
or e-mail, or if mailed, three Business Days after mailing (one Business Day in
the case of express mail or overnight service), as follows:

if to DR3:

Drug Royalty L.P. 3.
c/o DRI Capital Inc.
22 St. Clair Avenue East
Suite 200
Toronto ON M4T 2S5
Attention of: Behzad Khosrowshahi
Fax No.: (416) 863-5161
E-mail: DRINotices@dricapital.com

-25-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

with a copy to:
Attention of: Gary Margolis
Fax No.: (416) 863-5161
E-Mail: gm@dricapital.com

with a copy (which shall not constitute notice) to:
King & Spalding LLP
601 S. California Ave.

Palo Alto, CA 94304

Attention of: Emma Maconick

Fax No.: (650) 422 6800

E-mail: emaconick@kslaw.com

if to NPS:

NPS Pharmaceuticals Inc.
550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
United States of America
Attention of: General Counsel
Fax No.: (908) 450-5344
E-mail: estratemeier@npsp.com

with a copy (which shall not constitute notice) to:
Morgan Lewis and Bockius LLP
502 Carnegie Center
Princeton, New Jersey 08540-6241
Attention of: Randall B. Sunberg
Fax No.: (609) 919-6701
E-Mail: rsunberg@morganlewis.com

or to such other address or addresses as DR3 or NPS may from time to time
designate by notice as provided herein.

11.4   Successors and Assigns . This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the Parties
hereto. This Agreement may not be assigned in whole or in part by either Party
without the prior written consent of the other Party; provided, however, that
(i) DR3 may assign this Agreement in whole or in part without the prior written
consent of NPS: (a) by way of security to a financial institution or other
lender, (b) to any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
DR3, (c) to a special purpose vehicle created to be bankruptcy remote or for
financing purposes or (d) as part of a sale of a material part of DR3, an
Affiliate of DR3 or of the DR3 Royalty Right, in any case whether by way of
reorganization or otherwise, and DR3 shall give prompt notice of any such
assignment to NPS within ten (10) Business Days after the occurrence thereof and
(ii) NPS shall be permitted to assign this Agreement in whole or in part without
the prior written consent

-26-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

of DR3 to any Affiliate to which the NPS Patents are also assigned in accordance
with Section 6.1, provided that such assignment could not reasonably be expected
to result in or give rise to a material adverse effect on the validity or
enforceability of this Agreement or the rights or remedies of DR3 hereunder.

11.5   No Partnership . Nothing in this Agreement shall be deemed in any way or
for any purpose to constitute either Party as a partner of the other Party in
the conduct of any business. For all purposes of this Agreement, the Parties are
independent contractors. Except to the limited extent expressly provided in this
Agreement, neither Party shall have the authority to bind, obligate or represent
the other Party.

11.6   Entire Agreement . Subject to Section 2.3, this Agreement, the Restated
Security Agreement and the Closing Documents, including the Schedules and
Exhibits hereto and thereto, together constitute the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, relating to such subject matter.

11.7   Amendments, Supplements, Waivers . This Agreement may be amended or
supplemented only by a written agreement signed by DR3 and NPS. Any waiver of,
or consent to depart from, the requirements of any provision of this Agreement
shall be effective only if it is in writing and signed by the Party giving it,
and only in the specific instance and for the specific purpose for which it has
been given. No failure on the part of any Party to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver of such
right. No single or partial exercise of any such right shall preclude any other
or further exercise of such right or the exercise of any other right.

11.8   Severability . If any provision of this Agreement is held to be invalid
or unenforceable, the remaining provisions shall nevertheless be given full
force and effect.

11.9   Governing Law.

Except as otherwise provided herein, this Agreement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, without giving effect to the principles of conflicts of law thereof
except as set forth in Section 5-1401 of the New York General Obligations Law.

Each Party hereby irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of the State of New York located in New York County,
New York and the U.S. federal district courts in the Southern District of the
State of New York.

11.10   Waiver of Jury Trial . Each Party hereby waives to the fullest extent
permitted by applicable Law, any right it may have to a trial by jury in respect
of any claim, demand, action or cause of action directly or indirectly arising
out of, under or in connection with this Agreement or any transaction
contemplated hereby, and each Party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that either Party hereto may file an original

-27-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

counterpart or a copy of this Section 11.10 with any court as written evidence
of the consent of the signatories hereto to the waiver of their right to trial
by jury. Each Party: (a) certifies that no representative, agent or attorney of
any other Party has represented, expressly or otherwise, that such other Party
would not, in the event of litigation, seek to enforce the foregoing waiver; and
(b) acknowledges that it and the other Party hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 11.10.

11.11   Counterparts . This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement. This Agreement may be delivered by either Party by facsimile or
by electronic delivery and, if so executed and delivered, shall be legally valid
and binding on the Party executing in such manner.

[Signature Page Follows]

 

-28-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

IN WITNESS WHEREOF, the Parties, by their duly authorized officers, have
executed this Agreement.

NPS PHARMACEUTICALS, INC.

 

By: /s/ Luke Beshar
Name: Luke Beshar
Title: EVP & CFO

 

DRUG ROYALTY L.P. 3, by its General Partner, DRC MANAGEMENT LLC 3

 

By: /s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager

 

 

 

 

 

 

 

 

[Signature Page to Amended and Restated Agreement for the Sale and Assignment of
Rights]

-29-

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 1.1(j)

DR3 Account

 

Bank Name: [* * *]
Account Name: [* * *]
Account #: [* * *]
ABA #: [* * *]
Swift Code: [* * *]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 4.6

Copies of Certain Agreements and Notifications

 

[See attached.]

 

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

NPS PHARMACEUTICALS, INC.
CERTIFICATE OF SECRETARY

I, Edward H. Stratemeier, Secretary of NPS Pharmaceuticals, Inc., a Delaware

corporation (the "Company"), do hereby certify that:

1. I am the duly elected, qualified and acting Senior Vice President, General
Counsel and Secretary of the Company on the date hereof.

2. Attached hereto are true, correct and complete copies of the following
documents:

Exhibit A


Non-Exclusive Patent License Agreement between NPS Pharmaceuticals, Inc. and
Asahi Kasei Pharma Corporation, effective April I, 2005 (Asahi Agreement)



Exhibit B


Purchase and Sale Agreement between Allelix Biopharmaceuticals, Inc. and Kaare
M. Gautvik and Peter Alestrom, effective Apri11, 1996 (Gautvik Agreement)



Exhibit C


Development Agreement between NPS Allelix Corp. and Ypsomed AG, effective
January 7, 2004 (the "Patent 151 License"') (except for the last page of
Appendix C)



Exhibit D


Notification of lapse of Patent No. EP 1519766A (filing date June 25, 2003)
under the Patent 151 License



IN WITNESS WHEREOF, I have signed this Certificate this 20th day of December
2013.

 

/s/ Edward H. Stratemeier


Edward H. Stratemeier
Senior Vice President, General Counsel
and Secretary



 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXHIBIT A

 

Asahi Agreement

 

(See attached)

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXHIBIT B

 

Gautvik Agreement

 

(See attached)

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXHIBIT C

 

Patent 151 License

 

(See attached)

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

EXHIBIT D

 

Patent 151 Lapse Notification

 

(See attached)

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 4.7

 

List of NPS Patents


"ESSENTIALLY PURE HUMAN PARATHYROID HORMONE"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Australia

6 May `92

16049/92

20 Sept `01

639856

6 May `12

Austria

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Belgium

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Canada

12 May `92

2068438

12 Nov `96

2068438

12 May `12

Denmark

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Denmark (SPC)

20 Oct `06

CA200600028

25 March `08

CR200600028

22 May `17

European Patent Convention

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Finland

22 May `92

922,356

12 April `01

106802

22 May `12

France

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Germany

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Great Britain

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Greece

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Hong Kong

22 May `92

92304692.4

25 March `98

1004340

22 May `12

Ireland

1 July `92

921,672

28 May `04

83494

30 June `12

Italy

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Japan

22 May `92

156100/92

19 Sep `96

2563726

22 May `12

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Korea

22 May `92

1019920008730

5 Nov `97

1001289520000

22 May `12

Liechtenstein

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Luxembourg

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Monaco

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Netherlands

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

New Zealand

21 May `92

19920242855

11 Aug `94

242855

21 May `12

Norway

21 May `92

92304692.4

9 November `98

304,190

21 May `12

Norway (SPC)

24 Oct `06

2006013

26 Nov `09

2006013

21 May `17

Philippines

21 May `92

44335

13 June `95

28922

13 June `12

Portugal

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

South Africa

22 May `92

92/03735

27 Jan `93

92/03735

22 May `12

Spain

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Sweden

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

Switzerland

22 May `92

92304692.4

25 March `98

0 515 228

22 May `12

United States

23 May `91

07/707114

4 May `93

5208041

23 May `11

 

"PARATHYROID HORMONE FORMULATION"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Australia

16 Dec `94

12698/95

8 January `98

681737

16 Dec `14

Canada

16 Dec `94

2,179,207

14 November `00

2,179,207

16 Dec `14

China

16 Dec `94

94194608.8

6 August `03

94194608.8

16 Dec `14

Europe

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Austria

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Belgium

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Denmark

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Finland

16 Dec `94

962593

15 Sep `09

120291

16 Dec `14

France

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Germany

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Great Britain

16 Dec `94

95903732.6

3Oct `07

0735896

16 Dec `14

Greece

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Hong Kong

16 Dec `94

98111127.6

23 Nov `07

1010336

16 Dec `14

Hong Kong

8 June `98

05103473.5

28 May `10

HK1070816B

8 June `18

Ireland

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Italy

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Japan

16 Dec `94

517064/95

12 May `00

3065662

16 Dec `14

Liechtenstein

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Lithuania

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Luxembourg

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Monaco

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Netherlands

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

New Zealand

16 Dec `94

277463

23 August `97

277463

16 Dec `14

Norway

16 Dec `94

P962634

27 Dec `07

324905

16 Dec `14

Portugal

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

South Korea

16 Dec `94

1019960703288

02 September `03

1003984610000

16 Dec `14

Spain

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Sweden

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

Switzerland

16 Dec `94

95903732.6

3 Oct `07

0735896

16 Dec `14

U.S.

23 Dec `93

08/172,206

5 March `96

5,496,801

23 Dec `13

 

"PROTEIN FORMULATION (PTH) (MULTI-DOSE INJECTION)"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Albania

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Austria

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Australia

26 April `99

35916/99

29 Jan `04

766514

26 April `19

Australia DIV

16 Jan `04

2004200156

13 April `06

2004200156

26 April `19

Australia DIV

26 April `99

2006201087

     

Belgium

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Brazil

26 April `99

BR19999909958

     

Canada

26 April `99

2,329,800

15 June `04

2,329,800

26 April `19

China

26 April `99

99807362.8

17 Oct `04

ZL99807362.8

26 April `19

Cyprus

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Denmark

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Europe

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Finland

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

France

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Germany

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Great Britain

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Greece

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Ireland

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Italy

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Hong Kong

26 April `99

02102980.6

18 March `05

HK1041218

26 April `19

Japan

26 April `99

2000-545551

28 April `11

4733267

26 April `19

Japan

26 April `99

2011-011811

     

Liechtenstein

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Latvia

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Lithuania

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Luxembourg

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Macedonia

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Mexico

26 April `99

010640

23 Jan `06

233893

26 April `19

Monaco

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Netherlands

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

New Zealand

26 April `99

508269

29 Mar `04

508269

26 April `19

Portugal

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Romania

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Singapore

26 April `99

200006124-2

31 May `05

76839

26 April `19

Slovenia

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

South Africa

26 April `99

2000/6040

24 April `02

2000/6040

26 April `19

South Korea

26 April `99

1020007012037

8 May `06

1005798720000

26 April `19

Spain

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Sweden

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

Switzerland

26 April `99

99917715.7

18 Aug `04

1079803

26 April `19

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

"A COMBINED PHARMACEUTICAL PREPARATION COMPRISING
PARATHYROID HORMONE AND A BONE RESORPTION INHIBITOR"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Australia

8 June `98

79458/98

30 Jan `03

753477

8 June `18

Australia Div.

5 Sep `02

2002300896

13 July `06

2002300896

8 June `18

Austria Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Austria

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Belgium

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Belgium Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Canada

8 June `98

2,294,101

3 Aug `10

2,294,101

8 June `18

Canada Div.

8 June `98

2,698,626

     

Cyprus

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Cyprus Div.

8 June `98

04017622.4

4 Nov `09

CY1110287

8 June `18

Denmark

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Denmark Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Europe

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Europe Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Finland

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Finland Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

France

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

France Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Germany

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Germany Div.

8 June `98

69841279.6-08

4 Nov `09

1473040

8 June `18

Great Britain

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Great Britain Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Greece Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Greece

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Hong Kong

8 June `98

00107524.0

24 March `05

1029738

8 June `18

Ireland

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Ireland Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Italy

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Italy Div.

8 June `98

19750BE/2010

4 Nov `09

1473040

8 June `18

Japan

8 June `98

HEI 11-504259

 

(2002-504140)

 

Japan

8 June `98

2010-000066

 

(2010-100644)

 

Liechtenstein

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Liechtenstein Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

--------------------------------------------------------------------------------



Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Luxembourg

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Luxembourg Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Monaco

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Monaco Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Netherlands

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Netherlands Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Portugal

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Portugal Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

South Africa

8 June `98

98/4947

31 March `99

98/4947

8 June `18

Spain

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Spain Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Sweden

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Sweden Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

Switzerland

8 June `98

98929965.6

8 Sept `04

1001802

8 June `18

Switzerland Div.

8 June `98

04017622.4

4 Nov `09

1473040

8 June `18

U.S.

14 Aug `98

09/125,247

4 Sep `01

6,284,730

8 June `18

U.S. Div Con

18 March `03

10/389,797

28 March `06

7,018,982

8 June `18

US Div Con 2

19 Dec `05

11/305,339

24 March `09

7,507,715

8 June `18

US Div

9 Jan `09

12/351,558

6 July `10

7,749,543

8 June `18

US Div

23 June `10

12/822,089

10 April `12

8,153,588

8 June `18

US DIV

24 Feb `12

13/405,093

 

(2012/0148684)

 

** Designated contracting states: Austria, Belgium, Cyprus, Denmark, Finland,
France, Germany, Great Britain, Greece, Ireland, Italy, Liechtenstein,
Luxembourg, Monaco, Netherlands, Portugal, Spain, Sweden, Switzerland.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

"METHOD OF ADMINISTERING THERAPEUTIC INJECTIONS"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Canada

35296/125.2

18 October `04

2542715

     

Europe*

18 October 2004

04795465.6

 

(EP1687048A)

 

US

50821/125.3

15 October `04

10/966364

 

4 May `10

7,708,732

11 May `27

* Designated contracting states: Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, Hungary, Ireland, Liechtenstein, Luxembourg, Monaco,
Poland, Portugal, Romania, Slovenia, Slovakia, Sweden, Switzerland, Turkey, with
Albania, Croatia, Lithuania, Latvia and Macedonia as extension states.

"PARATHYROID HORMONE FORMULATIONS AND USES THEREOF"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Albania

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Austria

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Belgium

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Bosnia-Herzegovina

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Bulgaria

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Croatia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Cyprus

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Czech Republic

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Denmark

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Estonia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Europe

27 Oct `08

08842081.5

16 March `11

2219665

26 Oct `27

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Finland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

France

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Germany

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Great Britain

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Greece

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Hong Kong

27 Oct `08

11100351.0

16 March `11

1146465

27 Oct `28

Hungary

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Iceland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Ireland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Italy

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Liechtenstein

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Latvia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Lithuania

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Luxembourg

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Macedonia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Malta

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Mexico

27 Oct `08

MX/a/2010/004388

30 May `11

287021

27 Oct `28

Monaco

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Netherland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Norway

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Poland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Portugal

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Republic of Serbia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Romania

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Russia

27 Oct `08

2010 121165/15

16 March `11

2467762

27 Oct `28

Slovak Republic

27 Oct `08

08842081.5

16 March `11

E9913

27 Oct `28

Slovenia

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

South Africa

27 Oct `08

08842081.5

16 March `11

2010/02812

27 Oct `28

Spain

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Sweden

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Switzerland

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

Turkey

27 Oct `08

08842081.5

16 March `11

2219665

27 Oct `28

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

SPC SUMMARY

Based on EP 0 515 228

Country

Application Number

Filing Date

Status

Expiry

Denmark

CA 2006 00028

20 Oct. 2006

Granted 25 March 2008

22 May, 2017

Norway

SPC/NO 2006 013

24 Oct. 2006

Granted 7 Dec. 2009

21 May 2017

 

Based on EP 1 079 803

Country

Application Number

Filing Date

Status

Expiry Date

Austria

E273693-3

19 Oct. 2006

Grant Date 18 July 2007

April 24, 2021

Belgium

2006C/033

19 Oct. 2006

Grant Date 5 June 2007

April 24, 2021

Cyprus

CY06/006

23 Oct. 2006

Grant Date March 2007

April 23, 2021

Finland

L20060013

13 Oct. 2006

Grant Date 29 Aug 2011

April 24, 2021

Germany

12 2006 000 057.7

18 Oct. 2006

Grant Date Feb. 18 2009

April 24, 2021

Greece

20060800026

20 Oct. 2006

Grant Date May 30 2007

April 24, 2021

France

06C0032

20 Oct 2006

Grant Date 24 April 2007

April 24, 2021

Ireland

2006/032

17 Oct. 2006

Grant Date 23 May 2007

April 23, 2021

Italy

60605

23 Oct. 2006

Grant Date June 5 2007

April 22, 2021

Latvia

C/LV2006/0009

17 Oct. 2006

Grant Date 20 March 2007

April 24, 2021

Lithuania

PA 2006 007

23 Oct. 2006

Grant No. C1079803

Grant Date 04 June 2007

April 25, 2021

Luxembourg

91281

19 Oct. 2006

Grant No. 91291

Grant Date 19 Dec. 2006

April 24, 2021

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

The Netherlands

300243

17 Oct. 2006

Grant Date December 7 2006

April 23, 2021

Portugal

240

20 Oct. 2006

Granted

April 24, 2021

Romania

C/022

10 April 2007

Grant Date Dec 23 2004

April 24, 2021

Slovenia

200640015

18 Oct. 2006

Grant Date 16 July 2009

April 24, 2021

Sweden

0690029-4

24 Oct. 2006

Grant Date 5 Feb 2008

23 April 2021

United Kingdom

SPC/GB06/035

13 Oct. 2006

Grant Date 1 June 2007

23 April 2021

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 4.7(a)

Opinions of Counsel

December 10, 1998---Vossius & Partner---PTH Search October 2, 2004-Plougmann &
Vingtoft-Risk Assessment Report Concerning Lyophilised Parathyroid Hormone (PTH)
Formulation July 30, 2007-Kraus & Weisert-Freedom to Operate Analysis in Europe
for the Product "Preotact".

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 4.8

 

Litigation

 

Albanian patent 01282, the Albanian part of European patent number 1079803,
serial number 99917715.7 is the subject of a suit for reinstatement against the
Albanian Patent Office.

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 6.1(a)

Jurisdictions Requiring Consent to License

Australia Belgium Canada Denmark Finland France Germany Iceland Italy Japan
Luxembourg Netherlands Norway Spain Sweden Switzerland United Kingdom U.S.A.

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Schedule 6.2(d)

 

Form 8-K

[See attached.]

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION


Washington, D.C. 20549


FORM 8-K



CURRENT REPORT
Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934



December 20, 2013

Date of Report (Date of earliest event reported)



 

NPS PHARMACEUTICALS, INC.

(Exact name of registrant as specified in its charter)



Delaware

0-23272

87-0439579

(State or other jurisdiction of


incorporation)

(Commission File Number)





(I.R.S. Employer

Identification Number)

 

550 Hills Drive, 3rd Floor

Bedminster, NJ 07921

(Address of principal executive offices)

 

(908) 450-5300

 

(Registrant's telephone number, including area code)

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:

⃞

Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)



⃞

Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)



⃞

Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))



⃞

Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))



 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Item 1.01. Entry into a Material Definitive Contract.

On December 20, 2013, NPS Pharmaceuticals, Inc. (the "Company" or "NPS") entered
into an amendment and restatement (the "Amendment and Restatement") to its
Agreement for the Sale and Assignment of Rights (the "2007 Agreement"), dated as
of July 16, 2007, between NPS Allelix Corp., Drug Royalty L.P. 3 ("DRLP3"), an
investment fund managed by DRI Capital Inc. ("DRI"), and the Company.

Under the 2007 Agreement, the Company sold to DRLP3 its rights to receive future
royalty payments arising from the sale of recombinant human parathyroid hormone
1-84 [rDNA origin] ("PTH") under its license agreement ("Takeda License
Agreement") with Takeda Pharma A/S, formerly Nycomed Danmark ApS ("Takeda"). On
March 18, 2013, pursuant to the previously disclosed Termination and Transition
Agreement between NPS and Takeda, NPS' license agreement with Takeda was
terminated and NPS re-acquired exclusive rights worldwide to develop and
commercialize PTH. Preotact is the brand name that Takeda had used to market PTH
for the treatment of osteoporosis in certain of its licensed territories. NPS is
developing PTH in the U.S. under the trade name Natpara for the treatment of
hypoparathyroidism. NPS filed a BLA for Natpara with the FDA in October 2013.

Pursuant to the Amendment and Restatement, (i) DRLP3 has consented to the
commercialization of PTH by the Company, (ii) the terms of the 2007 Agreement
are tolled, and (iii) the parties' rights and obligations regarding PTH and
related technology are governed by the Amendment and Restatement.

The Company will be required to pay royalties in the mid single digits to DRLP3
based upon sales of PTH by the Company and its licensees (if any) worldwide,
excluding Israel. The Company has agreed to undertake certain efforts to
commercialize PTH. If the Company does not submit a Marketing Authorization
Application to the European Medicines Agency for PTH in the European Union by an
agreed upon date, DRLP3 will have the right to revoke the consent granted in the
Amendment and Restatement, reinstate the 2007 Agreement, and either cause the
Company to enter into a new license agreement with a third party with respect to
PTH on terms that are substantially similar and no more extensive (when taken as
a whole) than the terms contained in the terminated Takeda License Agreement, or
negotiate such an agreement on NPS' behalf.

The Company's obligation to pay royalties to DRLP3 under the Amendment and
Restatement shall expire on a country-by-country basis upon the later of (i) the
last to expire patent controlled by the Company with claims covering PTH in such
country or (ii) the expiration of any period of regulatory exclusivity
applicable to PTH in such country. The Company's obligation to pay royalties to
DRLP3 under the Amendment and Restatement shall terminate in its entirety once
cumulative royalty payments made to DRLP3 by Takeda and the Company total
$125 million. As of September 30, 2013, $45.5 million in royalties had been paid
to DRLP3.

DRLP3 continues to maintain a security interest in NPS patents that contain
claims covering PTH and certain other NPS intellectual property related to PTH.
In the event of a default by NPS under the Amendment and Restatement, DRLP3
would be entitled to enforce its security interest against NPS and such
intellectual property.

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

Date:

December 20, 2013

NPS PHARMACEUTICALS, INC.

   







By:

/s/ Edward Stratemeier

     

Edward Stratemeier

     

Senior Vice President, General Counsel and
Secretary

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

Exhibit A

Form of Restated Security Agreement

 

[See attached.]

 

 

 

 

--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT

is made as of December 20, 2013.

BETWEEN:

NPS PHARMACEUTICALS, INC.,


a corporation existing under the laws of the State of Delaware



(collectively with its successors and permitted assigns, "Debtor"),

- and -

DRUG ROYALTY L.P. 3,


a Cayman Islands limited partnership



(collectively with its successors and permitted assigns, "Secured Party").

WHEREAS Debtor and Secured Party are parties to that certain Agreement for the
Sale and Assignment of Rights dated as of July 16, 2007 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the "Original
Purchase Agreement");

AND WHEREAS in connection with the Original Purchase Agreement, Debtor and
Secured Party entered into a security agreement dated as of October 2, 2009 (the
"Original Security Agreement"), pursuant to which Debtor granted to Secured
Party a first priority security interest in the Collateral (as defined therein);

AND WHEREAS Debtor and Secured Party have agreed to amend and restate the
Original Purchase Agreement in accordance with the terms and conditions of that
certain Amended and Restated Agreement for the Sale and Assignment of Rights (as
such agreement may be amended, modified, supplemented or restated from time to
time, the "A&R Purchase Agreement"); and

AND WHEREAS it is a condition to the effectiveness of the A&R Purchase Agreement
that the Debtor and Secured Party amend and restate the Original Security
Agreement on the terms and conditions set forth herein.

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties hereby amend and restate the Original Security
Agreement in its entirety as set forth herein and further agree as follows:

--------------------------------------------------------------------------------

ARTICLE 1
INTERPRETATION

1.1 Defined Terms

Terms that are defined in the A&R Purchase Agreement and not otherwise defined
herein have, unless the context otherwise requires, the respective meanings
specified in the A&R Purchase Agreement and, in addition, the following terms
have the following meanings (and grammatical variations of such terms shall have
corresponding meanings):

"A&R Purchase Agreement" has the meaning specified in the recitals of this
Agreement;

"Additional Collateral" means the NPS Trademarks, the NPS Patents in the United
States and Japan and NPS Know-How specific to the United States and Japan.

"Agreement" means this Amended and Restated Security Agreement, the recitals,
all attached exhibits and Schedules, and any agreement, exhibit or Schedule
supplementing or amending this Agreement;

"Collateral" means all of Debtor's right, title and interest in, to and under
the NPS Technology and the NPS Trademarks, whether now owned or hereinafter
acquired, and includes Proceeds therefrom and, where the context permits, any
reference to "Collateral" shall be deemed to be a reference to "Collateral or
any part thereof";

"Event of Default" means a Major Default or a Minor Default;

"Financing Statements" has the meaning specified in Section 3.1(e);

"including", when used herein, means "including without limitation" and shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it;

"IP Office Filings" has the meaning specified in Section 3.1(g);

"Major Default" means the occurrence of any one or more of the following events:

(a) any breach attributable to Debtor of any representation or warranty made in
Section 4.1 or 4.5 of the A&R Purchase Agreement; provided, however, that a
breach of Section 4.1(a) of the A&R Purchase Agreement shall not be a Major
Default unless such breach results in a Material Adverse Effect;

(b) any breach by Debtor of any of its covenants under Section 6.1(a) of the A&R
Purchase Agreement; or

(c) the cessation or threatened cessation by Debtor of its business generally or
the admission by Debtor of its inability to, or its actual failure to, pay its
debts generally, including circumstances where Debtor (i) is adjudged bankrupt
or

2

--------------------------------------------------------------------------------

insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy, insolvency or similar legislation including for the appointment of a
receiver or trustee.

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

(a) the failure of Debtor to pay any monetary Obligations within five Business
Days of the date on which such Obligations are due or payable;

(b) the failure of Debtor to perform any non-monetary Obligation or covenant
under this Agreement or the A&R Purchase Agreement and such failure shall
continue unremedied for a period of 60 days after written notice thereof; or

(c) any breach attributable to Debtor of any representation or warranty made in
the A&R Purchase Agreement;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of Debtor to Secured Party
arising pursuant to (i) the A&R Purchase Agreement, (ii) in the case of a
Revocation, the Original Purchase Agreement, and/or (iii) this Agreement.

"parties" means Debtor and Secured Party, and "party" means either of them;

"Proceeds" means property in any form derived, directly or indirectly, from any
dealing with the Collateral or other proceeds (together with any reissue,
continuation, continuation-in-part or extension of the Patents) thereof; and
includes any accounts, payment intangibles or other general intangibles arising
from any sale, transfer, license, lease or other dealing in any of the
Collateral and any payment or value representing indemnity or compensation for
loss or damage to the Collateral or other Proceeds, including insurance proceeds
and proceeds (as such term is defined in the UCC);

"Security Interest" has the meaning specified in Section 2.1;

"Transaction Documents" means this Agreement, the A&R Purchase Agreement and
each other Closing Document; and

"UCC" means (i) the Uniform Commercial Code as in effect from time to time in
the State of New York, (ii) with respect to enforcement, the Uniform Commercial
Code as in effect from time to time in any other state whose law is applicable
with respect to Secured Party's enforcement of its rights hereunder and (iii)
insofar as any references to the UCC is used in the context of perfection, the
Uniform Commercial Code as in effect from time to time in the state that is the
"location" of Debtor under the UCC, in each case including any legislation that
may be substituted therefor (as any such substituted legislation may be amended
from time to time).

3

--------------------------------------------------------------------------------

1.2 Meanings under the UCC

All terms used herein and not otherwise defined pursuant to Section 1.1
(including any definitions incorporated herein by reference to the A&R Purchase
Agreement) and which are defined in the UCC shall, unless the context otherwise
requires, have the respective meanings assigned to such terms in the UCC.

1.3 Sections and Headings

(a) The division of this Agreement into Articles and Sections and the insertion
of headings are for convenience of reference only and shall not affect the
interpretation of this Agreement.

(b) All uses of the words "hereto", "herein," "hereof," "hereby" and "hereunder"
and similar expressions refer to this Agreement and not to any particular
Section or portion of it.

(c) References to an "Article", "Section" or "Schedule" are references to an
Article or Section of or a Schedule to this Agreement unless otherwise
indicated.

1.4 Applicable Law

(a) This Agreement shall be governed by, and interpreted and enforced in
accordance with, the laws of the State of New York and the federal laws of the
United States applicable therein, without giving effect to the principles of
conflicts of law thereof except as set forth in Section 5-1401 of the New York
General Obligations Law.

(b) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 1.4(b) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY. Each party (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this agreement by, among other things, the mutual
waivers and certifications in this Section 1.4(b).

1.5 Consent to Jurisdiction

Each of Debtor and Secured Party (a) hereby irrevocably submits to the
jurisdiction of the United States District Court for the Southern District of
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and to the extent that such

4

--------------------------------------------------------------------------------



United States district court lacks jurisdiction despite the consent herein, to
the jurisdiction of the courts of the State of New York sitting in New York
County and the appellate courts therefrom, and (b) hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of Debtor and Secured Party consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 1.5 shall affect
or limit any right to serve process in any other manner permitted by law.

1.6 Severability

If any provision of this Agreement is held to be illegal or invalid, the
remaining provisions hereof shall nevertheless be given full force and effect,
and all the provisions hereof are hereby declared to be separate, severable and
distinct.

ARTICLE 2
SECURITY INTEREST

2.1 Grant of Security Interest

As general and continuing collateral security for the due payment and
performance of the Obligations, Debtor hereby pledges, mortgages, charges and
assigns (by way of security) to Secured Party, and grants to Secured Party, a
security interest in the Collateral (collectively, the "Security Interest").

2.2 Attachment

Debtor and Secured Party acknowledge and agree that value has been given for the
granting of the Security Interest and that they have not agreed to postpone the
time for attachment. The security interest in the portion of the Collateral, as
previously granted by Debtor pursuant to the Original Security Agreement, was
attached and perfected, and this Agreement is being entered into not to reflect
a new obligation with respect to such existing Collateral but to reflect the
changes from the Original Security Agreement and the grant of Additional
Collateral and removal of a portion of the Collateral (as such term was defined
in the Original Security Agreement).

2.3 Conditional Assignment of Title of Certain Patents

(a) Debtor hereby grants, bargains, sells, assigns and transfers to Secured
Party the Patents listed in Schedule 2.3 (collectively, the "Supplementary
European Patents") such that title thereto and ownership therein shall,
effective upon the occurrence of (i) a Major Default or (ii) subject to Section
2.3(b), a Minor Default, belong to and be vested in Secured Party.

(b) If a Minor Default occurs, the grant, bargain, sale, assignment and transfer
contemplated in Section 2.3(a) shall not occur unless or until Secured Party has
first sought recourse under Section 5.1(a) and any remedy obtained under such
recourse has not satisfied the

5

--------------------------------------------------------------------------------

Obligations of Debtor or any judgement obtained pursuant to such recourse
remains unsatisfied by Debtor for more than 15 Business Days after the rendering
of such judgement (without the necessity of appeal from such judgement) (such
15th Business Day, the "Assignment Date").

(c) Nothing contained in this Section 2.3 shall be construed to afford Secured
Party any recourse to the Supplementary European Patents prior to (i) the
occurrence of a Major Default or (ii) the Assignment Date, as applicable.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF DEBTOR

3.1 Representations and Warranties

Debtor represents and warrants to Secured Party as follows and acknowledges that
Secured Party is relying on such representations and warranties in connection
with its entering into the A&R Purchase Agreement and the other transactions
contemplated therein:

(a) "NPS Pharmaceuticals, Inc." is the only business name used by Debtor and has
been the only business name used by Debtor for at least 12 months prior to the
date hereof;

(b) the jurisdiction in which Debtor is located for purposes of Sections 9-301
and 9-307 of the UCC is the State of Delaware;

(c) except as set forth in Schedule 3.1(c), the Collateral has not been
abandoned or adjudged invalid or unenforceable, in whole or in part;

(d) other than the Assignment and the "Security Interest" granted by Debtor
under the Original Security Agreement, Debtor has not made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale or transfer of all or any portion of its right, title and
interest in and to any Collateral for purposes of granting a security interest
or as collateral that has not been terminated or released;

(e) copies of all UCC-1 financing statements filed by the Secured Party in the
office of the Secretary of State of the State of Delaware to perfect the
Security Interest (collectively, the "Financing Statements") are attached as
Appendix 3.1(e). Debtor hereby approves, ratifies and confirms any such
Financing Statement filed by Secured Party prior to the execution and delivery
of this Agreement, and Debtor waives any right to claim that any such prior
filing was not in compliance with the UCC or not pursuant to a prior
authenticated record;

(f) copies of all notices of security interest incorporating by reference the
terms of this Agreement, together with all appropriate cover sheets and other
necessary documentation, required to be filed with any patent or trademark
offices in the United States of America in order to record this Agreement are
attached as Schedule 3.1(f).

(g) all necessary documentation required to be filed with any patent or
trademark office in the United Kingdom, France, Germany, Spain, Italy, The
Netherlands, Austria and Greece in order to record this Agreement has been filed
(the filings referred to in Section 3.1(f) and this Section 3.1(g) collectively,
the "IP Office Filings");

6

--------------------------------------------------------------------------------

(h) upon the filing of the Financing Statements with the appropriate agencies
under the UCC, the Security Interest will constitute a perfected first priority
security interest in the Collateral described on such financing statements in
favour of Secured Party to the extent that a security interest therein may be
perfected by filing in Delaware pursuant to the relevant UCC, prior to all other
Encumbrances;

(i) except as have been obtained or made and are in full force and effect, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or any other third party is required either:

(i) for the grant by Debtor of the Security Interest; or

(ii) for the perfection or maintenance of the Security Interest hereunder,
including the first priority nature of such security interest (except with
respect to the Financing Statements and the IP Office Filings) or the exercise
by Secured Party of its rights and remedies hereunder;

(j) Debtor is the exclusive owner of the entire right, title, and interest in
and to the Collateral, free and clear of any Encumbrances except as contemplated
herein and in the A&R Purchase Agreement in favour of Secured Party; and

(k) the representations and warranties of set forth in Sections 4.1, 4.2, 4.5,
4.6, 4.7(a), 4.7(b), 4.7(d), 5.1 and 5.2 of the A&R Purchase Agreement are
hereby repeated in this Agreement. The representations and warranties set forth
in this Section 3.1(k) shall survive for the Term and shall expire thereafter.

3.2 Survival

The representations and warranties of Debtor contained in this Agreement shall
survive for so long as any of the Obligations shall remain unpaid or
unperformed, as applicable, and, notwithstanding any investigation made by or on
behalf of Secured Party, shall continue in full force and effect for the benefit
of Secured Party during such period.

ARTICLE 4
COVENANTS OF DEBTOR

4.1 Change of Name or Jurisdiction

Debtor shall not change its name as set out in Section 3.1(a), add any new
business name or change its jurisdiction as set out in Section 3.1(b), or move
the location of Debtor's principal place of business or the location of the
books and records related to the Collateral, in each case without providing at
least thirty days' prior written notice to Secured Party of such change or
addition.

 

 

7

--------------------------------------------------------------------------------

4.2 Creating and Preserving the Security Interest

(a) As soon as possible following the execution and delivery of this Agreement
and, in any case, within 60 days from the date hereof, Debtor will cause the IP
Office Filings to be filed with the appropriate Governmental Authorities in the
jurisdictions specified therein.

(b) Debtor shall, from time to time at the request of Secured Party acting
reasonably, make and do all such acts and things and execute and deliver all
such instruments, agreements, financing statements and documents as Secured
Party reasonably requests by notice in writing given to Debtor in order to
create, preserve, perfect, validate or otherwise protect (including with respect
to priority) the Security Interest, to enable Secured Party to exercise and
enforce its rights and remedies hereunder and generally to carry out the
provisions and purposes of this Agreement.

4.3 Verification of Collateral

Subject to the intangible nature of the Collateral, Secured Party shall have the
right one time per year to verify the existence and state of the Collateral in
any reasonable manner that Secured Party may consider appropriate, and Debtor
agrees to furnish all reasonable assistance and information and to perform all
such reasonable acts as Secured Party may reasonably request in connection
therewith and for such purpose to grant to Secured Party or its agents
reasonable access to all places where Collateral may be located and to all
premises occupied by Debtor; provided, however, that nothing in this Section 4.3
shall limit Secured Party's ability to access any public records relating to the
Collateral maintained by any patent or trademark office or other Governmental
Authority.

4.4 Preservation of Collateral

Except in connection with licenses granted in jurisdictions not included in
Schedule 6.1(a) of the A&R Purchase Agreement or to the extent licenses or
transfers are otherwise permitted pursuant to the A&R Purchase Agreement
(including licenses or transfers to which Secured Party has consented), Debtor
shall not transfer or convey any interest in the Collateral or suffer, permit or
cause any Encumbrances thereon. Without limiting the foregoing, in the event
Debtor makes such a transfer or conveyance, Debtor shall take any and all
actions, at Debtor's expense, to ensure that Secured Party's Security Interest
is and remains perfected. Subject to Section 7.6 of the A&R Purchase Agreement
and 7.3(c) of this Agreement in the event of a Revocation and subject to Section
6.1(b) of the A&R Purchase Agreement, Debtor agrees to take all steps in any
proceeding before the applicable patent or trademark Governmental Authority or
any other Governmental Authority in each case in any jurisdiction in which
Debtor intends to commercialize the Product to maintain each application and
registration of the Patents and subject to the next two sentences, the NPS
Trademarks, and to maintain the accuracy and effectiveness of the filings,
registrations or recordings with respect to the Collateral in favour of Secured
Party, in such capacity. NPS's obligation to maintain the PREOTACT trademarks
shall be limited to the following countries: all the countries of the European
Union, European countries outside of the European Union, the Commonwealth of
Independent States (formerly the USSR) and Turkey. In the event that the Consent
(as defined in the A&R Purchase Agreement) becomes irrevocable in accordance
with the A&R Purchase Agreement, NPS shall

8

--------------------------------------------------------------------------------



no longer have any obligation to maintain the PREOTACT trademarks in any of the
countries set forth in the previous sentence. Secured Party may from time to
time, at its option, perform the acts specified in this Section 4.4 which Debtor
fails to perform after being requested by Secured Party in writing to so perform
(it being understood that no such request need be given after the occurrence and
during the continuance of an Event of Default). Secured Party may from time to
time take any other action which it deems necessary for the maintenance,
preservation or protection of any of the Collateral.

4.5 Registration of Security; Acknowledgement of Existing Filings.

(a) Debtor shall undertake all such acts, execute all such documents and do all
such things as Secured Party may request in order for this Agreement and the
rights granted to Secured Party by this Agreement to be recorded with the patent
and trademark offices or appropriate Governmental Authority office of any
relevant jurisdiction, including the European Patent Office and the United
States Patent and Trademark Office.

(b) Each party hereto hereby acknowledges that in connection with the Original
Purchase Agreement, the parties have previously entered into certain agreements
and made certain registrations and filings to perfect the security interest
granted to Secured Party and record the conditional assignment agreements
executed in connection therewith (copies of which are attached hereto as Exhibit
A; collectively, the "Patent Filings"). As of the date hereof, each party hereby
acknowledges and agrees that (i) the Patent Filings shall be and remain in full
force and effect, and shall, to the extent they expressly or implicitly so
purport, except to the extent as would not either individually or in the
aggregate have a Material Adverse Effect (as such term is defined in the A&R
Purchase Agreement), constitute the legal, valid, binding and enforceable
obligations of the parties thereto in accordance with their terms (ii) such
Patent Filings shall only be enforced in accordance with the circumstances
specified in this Agreement and the A&R Purchase Agreement, and (iii) no further
filing, registration or amendment is necessary to perfect the interest and
rights granted under the Patent Filings. The execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Parties under the Patent Filings.

ARTICLE 5
DEFAULT AND SECURED PARTY'S REMEDIES

5.1 Remedies Upon Default

Subject to Sections 5.2, 5.3, 5.5 and 5.6, upon the occurrence of any Event of
Default and at any time during the continuance thereof, without any further
notice or any other action on the part of Secured Party except as provided in
the UCC or expressly set forth in this Agreement, Secured Party may avail itself
of all of its rights and remedies as a secured party under the UCC and, in
addition to and without limiting such rights and remedies, shall be entitled to
avail itself of the following remedies:

(a) commence legal action to enforce payment or performance of the Obligations;

(b) dispose of the Collateral by private or public sale, lease, licence or
otherwise upon such terms and conditions as Secured Party may determine in
accordance with applicable law

9

--------------------------------------------------------------------------------

and whether or not Secured Party has taken possession of the Collateral;
provided, however that Secured Party shall give Debtor at least 30 days prior
written notice of such disposal event;

(c) file such proofs of claim or other documents as may be necessary or
desirable to have its claim lodged in any bankruptcy, winding-up, liquidation,
dissolution or other proceedings (voluntary or otherwise) relating to Debtor;
and

(d) take any other action, suit, remedy or proceeding authorized or permitted by
this Agreement, the A&R Purchase Agreement, the UCC or by law or equity,
including pursuant to the authority granted in any power of attorney granted
hereunder or otherwise pursuant to this Agreement or any other Transaction
Document.

5.2 ;Delayed Realization for Minor Defaults

Notwithstanding Section 5.1, if the Event of Default is a Minor Default, Secured
Party shall not be entitled to avail itself of its remedy under Section 5.1(b)
or any other similar remedy under the UCC permitting Secured Party to take
possession of or realize on Collateral, unless and until it has first sought
recourse under Section 5.1(a) and any remedy obtained under such recourse has
not satisfied the Obligations of Debtor or any judgement obtained pursuant to
such recourse remains unsatisfied by Debtor for more than 15 Business Days after
the rendering of such judgement (without the necessity of appeal from such
judgement). Nothing in this Section 5.2 or in any judgement shall diminish or
extinguish the rights of Secured Party as a secured creditor. For the avoidance
of doubt, this Section 5.2 shall not apply in respect of an Event of Default
that is a Major Default.

5.3 Standstill

Notwithstanding Sections 5.1 and 5.2, if an Event of Default is the result of a
breach of a representation and warranty attributable to Debtor, then Secured
Party shall not take any action under Section 5.1 or 5.2 for a period of 60 days
commencing on the date that notice of such breach is provided to Debtor. During
such 60-day period, Secured Party will enter into good-faith negotiations with
Debtor in an effort to determine whether any remedy other than enforcement of
the security interest granted to Secured Party hereunder can be agreed upon.

5.4 Limitations

Upon the occurrence of any Event of Default and during the continuance thereof,
Section 5.1 shall be inapplicable with respect to the NPS Know-How. In lieu of
such rights, solely to the extent that Secured Party or a third party obtains
title to the Collateral by the exercising of Secured Party of its rights
hereunder, Debtor hereby grants, effective upon the occurrence of any Event of
Default, without any further action during the continuance of such Event of
Default, or if such Collateral has been disposed of, indefinitely, the
non-exclusive right and license under the NPS Know-How to manufacture, market,
sell, offer to sell, use, import and distribute, with right to sublicense, the
Product.

10

--------------------------------------------------------------------------------

5.5 Rights and Remedies are Not Mutually Exclusive

To the fullest extent permitted by law, Secured Party's rights and remedies,
whether provided for in this Agreement or otherwise, are not mutually exclusive,
are cumulative and not alternative, and may be exercised independently or in any
combination.

5.6 No Obligation to Enforce

Secured Party shall not be under any obligation to, or liable or accountable for
any failure to, enforce payment or performance of the Obligations or to seize,
realize, take possession of or dispose of the Collateral and shall not be under
any obligation to institute proceedings for any such purpose.

5.7 Cost of Enforcement

Debtor shall, upon demand, reimburse Secured Party for all reasonable costs and
expenses incurred by Secured Party in the enforcement of any rights hereunder
(including reasonable fees and expenses of counsel where Secured Party prevails)
and all such costs shall form part of the Obligations. Additionally, Debtor
shall promptly pay directly or reimburse Secured Party for costs, expenses and
fees (including attorneys' fees) payable for analysis and diligence relating to
the transfers and restructuring described in the recitals to this Agreement as
well as the preparation and/or review of all required consent and assignment and
assumption agreements, other than the preparation of this Agreement and the
preparation and filing of the Financing Statements.

5.8 Debtor Power of Attorney

Debtor hereby irrevocably constitutes and designates Secured Party as and for
Debtor's attorney in fact:

(a) to exercise, upon the occurrence of an Event of Default and during the
continuance thereof, any of the transactions and rights exercisable and powers
referenced in this Article 5; and

(b) to execute, upon the occurrence of an Event of Default and during the
continuance thereof, all and any such instruments, documents and papers as
Secured Party determines to be appropriate in connection with the exercise of
such rights and remedies and to cause the sale, license, assignment, transfer or
other disposition of the Collateral, including all filings, recordings or
registrations with the applicable government offices required or appropriate to
effect such dispositions of Collateral.

The within grant of a power of attorney, being coupled with an interest, shall
be irrevocable until this Agreement is terminated.

11

--------------------------------------------------------------------------------

ARTICLE 6
ACKNOWLEDGEMENT BY DEBTOR

6.1 Acknowledgements

Debtor:

(a) acknowledges receipt of a true copy of this Agreement;

(b) acknowledges receipt of a copy of all of the Financing Statements;

(c) acknowledges and agrees that, upon notice to Debtor, this Agreement may be
assigned by Secured Party to any Person as permitted by Section 7.4 and, in such
event, such Person shall be entitled to all of the rights and remedies of
Secured Party as set forth in this Agreement or otherwise and Secured Party
shall be released and discharged from its further obligations hereunder upon the
assumption of same by the assignee;

(d) acknowledges and agrees that in connection with the exercise of Secured
Party's rights and remedies hereunder, any use by Secured Party of the
Collateral shall be coextensive with Debtor's rights therein and with respect
thereto and without any liability for royalties or other related charges from
Secured Party to Debtor;

(e) authorizes and requests that each appropriate patent, trademark or other
Governmental Authority requested by Secured Party record this Agreement,
including any amendments hereto, or copies hereof; provided that this provision
shall not preclude the filing by Debtor of the IP Office Filings; and

(f) without in any way limiting any other indemnity provisions contained herein
or in the Transaction Documents, Debtor hereby indemnifies and holds Secured
Party harmless from and against any claim, suit, loss, damage or expense
(including reasonable legal fees) (each, a "Claim") arising out of any alleged
defect in any Product, including any such Claim due to purported infringement of
the Collateral or any portion thereof upon the intellectual property rights or
other rights of any other Person or entity; provided that Debtor shall not be
liable to Secured Party for the payment of any portion of such claim, suit,
loss, damage or expense to the extent resulting solely from Secured Party's acts
or omissions.

12

--------------------------------------------------------------------------------

ARTICLE 7
MISCELLANEOUS

7.1 Notice

(a) Any notice, demand, direction or other instrument required or permitted to
be

given hereunder or under the UCC shall be in writing and shall be given in the
manner specified in Section 11.3 of the A&R Purchase Agreement and addressed as
follows:

(i) if to Debtor:

NPS Pharmaceuticals Inc.
550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
United States of America
Attention of: General Counsel
Fax No.: (908) 450-5344
E-mail: estratemeier@npsp.com

with a copy (which shall not constitute notice) to:
Morgan Lewis and Bockius LLP
502 Carnegie Center


Princeton, New Jersey 08540-6241
Attention of: Randall B. Sunberg
Fax No.: (609) 919-6701
E-Mail: rsunberg@morganlewis.com

(ii) if to Secured Party:

Drug Royalty L.P. 3.
c/o DRI Capital Inc.
22 St. Clair Avenue East
Suite 200
Toronto ON M4T 2S5
Attention of: Behzad Khosrowshahi
Fax No.: (416) 863-5161
E-mail: DRINotices@dricapital.com


with a copy to:
Attention of: Gary Margolis
Fax No.: (416) 863-5161
E-Mail: gm@dricapital.com

13

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
King & Spalding LLP
601 S. California Ave.
Palo Alto, CA 94304
Attention of: Emma Maconick
Fax No.: (650) 422 6800
E-mail: emaconick@kslaw.com

(b) Either party may change its address for service from time to time by notice
given in accordance with the foregoing.

7.2 Waiver

(a) Secured Party may waive, in whole or in part, any breach by Debtor of any of
the provisions of this Agreement, any default by Debtor in the payment or
performance of any of the Obligations or any of its rights and remedies, whether
provided for herein or otherwise, provided that no such waiver shall be
effective unless given by Secured Party to Debtor in writing.

(b) No waiver given in accordance with Section 7.2(a) shall be a waiver of any
other or subsequent breach by Debtor of any of the provisions of this Agreement,
of any other or subsequent default by Debtor in the payment or performance of
any of the Obligations or any of the rights and remedies of Secured Party,
whether provided for herein or otherwise.

(c) Secured Party may, at any time, grant extensions of time or other
indulgences to, or accept compositions from or grant releases and discharges to,
Debtor in respect of the Collateral or otherwise deal with Debtor or with the
Collateral and other security held by Secured Party, all as Secured Party may
see fit, and Debtor agrees that any such act or any failure by Secured Party to
exercise any of its rights or remedies, whether provided for herein or
otherwise, shall in no way affect or impair the Security Interest or the rights
and remedies of Secured Party, whether provided for in this Agreement or
otherwise.

7.3 Termination

(a) This Agreement may be terminated by written agreement made between Secured
Party and Debtor.

(b) Upon indefeasible payment and performance of the Obligations, this Agreement
shall terminate and all rights in the Collateral shall revert to Debtor.

(c) Upon a Revocation, the Secured Party's security interest with respect to (i)
the NPS Patents in the United States and Japan, (ii) any NPS Know-How that is
applicable only to the United States or Japan, and (iii) the NPS Trademarks in
the United States and Japan shall terminate (the Collateral described in clause
(i), (ii) and (iii) is collectively referred to as the "New Collateral"). It is
acknowledged and agreed by all parties hereto that upon a Revocation, the liens
and security interests granted to the Secured Party in all Collateral (other
than the New Collateral) shall remain in full force and effect and shall
continue to secure the Obligations without interruption, and that the Revocation
shall not be deemed a novation of the rights and obligations contained herein.

14

--------------------------------------------------------------------------------

(d) Upon termination of this Agreement in accordance with this Section 7.3 or
upon a Revocation with respect to the Additional Collateral, Secured Party
shall, at the request and expense of Debtor, make and do all such acts and
things and execute and deliver all such financing statements, instruments,
agreements and documents as Debtor considers reasonably necessary or desirable
to discharge the Security Interest, to release and discharge the Collateral (or
upon a Revocation, with respect to the Additional Collateral) therefrom and to
record such release and discharge in all appropriate offices of public record.

7.4 Assignment

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of Secured Party and Debtor. This Agreement may
not be assigned in whole or in part by either party without the prior written
consent of the other party; provided, however, that Secured Party may assign
this Agreement in whole or in part without the prior written consent of Debtor:
(i) by way of security to a financial institution or other lender, (ii) to any
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, Secured Party, (iii) to a
special purpose vehicle created to be bankruptcy remote or for financing
purposes or (iv) as part of a sale of a material part of Secured Party, in any
case whether by way of reorganization or otherwise, and Secured Party shall give
prompt notice of any such assignment to Debtor within 10 Business Days after the
occurrence thereof; provided, however, that Debtor may assign this Agreement in
whole or in part without the prior written consent of Secured Party in
connection with an assignment of the NPS Patents to Affiliates of NPS in
accordance with Section 6.1(a) of the A&R Purchase Agreement; provided, further,
that Debtor shall give prompt notice of any such assignment to Secured Party
within 10 Business Days after the occurrence thereof. For clarity, the
obligations provided in this Section 7.4 are in addition to any obligations of
Debtor pursuant to Section 4.4.

7.5 Further Assurances

From time to time, as and when requested by any party, each party shall execute
and deliver, or cause to be executed and delivered, all such documents,
certificates and instruments, and shall take, or cause to be taken, all such
further or other actions, as such other party may deem reasonably necessary,
desirable or appropriate to carry out, or otherwise give full effect to, the
provisions and intent of this Agreement.

7.6 Execution in Counterparts and Facsimile Delivery

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement. This Agreement
may be delivered by either party by facsimile or by electronic delivery and, if
so executed and delivered, shall be legally valid and binding on the party
executing in such manner.

[signature page follows]

15

--------------------------------------------------------------------------------



[image962.jpg]

--------------------------------------------------------------------------------



[image963.jpg]

--------------------------------------------------------------------------------

SCHEDULE 2.3

SUPPLEMENTARY EUROPEAN PATENTS

Note: For purposes of this Schedule 2.3, where the granted patents have been
registered in Switzerland, the registration extends to Liechtenstein.

"EXCRETION OF HETEROLOGOUS PROTEINS FROM E. COLI"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Belgium

: 30 August'89

89308753.6

31 July'96

0 357 391

30 August '09

Sweden

: 30 August'89

89308753.6

31 July'96

0 357 391

30 August '09

Switzerland

30 August '89

89308753.6

31 July'96

0 357 391

30 August '09

 

 

 

 

--------------------------------------------------------------------------------



"ESSENTIALLY PURE HUMAN PARATHYROID HORMONE"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Belgium

22

May '92

92304692.4

25 March '98

0 515 228

22

May'12

Denmark

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

Denmark (SPC)

20 Oct '06

CA200600028

25 March '08

CR200600028

22 May '17

Finland

22 May '92

922,356

12 April '01

106802

22 May'12

Ireland

1 July '92

921,672

28 May '04

83494

1 July'12

Luxembourg

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

Monaco

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

Norway

21 May '92

92304692.4

9 November '98

304,190

21 May'12

Norway (SPC)

24 Oct '06

2006013

7 Dec 2009

2006013

21 May'17

Portugal

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

Sweden

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

Switzerland

22 May '92

92304692.4

25 March '98

0 515 228

22 May'12

 

 

--------------------------------------------------------------------------------



"PARATHYROID HORMONE FORMULATION"

Country

Filing Date

Serial No.

Issue Date

Publication No.

Expiry Date.

Belgium

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Denmark

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Ireland

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Liechtenstein

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Lithuania

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Luxembourg

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Monaco

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Portugal

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Sweden

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Switzerland

16 December '94

95903732.6

03 October 2007

EP 735 896

16 December 2014

Finland

16 December '94

962593

15 September 2009

120291

16 December 2014

Norway

16 December '94

P962634

27 December 2007

324905

16 December 2014

 

 

--------------------------------------------------------------------------------



"PROTEIN FORMULATION (PTH) (MULTI-DOSE INJECTION)"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Albania

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Belgium

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Cyprus

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Denmark

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Finland

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Ireland

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Latvia

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Lithuania

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Luxembourg

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Macedonia

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Monaco

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Portugal

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Romania

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Slovenia

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Sweden

26 April '99

99917715.7

18 August '04

1079803

26 April '19

Switzerland

26 April '99

99917715.7

18 August '04

1079803

26 April '19

 

 

 

--------------------------------------------------------------------------------



"A COMBINED PHARMACEUTICAL PREPARATION COMPRISING
PARATHYROID HORMONE AND A BONE RESORPTION INHIBITOR"

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

Belgium

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Belgium Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Cyprus

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Cyprus Div

8 June '98

4017622.4

8 Sept'04

CY1110287

8 June '18

Denmark

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Denmark Div.

8 June '98

04017622.4

4 Nov '09

1001802

8 June '18

Europe Div. **

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Finland

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Finland Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Ireland

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Ireland Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Liechtenstein

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Liechtenstein

Div

8 June '98

04017622.4

4 Nov. '09

1473040

8 June '18

Luxembourg

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Luxembourg Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Monaco

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Monaco Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Portugal

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Portugal Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Sweden

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Sweden Div.

8 June '98

04017622.4

4 Nov '09

1473040

8 June '18

Switzerland

8 June '98

98929965.6

8 Sept'04

1001802

8 June '18

Switzerland Div.

8 June '98

04017622.4

4 Nov. '09

1473040

8 June '18

** Designated contracting states: Belgium, Cyprus, Denmark, Finland, Ireland,
Liechtenstein, Luxembourg, Monaco, Portugal, Sweden, Switzerland.

 

--------------------------------------------------------------------------------





"METHOD OF ADMINISTERING THERAPEUTIC INJECTIONS"

Country

Filing Date

Serial No.

Issue Date

Publication No.

Expiry Date

Europe*

18 October 2004

04795465.6

Pending

EP1687048A

 

* Designated contracting states: Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, Hungary, Ireland, Liechtenstein, Luxembourg, Monaco,
Poland, Portugal, Romania, Slovenia, Slovakia, Sweden, Switzerland, Turkey, with
Albania, Croatia, Lithuania, Latvia and Macedonia as extension states.

 

 

 

 

--------------------------------------------------------------------------------

SPC SUMMARY

Based on EP 0 515 228

Country

Application Number

Filing Date

Status

Expiry

Denmark

CA 2006 00028

20 Oct. 2006

Granted 25 March 2008

May 22, 2017

Norway

SPC/NO 2006 013

24 Oct. 2006

Granted 7 Dec. 2009

May 21, 2017

 

Based on EP 1 079 803

Country

Application Number

Filing Date

Status

Expiry Date

Belgium

2006C/033

19 Oct. 2006

Granted Grant Date 5 June 2007

April 24, 2021

Cyprus

CY06/006

23 Oct. 2006

Granted Grant Date March 2007

April 23, 2021

Denmark

CA 2006 00029

20 Oct. 2006

Abandoned

 

Finland

L20060013

13 Oct. 2006

Granted

Grant Date 29 Aug 2011

April 24, 2021

Ireland

2006/032

17 Oct. 2006

Granted

Grant Date 23 May 2007

April 23, 2021

Latvia

C/LV2006/0009

17 Oct. 2006

Granted Grant Date 20 March 07

April 24, 2021

Lithuania

PA 2006 007

23 Oct. 2006

Granted

Grant No. C1079803 Grant Date 04 June 07

April 25, 2021

Luxembourg

91281

19 Oct. 2006

Granted

Grant No. 91291 Grant Date 19 Dec. 06

April 24, 2021

Portugal

240

20 Oct. 2006

Granted

April 24, 2021

Romania

C/022

10 April 2007

Granted Grant Date Dec 30, 2011

24 April 2021

Slovenia

200640015

18 Oct. 2006

Granted

Grant Date 16 July 2009

23 April 2021

Sweden

0690029-4

24 Oct. 2006

Granted

Grant Date 5 Feb 2008

23 April 2021

 

--------------------------------------------------------------------------------

SCHEDULE 3.1(C)

COLLATERAL ABANDONED BY CONSENT

European patent application no. 07019169.7, filed September 28, 2007, became
abandoned with consent of the Secured Party on April 9, 2009.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

APPENDIX 3.1(E)

FINANCING STATEMENTS

 

See attached.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[image967.jpg]

 

--------------------------------------------------------------------------------

EXHIBIT A TO UCC-1 FINANCING STATEMENT

DEBTOR:
 
SECURED PARTY:



NPS PHARMACEUTICALS, INC.
 
DRUG ROYALTY L.P. 3

All right, title and interest in, to and under the NPS Technology and the NPS
Trademarks, whether now owned or hereinafter acquired, and includes Proceeds
therefrom (whether now owned by or owing to, or hereafter acquired by or arising
in favor of the Debtor collectively, the "Collateral"):

The terms used herein shall have the respective meanings set out below, and
grammatical variations of such terms shall have corresponding meanings:

"Know-How"

means information, results and data of any type whatsoever, in any tangible or
intangible form whatsoever, including without limitation, technical information,
databases, practices, methods, techniques, specifications, formulations,
formulae, knowledge, know-how, skill, experience, test data including
pharmacological, medicinal chemistry, biological, chemical, biochemical,
toxicological and clinical test data, analytical and quality control data,
stability data, studies and procedures, and manufacturing process and
development information, results and data relating to the Product or the device
used to deliver the Product.

"NPS Know-How"

means (a) any non-public or confidential sections of any marketing authorization
application relating to any Product, and (b) any other non-public or
confidential Know-How controlled by Debtor that is necessary or useful for the
performance of pre-clinical or clinical development, for the filing of marketing
authorizations in the Territory, or the commercialization, marketing or
manufacture of a Product.



"NPS Patents"

means the Patents controlled by Debtor that are necessary or useful for the
development, commercialization or manufacture of the Product in the Territory
and as listed on Schedule 2 attached hereto and made a part hereof.



"NPS Technology"

means the NPS Patents and the NPS Know-How.



"NPS Trademarks"

means NATPARA™, PREOTACT™ and any other trademarks, trade dress, logos, slogans,
and designs, whether or not registered in the Territory, used to identify or
promote the Product in the Territory including without limitations the
trademarks listed on Schedule 1.



"Proceeds"

means the property in any form derived, directly or indirectly, from any dealing
with the Collateral or other proceeds (together with any reissue, continuation,
continuation-in-part or extension of the patents) thereof; and includes any
accounts, payment intangibles or other general intangibles arising from any
sale, transfer, license, lease or other dealing in any of the Collateral and any
payment or value representing indemnity or compensation for loss or damage to
the Collateral or other proceeds, including insurance proceeds and proceeds (as
such term is defined in the UCC).



--------------------------------------------------------------------------------

"Product"

means recombinant human parathyroid hormone (rhPHT 1-84) as set forth in the BLA
No. 125511 (and regardless of the trademark under which it may be sold or
distributed) as well as any invention, discovery or derivative or Know-How,
whether or not patentable related thereto, including other formulations or
indications.

"Territory"

means all countries and territories of the world other than Israel.



"UCC"

means (i) the Uniform Commercial Code as in effect from time to time in the
State of New York, (ii) with respect to enforcement, the Uniform Commercial Code
as in effect from time to time in any other state whose law is applicable with
respect to Secured Party's enforcement of its rights hereunder and (iii) insofar
as any references to the UCC is used in the context of perfection, the Uniform
Commercial Code as in effect from time to time in the state that is the
"location" of Debtor under the UCC, in each case including any legislation that
may be substituted therefor (as any such substituted legislation may be amended
from time to time).



All capitalized terms referenced herein and not otherwise defined herein shall
have the meanings assigned to such terms in that certain Amended and Restated
Agreement for the Sale and Assignment of Rights dated as of December     , 2013
by and among the Debtor in favor of the Secured Party.

 

 

 

 

 

--------------------------------------------------------------------------------

Schedule 1
 
List of Trademarks

 

 

 

 

 

 

--------------------------------------------------------------------------------

TRADEMARKS

Country

Mark

Filing Date

Serial No.

Issue Date

Trademark No.

U.S.

NATPARA

April 8,2011

85289949

September 18, 2012

4210947

U.S.

NATPARA (RHPTH [1-84]) FOR INJECTION & DESIGN

September 20, 2013

86071034

   

U.S.

PREOTACT

August 19, 2005

78696654

October 13, 2009

3697151

U.S.

PREOTACT PARATHYROID HORMONE (RDNA ORIGIN) FOR INJECTION

October 5, 2005

78726924

September 22, 2009

3687544

U.S.

PREOTACT

August 26, 2011

85408727

   

 

 

--------------------------------------------------------------------------------

Schedule 2
 
List of NPS Patents

 

 

 

 

 

 

--------------------------------------------------------------------------------

PATENTS

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

U.S.

23 May '91

07/707114

4 May '93

5,208,041

23 May'11

U.S.

23 Dec '93

08/172,206

5 March '96

5,496,801

23 Dec'13

U.S.

14 Aug '98

09/125,247

4 Sep '01

6,284,730

8 June '18

U.S. Div Con

18 March'03

10/389,797

28 March '06

7,018,982

8 June '18

U.S.Div Con 2

19 Dec'05

11/305,339

24 March '09

7,507,715

8 June '18

U.S.Div

9 Jan '09

12/351,558

6 July'10

7,749,543

8 June'18

U.S.Div

23 June '10

12/822,089

10 April '12

8,153,588

8 June'18

U.S.Div

24 Feb'12

13/405,093

 

(2012/0148684)

 

U.S.

15 Oct. '04

10/966,364

4 May '10

7,708,732

11 May'27

 

 

--------------------------------------------------------------------------------

SCHEDULE 3.1(F)

UNITED STATES IP OFFICE FILINGS

See attached.

 

 

 

 

 

 

--------------------------------------------------------------------------------

[epas1.jpg]

 

--------------------------------------------------------------------------------

[epas2.jpg]

 

--------------------------------------------------------------------------------

PATENT SECURITY AGREEMENT

 

THIS PATENT SECURITY AGREEMENT

is made as of December 20, 2013,

 

BETWEEN:

NPS PHARMACEUTICALS, INC.,


a corporation existing under the laws of the State of Delaware

(collectively with its successors and permitted assigns, "Debtor"),

- and -

DRUG ROYALTY L.P. 3,


a Cayman Islands limited partnership



(collectively with its successors and permitted assigns, "Secured Party").

WHEREAS Secured Party and Debtor have entered into an Amended and Restated
Security Agreement dated as of December 20, 2013 (as such agreement may be
amended, modified, supplemented or restated from time to time, the "Security
Agreement"); and

WHEREAS pursuant to the Security Agreement, Debtor has granted to Secured Party
a security interest in, among other assets, certain intellectual property of
Debtor, and Debtor has agreed to execute this Patent Security Agreement for
recording with the United States Patent and Trademark Office;

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties agree as follows:

Grant of Security Interest

As general and continuing collateral security for the due payment and
performance of the Obligations (as such term is defined in the Security
Agreement), Debtor hereby pledges, mortgages, charges and assigns (by way of
security) to Secured Party, and grants to Secured Party, a security interest in,
the patents described in Schedule A hereto (as such Schedule may be amended from
time to time) and all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and re-examinations thereof (collectively, the "Patents").

-2-

--------------------------------------------------------------------------------



Recordation

Debtor authorizes and requests that the United States Patent and Trademark
Office record this Patent Security Agreement.

Paramountry of Security Agreement

This Patent Security Agreement is being entered into in accordance with the
terms of the Security Agreement. Debtor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Patents made and granted hereby are more fully specified in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein. In the event of a conflict between any provision of this Patent Security
Agreement and any provision of the Security Agreement, the provision of the
Security Agreement shall control.

Termination

This Patent Security Agreement shall terminate and all rights in the Patents
shall revert to Debtor upon the termination of the Security Agreement, including
termination of the Security Agreement in part, with respect to the Additional
Collateral (as such term is defined in the Security Agreement), in accordance
with the terms thereof.

Successors and Assigns

This Patent Security Agreement shall inure to the benefit of and shall be
binding on and enforceable by and against the parties hereto and their
respective successors and permitted assigns under the Security Agreement.

Applicable Law

This Patent Security Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York and the federal
laws of the United States applicable therein, without giving effect to the
principles of conflicts of law thereof except as set forth in Section 5-1401 of
the New York General Obligations Law.

Execution in Counterparts and Facsimile Delivery

This Patent Security Agreement may be executed in one or more counterparts, all
of which when taken together constitute one and the same agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



[image968.jpg]

--------------------------------------------------------------------------------



[image969.jpg]

--------------------------------------------------------------------------------

SCHEDULE A

PATENTS

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

U.S.

23 May '91

07/707114

4 May '93

5,208,041

23 May'11

U.S.

23 Dec '93

08/172,206

5 March '96

5,496,801

23 Dec'13

U.S.

14 Aug '98

09/125,247

4 Sep '01

6,284,730

8 June'18

U.S. Div Con

18 March'03

10/389,797

28 March '06

7,018,982

8 June'18

U.S.Div Con 2

19 Dec'05

11/305,339

24 March '09

7,507,715

8 June'18

U.S.Div

9 Jan '09

12/351,558

6 July'10

7,749,543

8 June '18

U.S.Div

23 June'10

12/822,089

10 April '12

8,153,588

8 June'18

U.S.Div

24 Feb'12

13/405,093

 

(2012/0148684)

 

U.S.

15 Oct. '04

10/966,364

4 May '10

7,708,732

11 May'27

 

 

 

--------------------------------------------------------------------------------

[tm.jpg]

 

--------------------------------------------------------------------------------

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT

is made as of December 20,

BETWEEN:

NPS PHARMACEUTICALS, INC.,


a corporation existing under the laws of the State of Delaware

(collectively with its successors and permitted assigns, "Debtor"),

- and -

DRUG ROYALTY L.P. 3,


a Cayman Islands limited partnership



(collectively with its successors and permitted assigns, "Secured Party").

WHEREAS Secured Party and Debtor have entered into an Amended and Restated
Security Agreement dated as of December 20, 2013 (as such agreement may be
amended, modified, supplemented or restated from time to time, the "Security
Agreement"); and

WHEREAS pursuant to the Security Agreement, Debtor has granted to Secured Party
a security interest in, among other assets, certain intellectual property of
Debtor, and Debtor has agreed to execute this Trademark Security Agreement for
recording with the United States Patent and Trademark Office;

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties agree as follows:

Grant of Security Interest

As general and continuing collateral security for the due payment and
performance of the Obligations (as such term is defined in the Security
Agreement), Debtor hereby pledges, mortgages, charges and assigns (by way of
security) to Secured Party, and grants to Secured Party, a security interest in,
the trademarks described in Schedule A hereto (as such Schedule may be amended
from time to time) (collectively, the "Trademarks").

-2-

--------------------------------------------------------------------------------



Recordation

Debtor authorizes and requests that the United States Patent and Trademark
Office record this Trademark Security Agreement.

Paramountcy of Security Agreement

This Trademark Security Agreement is being entered into in accordance with the
terms of the Security Agreement. Debtor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Trademarks made and granted hereby are more fully specified in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein. In the event of a conflict between any provision of this Trademark
Security Agreement and any provision of the Security Agreement, the provision of
the Security Agreement shall control.

Termination

This Trademark Security Agreement shall terminate and all rights in the
Trademarks shall revert to Debtor upon the termination of the Security
Agreement, including termination of the Security Agreement in part, with respect
to the Additional Collateral (as such term is defined in the Security
Agreement), in accordance with the terms thereof.

Successors and Assigns

This Trademark Security Agreement shall inure to the benefit of and shall be
binding on and enforceable by and against the parties hereto and their
respective successors and permitted assigns under the Security Agreement.

Applicable Law

This Trademark Security Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York and the federal
laws of the United States applicable therein, without giving effect to the
principles of conflicts of law thereof except as set forth in Section 5-1401 of
the New York General Obligations Law.

Execution in Counterparts and Facsimile Delivery

This Trademark Security Agreement may be executed in one or more counterparts,
all of which when taken together constitute one and the same agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



[image970.jpg]

--------------------------------------------------------------------------------



[image971.jpg]

--------------------------------------------------------------------------------

SCHEDULE A

TRADEMARKS

Country

Mark

Filing Date

Serial No.

Issue Date

Trademark No.

U.S.

NATPARA

April 8,2011

85289949

September 18, 2012

4210947

U.S.

NATPARA (RHPTH [1-84]) FOR INJECTION & DESIGN

September 20,2013

86071034

   

U.S.

PREOTACT

August 19, 2005

78696654

October 13, 2009

3697151

U.S.

PREOTACT PARATHYROID HORMONE (RDNA ORIGIN) FOR INJECTION

October 5, 2005

78726924

September 22, 2009

3687544

U.S.

PREOTACT

August 26, 2011

85408727

   

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

PATENT FILINGS

 

See attached.

 

 

 

--------------------------------------------------------------------------------

UNDERTAKMG

To: Drug Royalty L.P. 3 (the "Purchaser")

Reference is made to the agreement for sale and assignment of rights made as of
the day of July, 2007 between the undersigned, NPS Pharmaceuticals, Inc. and the
Purchaser (the "Purchase Agreement"). Capitalized terms used and not otherwise
defined herein have the meaning specified in the Purchase Agreement.

The undersigned herehy undertakes to, within 15 days of Closing, execute and
deliver to the Purchaser or the Purchaser's counsel: (a) a mortgage of the
Patents to be registered in Spain; (b) a pledge of the Patents to be registered
in Austria, in each case on terms and conditions at least as good as the terms
and conditions of the draft Spanish mortgage and draft Austrian pledge annexed
to this undertaking as Exhibits 1 and 2, and in each case in a form and language
suitable for registration in the relevant country, and (c) any documents or
instruments as the Purchaser is advised by its counsel as are necessary to be
executed by it in order to effect the registration of the final forms of the
Spanish mortgage and the Austrian pledge in the appropriate public registries in
the relevant country.

DATED as of the 16th day of July, 2007.

NPS ALLELIX CORP.

by /s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

I have authority to bind the Corporation



--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

NPS ALLELIX CORP., a company incorporated under the laws of Ontario, Canada,
whose registered office is at c/o Blake, Cassels & Graydon LLP, 199 Bay Street,
Suite 2800, Commerce Court West, Toronto ON M5L 1A9, Canada (hereinafter "NPS");
and

DRUG ROYALTY L.P. 3, a Cayman Island limited partnership incorporated under the
laws of the Cayman Islands whose registered office is at M&C Corporate Services
Limited, PO Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

NPS and DRLP3 have entered into an agreement for the sale and assignment of
rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

NPS is the registered proprietor of certain Patents (as defined in the Purchase
Agreement) mcluding without limitation those patents, patent applications and
supplementary protection certificates listed in the Schedule to this Agreement
(the "Austrian Patents"). NPS is also the proprietor of any related Governmental
Authority (as defined in the Purchase Agreement) approvals and agreements
relating to any product that is the subject of any such Austrian Patents (the
"Related Rights");

NPS and DRLP3 have also entered into an agreement, dated as of July 16, 2007, as
general and continuing collateral security for the due payment and performance
of certain Obligations arising pursuant to the Purchase Agreement (as such
agreement may be amended, modified, supplemented or restated from time to time,
the "Security Agreement");

--------------------------------------------------------------------------------



Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to deliver
certain conditional assignment agreements to DRLP3, including this Agreement;

This Agreement sets out the terms of the assignment of the Austrian Patents,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:-

Defmitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy, insolvency or similar legislation including for the appointment of a
receiver or trustee;

2

--------------------------------------------------------------------------------



"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the Austrian Patents, including without
limitation then-Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default. To ensure proper operation of this Agreement
at such point in time NPS herewith agrees to duly execute the assignment deed
Appendix .11 (the "Assignment Deed") with notarized and apostilled signatures
concurrently with the execution of this Agreement and to hand over to DRLP3 the
original of such

3

--------------------------------------------------------------------------------



Assignment Deed. DRLP3 agrees to hold in strict confidence the Assignment Deed
and to use the Assignment Deed solely in accordance with clause 6 below.

If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

NPS covenants with DRLP3 that it shall not sell, assign, pledge or otherwise
charge or transfer any of the Austrian Patentsor any Related Rights, to a third
party.

Upon the occurrence of an Event of Default provided for under clause 2, DRLP3
shall be entitled to register the change of ownership in the Austria Patents as
evidenced by the Assignment Deed with the Austrian Patent Office. NPS agrees to
cooperate in good faith with DRLP3, to do all such acts and give any documents
and signatures for the performance and the enforcement of all formalities
required to vest title in the Austrian Patents, including their Related Rights,
in DRLP3 and to record such assignment at the Austrian National Patent Register
and, where required, to produce any documents confirming that an Event of
Default has taken place that DRLP3 may reasonably require. Any and all costs,
expenses and taxes arising as a result of the registration of the change of
ownership with the Austrian Patent Office, including, but not limited to, stamp
duties, shall be borne by NPS.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Austrian Patents with the Austrian Patent Office in the event that NPS fails
to do so, including, without limitation, the payment of taxes, renewals and
annuity fees.

4

--------------------------------------------------------------------------------



To the extent that the parties fail to execute a pledge agreement granting DRLP3
a first ranking pledge over the Austrian Patents when this Agreement is
executed, NPS agrees that it will execute such an agreement within 60 days of
the execution of this Agreement. Further, NPS agrees that within the said 60 day
period, it will execute any necessary powers of attorney or other documents that
may be required by DRLP3 or its Austrian counsel to record the pledge granted
over the Austrian Patents at the Austrian National Patent Office.

This Agreement is governed by and construed in accordance with the laws of the
province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Ontario Courts and Tribunals and
all courts competent to hear appeals therefrom.

Date July 16, 2007

Having read the above, the Parties hereby sign:

5

--------------------------------------------------------------------------------

NPS ALLELIX CORP.

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



 

6

--------------------------------------------------------------------------------

SCHEDULE

The Austrian Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

Pure PTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Administration Method

Pending

SZ 32/2006 (SPC)

 

Filed 19 October 2006

 

7

--------------------------------------------------------------------------------

Patent Pledge Agreement

between

NPS ALLELIX CORP.,


a corporation existing under the laws of the
Province of Ontario, Canada



("NPS"

or the "Pledgor"),



- and -

DRUG ROYALTY L.P. 3,


a Cayman Island limited partnership



("DRLP"

or the "Pledgee").



KEEP THE ORIGINAL OF THIS DOCUMENT AND ALL CERTIFIED COPIES THEREOF OUTSIDE OF
THE REPUBLIC OF AUSTRIA. BRINGING THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS
DOCUMENT INTO THE REPUBLIC OF AUSTRIA AS WELL AS ANY WRITTEN CONFIRMATION OR
WRITTEN REFERENCE TO THIS DOCUMENT MAY CAUSE THE IMPOSITION OF AUSTRIAN STAMP
DUTY.

--------------------------------------------------------------------------------



-2-

WHEREAS, NPS as vendor and DRLP as purchaser intend to enter info an agreement
for the sale and assignment of rights;

WHEREAS, NPS as debtor and DRLP as secured party intend to enter into a security
agreement for the creation of a security in certain collateral as defined
therein;

WHEREAS, NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and supplementary protection certificates listed in the Schedule I
to this Agreement (the "Austrian Patents").

NOW THEREFORE, IT IS AGREED as follows:

1. Definitions and Construction

1.1

  Terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement, the Security Agreement and any other
agreement referred to therein.



1.2

  Additionally, terms used in this Agreement shall have the meaning as follows:



"Agreement"

shall mean this patent pledge agreement;



"Austrian Patents"

shall mean any and all patents registered with the official patent register as
listed in Schedule I



"Business Day"

shall mean a day (other than a Saturday or a Sunday) on which banks generally
are open for business in New York and Vienna;



"Enforcement Event"

shall mean the occurrence of an Event of Default , provided that if the Event of
Default is:



(a)a Minor Default, the Enforcement Event shall only be deemed to have occurred
if DRLP has first sought to commence legal action to enforce payment or
performance of the Obligations and any remedy obtained under such action has not
satisfied the Pledgor's Obligations or any judgement obtained pursuant to such
action remains unsatisfied by the Pledgor for more than 15 Business Days after
the rendering of such judgement (without the necessity of appeal from such
judgement); or

--------------------------------------------------------------------------------



-3-

(b) the result of a breach of representation and warranty by the Pledgor, the
Enforcement Event shall be deemed to have occurred after a period of 60 days
commencing on the date on which notice of such breach is provided to the
Pledgor, unless during that 60 day period the parties agree upon an alternative
remedy in respect of that breach.;

and further provided that the Enforcement Event shall be deemed not to have
occurred, if within 7 days of the date on which the Enforcement Event would
otherwise have occurred (or have been deemed to have occurred) DRLP validly
becomes the sole legal and beneficial owner of the Austrian Patents, free from
all third party rights (other than Nycomed's rights under the License
Agreement);

"Party"

shall mean any of NPS and DRLP;

"Pledge"

shall have the meaning as described in Clause 3.1;



"Pledgor"

shall mean NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at c/o Blake, Cassels & Graydon LLP, 199 Bay
Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9, Canada;



"Pledgee"

shall mean DRUG ROYALTY L.P. 3, a Cayman Island limited partnership incorporated
under the laws of the Cayman Islands whose registered office is at M&C Corporate
Services Limited, PO Box 309GT, Ugland House, South Church Street, George Town,
Grand Cayman, Cayman Islands;



"Purchase Agreement"

shall mean the purchase agreement intended to be entered into by the Pledgor and
the Pledgee after execution of this Agreement;



"Secured Claims"

shall mean all present and future obligations and liabilities (whether actual or
contingent and whether jointly or severally or in any other capacity whatsoever)
of the Pledgor to the Pledgee under the Purchase Agreement, the Security
Agreement as well as the present Agreement as of and from the date of execution
of the Purchase Agreement and the Security Agreement;



and shall mean furthermore all present and future obligations and liabilities of
the Pledgor to the Pledgee in connection with any assignment of the Austrian
Patents;

--------------------------------------------------------------------------------



-4-

and (for the avoidance of doubt) shall mean furthermore any obligations of the
Pledgor to the Pledgee pursuant to Section 8 of this Agreement;

"Security Agreement"

shall mean the security agreement intended to be entered into by the Pledgor and
the Pledgee after execution of this Agreement;



"Secured Documents"

shall mean the Purchase Agreement, the Security Agreement, the present Agreement
and any and all ancillary agreements entered into by the Parties in connection
therewith.



1.3

Construction



In this Agreement, unless the context otherwise requires:

(a) unless otherwise stated, a "Clause" is a reference to a Clause of this
Agreement;

(b) unless otherwise stated, a "Schedule" is a reference to a Schedule of this
Agreement and references to this Agreement include its Schedules;

(c) words importing the plural shall include the singular and vice versa;

(d) a reference to (or to any specified provision of) any agreement, deed or
other instrument is to be construed as a reference to that agreement, deed or
other instrument or that provision as from time to time amended, varied,
supplemented, restated or novated but excluding for this purpose any amendment,
variation, supplement or modification which is contrary to any provision of any
of the Secured Documents;

(e) nothing in this Agreement shall prevent the Pledgor from carrying out a
transaction not prohibited by the Secured Documents;

(f) to the extent not prohibited by mandatory provisions of Austrian law or any
other applicable law nothing in this Agreement shall be construed in such a way
that it would violate or contradict the provisions of the Secured Documents;

(g) References to any act or determination by a Party to be performed or made
"reasonably" shall be deemed to be references to the Austrian law term "nach
billigem Ermes-sen" and shall be construed according to this term, and any other
reference relating to reasonability shall be construed to be a reference to the
Austrian law concept of "Billigkeit".

2. Secured Claims

2.1

In case of an Enforcement Event, the Pledgor hereby unconditionally and
irrevocably undertakes and agrees to pay to the Pledgee an amount of



--------------------------------------------------------------------------------



-5-

€1,000,000 (one million euros) as contractual penalty, irrespective of fault and
not being subject to judicial review, in accordance with the relevant provisions
of the Austrian Civil Code (ABGB) and the Austrian Entrepreneur Code (UGB). Any
other remedy (including but not limited to damage claims) the Pledgee may have
against the Pledgor under the provisions of the Purchase Agreement and/or the
Security Agreement shall remain unaffected hereby and subject to the applicable
laws and contractual regulations as provided for therein.

2.2

This Pledge hereunder is constituted in order to secure the prompt and complete
satisfaction of all Secured Claims.

2.3

The Parties agree that in case of a change, amendment, supplement or novation
(Novation) of the Secured Claims, this Pledge shall not lapse but shall continue
to. secure such changed, amended, supplemented or novated Secured Claims in
accordance with Section 1378 of the Austrian General Civil Code (Allgemeines
Burgerliches Gesetzbuch).



3. Pledge

3.1

The Pledgor hereby grants to the Pledgee a first ranking pledge over the
Austrian Patents, together with all ancillary rights and claims associated with
the Austrian Patents (the "Pledge") and the Pledgee accepts such Pledge.



3.2

The Pledge granted under this Agreement shall be in addition to and shall be
independent of each other security and/or guarantee which the Pledgee may at any
time hold for any of the Secured Claims. No prior security held by the Pledgee
over the whole or any part of the Austrian Patents shall merge in the Pledge
hereby constituted. In particular, nothing contained in this Agreement is
intended to, or shall operate so as to, prejudice or affect any bill, note,
guarantee, mortgage, pledge, charge or other security of any kind whatsoever
which the Pledgee may have for the Secured Claims or any right, remedy or
privilege of the Pledgee there under.



4. Operation of the Austrian Patents

The Pledgor shall not release, sell, transfer, assign, dispose of or otherwise
deal in any way with any of the Austrian Patents other than within its ordinary
course of business and in accordance with the provisions of the Secured
Documents. Until the occurrence of an Enforcement Event, the Pledgor (acting in
good faith) shall be free (without the further consent of the Pledgee) to apply
any moneys it received in respect of the Austrian Patents subject to any
applicable restrictions set out in the Secured Documents.

5. Valid Creation of the Pledge in accordance with Austrian law

5.1 Immediately upon execution of this Agreement, the Pledgor undertakes to
execute as legally valid and binding agreement upon the Pledgor in notarized

--------------------------------------------------------------------------------



-6-

and apostilled form a notice in form and substance as set out in Schedule II to
the Austrian Patent Office and provide - once countersigned by the Pledgee -for
submission of such notice with the Austrian Patent Office in order for the
pledge over the Austrian Patents to become effective under Austrian law pursuant
to section 452 of the Austrian Civil Code and section 43 of the Austrian Patent
Act.

5.2 In addition and upon the request of the Pledgee, the Pledgor shall undertake
any and all further action and shall deliver and issue all necessary documents
and certificates with respect to the Austrian Patents which in the reasonable
opinion of the Pledgee is necessary or desirable under all applicable laws to
make the Pledge valid and enforceable in accordance with its terms.

5.3 Upon having actual knowledge thereof, the Pledgor shall immediately inform
the Pledgee if the completion of the act of perfection as per Clause 5.1 by way
of registration of the Pledge in the Patent Register turns out not to be
sufficient for a valid and effective pledge of the Austrian Patents under
Austrian law or any other laws applicable to the Austrian Patents and/or the
Secured Documents and shall deliver and issue all necessary documents and
certificates to the Pledgee as necessary to perfect the respective Pledge.

5.4 Upon the reasonable request of the Pledgee, the Pledgor shall provide to the
Pledgee evidence reasonably requested showing that any perfection requirement as
set out in Clauses 5.1 and 5.3 which shall be made by the Pledgor is complied
with.

6. Enforcement of Pledge

6.1 Following the occurrence of an Enforcement Event, the Pledgee shall be
entitled to avail itself of all rights and remedies that a pledgee has upon the
default of a pledgor under Austrian law (including but not limited to
enforcement pursuant to Section 461 of the Austrian Civil Code (Allgemeines
Burgerliches Gesetzbuch)), In addition the Pledgee shall be entitled to realize
the Pledge without writ, judgment or any other legal court action in a public
auction (hereafter referred as "Public Auction") or by private sale (hereunder
referred to as "Private Sale") by applying the provisions set forth in Section
466 lit a to e Austrian Civil Code and Section 368 of the Austrian Entrepreneurs
Code (Unternehmensgesetzbuch), without the requirement of any further notice,
calling, judicial warrant or decision, or the necessity to initiate any
proceedings before the courts. The Pledgor herewith grants its express consent
to such out-of-court enforcement.

6.2 Upon an Enforcement Event, the Pledgor shall be notified of any imminent
realization of the Pledge by written notice prior to such realization. Such
notice in order to be valid shall assert the time, place and the procedure of
enforcement. Such notice, however, is not required if bankruptcy proceedings
have been initiated against the Pledgor.

--------------------------------------------------------------------------------



-7-

6.3 Any Private Sale or Public Auction shall only be made upon prior assessment
of the value of the Austrian Patents by an independent certified public
accountant from Deloitte & Touche after consultation with an Austrian patent
lawyer. If the Pledgor and the Pledgee do not reach agreement on the identity of
the Austrian patent lawyer within 10 Business Days after the lapse of the period
as set out in section 6.2, such Austrian patent lawyer shall be appointed by the
President of the Austrian chamber of patent Lawyers. The assessment of the
Austrian Patent shall be made by the expert on reasonable grounds and
assumptions and upon specification of the appropriate method of assessment. The
costs of the expert's assessment shall be borne by the Pledgor or covered by the
Pledge itself.

6.4 Once the expert has rendered its valuation or the Parties have mutually
agreed upon the value of the Austrian Patents, the Pledgee shall notify the
Pledgor (notwithstanding any other compulsory publication obligations provided
by law) on the conditions of the realization of the Pledge, which may not take
place within a period less than ten Business Days from the date when the
valuation of the Austrian Patents has been completed.

6.5 Both in the case of a Public Auction or a Private Sale, the Austrian Patents
must not be transferred at a price which is below the value assessed by the
expert or agreed upon between the Parties. The Pledgor and any affiliates of the
Pledgor are not entitled to participate in a Public Auction or in a Private
Sale.

6.6 In case the Pledgee should seek to enforce the Pledge, the Pledgor shall
render forthwith all reasonably necessary assistance in order to facilitate the
prompt realisation of the Austrian Patents or any part thereof and/or the
exercise by the Pledgee of any other right it may have as pledgee.

6.7 In case of enforcement of the Pledge, no rights of the Pledgee shall pass to
the Pledgor by subrogation or otherwise unless and until all of the Secured
Claims have been satisfied and discharged in full. Until then, the Pledgee shall
apply all enforcement proceeds to the discharge of the Secured Claims.

6.8 The proceeds from the enforcement of the Pledge shall be paid to the
Pledgee. Proceeds of the enforcement which exceeds the amount of the Secured
Claims, including, in particular, any accrued interests since the Secured Claims
have fallen due, are to be disbursed to the Pledgor.

6.9 The Pledgee may, in its sole reasonable discretion, determine which of
several granted securities, if applicable, shall be used to satisfy the Secured
Claims.

6.10 The Pledgor waives its rights of revocation (Anfechtbarkeit) and set-off
(Aufrechenbarkeit) to the extent legally permissible.

6.11 In case of a Public Auction or a Private Sale, the Pledgor hereby
irrevocably empowers and authorizes the Pledgee to take all judicial and non
judicial

--------------------------------------------------------------------------------



-8-

measures on behalf of the Pledgor necessary or appropriate for such realization,
in particular, the Pledgor hereby irrevocably empowers and authorizes the
Pledgee to sign and execute on its behalf an agreement on the sale and transfer
of the Austrian Patents in the course of the Public Auction or the Private Sale,
to sign all documents and make all legally binding declarations related thereto,
to receive the transfer price and. to determine all other conditions of such
agreement on the Pledgor's behalf. Furthermore, the Pledgor authorizes Pledgee
to grant power of substitution to a person of the Pledgee's trust within the
scope of this power of attorney.

7. Undertakings, Representations and Warranties

7.1 Unless otherwise permitted by any provision in any of the Secured Documents,
the Pledgor hereby covenants with the Pledgee that without the prior consent of
the Pledgee (not to be unreasonably withheld, delayed or conditioned where
appropriate) the Pledgor shall:

7.1.1 not sell, transfer or in any other way dispose of any of the Austrian
Patents or any interest therein, if such disposal is not permitted by the
Secured Documents, and procure that none of its subsidiaries shall create or
permit to subsist any encumbrance over all or any of the Austrian Patents,

7.1.2 effect promptly any payments to be made in respect of the Austrian
Patents,

7.1.3 not, except as permitted or required under the Secured Documents, take any
action or exercise any rights (or omit to take any action or exercise any
rights) which could reasonably be expected materially and adversely to affect
the rights of the Pledgee under and the preservation of the security interests
intended to be created by this Agreement.

7.2 The Pledgor, represents and warrants to the Pledgee that

7.2.1 the Existing Austrian Patents are validly existing and legally
enforceable;

7.2.2 it has good title to and is the sole owner of the Austrian Patents, free
and clear of any third party rights (save for those rights granted to Nycomed
Danmark APS, a corporation existing under the laws of the Kingdom of Denmark,
pursuant to a licence agreement dated 2 July 2007 between the Pledgor and
Nycomed Danmark APS), and it has not sold, assigned or otherwise disposed of or
agreed to sell or otherwise dispose of the Austrian Patents or any of its rights
or benefits in respect of the Austrian Patents;

7.2.3 the Austrian Patents are free of any encumbrances and are not subject to
any prohibition to be pledged;

7.2.4 this Agreement provides for a valid first rank security over the Austrian
Patents in accordance with all applicable laws.

--------------------------------------------------------------------------------



-9-

8. No Liability and Indemnity

8.1 The Pledgee shall not be liable for any loss or damage suffered by the
Pledgor save in respect of such loss or damage which is suffered as a result of
the wilful misconduct (Vorsatz) or gross negligence (grobe Fahrlassigkeit) of
the Pledgee.

8.2 The Pledgor shall defend and indemnify and hold harmless Pledgee against all
claims, demands, proceedings, costs and expenses (including legal fees) referred
to in clause 8.2 above which may be brought or asserted against Pledgee, its
shareholders, directors, employees, agents or representatives or suffered or
incurred by the Pledgee, its shareholders, directors, employees, agents or
representatives. The obligations in this paragraph shall survive the termination
or expiry of this Agreement.

9. Duration

This Agreement shall remain in full force and effect until release of the
Austrian Patents in accordance with Clause 10.

10. Release of Pledge (Pfandfreigabe)

10.1 The Pledgee shall, at the request and cost of the Pledgor, release and
cancel the Pledge and release the Austrian Patents from the Pledge upon the
Secured Claims being discharged in full and the Pledgor not being under any
further actual or contingent obligation to make advances or provide other
financial accommodation to the Pledgee under the Secured Documents;

10.2 In connection with any release or cancellation described in ClauselO.l, the
Pledgee shall (at the Pledgor's costs) do all such acts which are reasonably
requested by the Pledgor in order to effect the release or cancellation the
Pledge.

11. Transfer of Rights

The Pledgee, but not the Pledgor, is entitled to assign and pledge its rights
under this Agreement and to assign and re- pledge the Pledge (Afterverpfandung)
to third parties without the consent of the Pledgor. In case of such assignment
or re-pledge the Pledgee shall inform the Pledgor to an address outside of
Austria and the Pledgor shall take all action as may be instructed by the
Pledgee from time to time.

12. Notices

12.1 Any notice or other communication under or in connection with this
Agreement shall be in writing and shall be given in the form as set out in
section 11.3 of the Purchase Agreement:

--------------------------------------------------------------------------------



-10-

for the Pledgor:

NPS Allelix Corp.
c/o Blake, Cassels & Graydon LLP
199 Bay Street
Suite 2800, Commerce Court West
Toronto ON M5L 1A9 Canada

Attention of: Chris Hale
Fax No.: (416) 863-2653 '

with a copy (which shall not constitute notice) to:

NPS Pharmaceuticals Inc.
Morris Corporate Center 1.
4th Floor, Building B
300 Interpace Parkway
Parsippany, New Jersey 07054
United States of America

Attention of: Vice-President, Corporate Development
Fax No.: (973)316-6463

for the Pledgee:

Drug Royalty L.P. 3
c/o Drug Royalty Corporation Inc.
Suite 3120, Royal Bank Plaza
Toronto, ON
Canada M5J 2J3

Attention of: Behzad Khosrowshahi
Fax No.:(416) 863-5161
E-mail: bk@drugroyalty.com

with a copy (which shall not constitute notice) to:

Davies Ward Phillips & Vineberg LLP
P.O. Box 63
Suite 4400, 1 First Canadian Place
Toronto, ON Canada M5X 1B1

Attention of: Gillian R. Stacey
Fax No.: (416) 863-0871
E-Mail: gstacey@dwpv.com

or to such other address as the recipient may notify or may have notified to the
other Party in writing in accordance with the foregoing provided that such
address is outside Austria.

--------------------------------------------------------------------------------



-11-

12.2 Any notice or other communication under or in connection with this
Agreement shall be in English or, if in any other language, accompanied by a
translation into English. In the event of any conflict between the English text
and the text in any other language, the English text shall prevail.

13. Austrian Stamp Duty

13.1 None of the Parties shall (i) bring an original or certified copy of this
Agreement or any of the Secured Documents, or any other document that contains
any written confirmation or written reference to this Agreement or any of the
Secured Documents, apart from Schedule II which is intended to be filed with the
Austrian Patent Office, (Ersatzbeurkundung oder rechtsbezeugende Urkunde) into
the Republic of Austria or (ii) produce a document that contains any written
confirmation or written reference to this Agreement or any of the Secured
Documents within the Republic of Austria.

13.2 The Parties acknowledge that the bringing of this Agreement or any of the
Secured Documents or any other document containing any written confirmation or
any written reference to this Agreement or any of the Secured Documents, apart
from Annex 2 which is intended to be filed with the Austrian Patent Office,
(Ersatzbeurkundung oder rechtsbezeugende Urkunde) into the Republic of Austria
or the production of any other document containing written confirmation or any
written reference to this Agreement or any of the Secured Documents, apart from
Annex 2 which is intended to be filed with the Austrian Patent Office, within
the Republic of Austria may cause the imposition of Austrian stamp duty
(Gebuhreri).

13.3 Any Party intentionally or negligently bringing or causing any other person
(other than a Party) to bring this Agreement or any of the Secured Documents,
either as original or certified copy, or any other written confirmation or
written reference to this Agreement or any of the Secured Documents in another
document, apart from Annex 2 which is intended to be filed with the Austrian
Patent Office, into the Republic of Austria or producing any other document
containing any written confirmation or written reference to this Agreement or
any of the Secured Documents, apart from Annex 2 which is intended to be filed
with the Austrian Patent Office, within the Republic of Austria shall be solely
liable for any stamp duty resulting there from, provided, however, that nothing
in this Clause shall prevent the Pledgee or the Security Agent from bringing or
causing any other person (other than a Party) to bring this Agreement or any of
the Secured Documents, either as original or certified copy, or any other
written confirmation or written reference to this Agreement or any of the
Secured Documents in another document, into the Republic of Austria or producing
any other document containing any written confirmation or written reference to
this Agreement or any of the Secured Documents in another document within the
Republic of Austria if this is required and/or reasonably desirable for the
enforcement or the preservation of any rights, powers and remedies under this
Agreement or any of the Secured Documents, the perfection of the

--------------------------------------------------------------------------------



-12-

Pledge created pursuant.to this Agreement, or if any proceedings are instituted
by or against the Pledgee in connection with this Agreement or any of the
Secured Documents. In any case, the Pledgee and the Pledgor agree not to contest
the validity of an uncertified copy of this Agreement or any of the Secured
Documents in any court and enforcement proceeding in Austria.

14. Miscellaneous

14.1 Changes and amendments of this Agreement including this subsection shall be
made in writing, unless notarial form is required by the law.

14.2 This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.

14.3 If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, or
if, at any time, any provision of this Agreement is or becomes incomplete
neither the legality, validity or enforceability of the remaining provisions of
this Agreement nor the legality, validity or enforceability of such provision
under the law of any other jurisdiction shall in any way be affected or impaired
thereby. Each insufficient (or incomplete) provision shall be replaced or
completed by an effective, valid, practicable and enforceable provision in such
a way that the new provision closely reflects the legal and economic effects,
which the Parties have sought to achieve in the insufficient (or incomplete)
provision.

14.4 No failure to exercise, nor any delay in exercising on the part of the
Pledgee, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise thereof or the exercise of any other right or remedy. The
rights and remedies provided hereunder are cumulative and not exclusive of any
rights or remedies provided by law.

14.5 This Agreement shall be governed by and construed in accordance with the
laws of Austria.

14.6 All disputes arising out of or in connection with this Agreement, including
the question of its establishment and validity, shall be finally settled under
the Rules of Arbitration and Conciliation of the International Arbitral Centre
of the Austrian Federal Economic Chamber in Vienna, Austria, by three
arbitrators appointed in accordance with said rules. The place of arbitration
shall be Vienna, Austria. The language of the arbitration proceedings shall be
English. All pleadings filed in the course of the proceedings and all
attachments thereto shall be in English and if any original is in any other
language shall include a certified translations of the relevant original
document into English. The arbitration award shall be final and binding upon the
Parties taking part in the arbitration proceedings.

--------------------------------------------------------------------------------



[page70.jpg]

--------------------------------------------------------------------------------



-14-

Schedule I

List of Austrian Patents

Austrian Patent No.

European Patent No.

Subject

Status

E0273693

EP1079803B

Formulation

Granted

E0275419

EP1001802B

Dosage Regime

Granted

E0164394

EP0515228B

Pure PTH

Granted

E0140973

EP0357391B

DNA construct

Granted

Not yet known

EP1473040A

Dosage Regime

Pending

Not yet known

EP0735896A

Formulation

Pending

Not yet known

EP1687048A

Administration Method

Pending

SZ 32/2006 (SPC)

 

SPC

Filed 19 October 2006

 

 

 

--------------------------------------------------------------------------------



-15-

Schedule II

Notice to the Austrian Patent Office

 

 

 

 

 

--------------------------------------------------------------------------------



-16-

[page73.jpg]

--------------------------------------------------------------------------------



[page74.jpg]

--------------------------------------------------------------------------------



[page75.jpg]

--------------------------------------------------------------------------------



[page76.jpg]

--------------------------------------------------------------------------------



[page77.jpg]

--------------------------------------------------------------------------------



[page78.jpg]

--------------------------------------------------------------------------------



[page79.jpg]

--------------------------------------------------------------------------------



[page80.jpg]

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, with address c/o Blake, Cassels & Graydon LLP, 199 Bay Street, Suite
2800, Commerce Court West, Toronto ON M5L 1A9 Canada (hereinafter "NPS"); and

(2)   DRUG ROYALTY L.P. 3, a limited partnership incorporated under the laws of
the Cayman Islands, whose registered office is at M&C Corporate Services
Limited, PO Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents and patent
applications listed in the Schedule to this Agreement (the "French Patents").
NPS is also the proprietor of any related Governmental Authority (as defined in
the Purchase Agreement) approvals and agreements relating to any product that is
the subject of any such French Patents (the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing French Patents security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Security Agreement");

--------------------------------------------------------------------------------



(D) Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E) This Agreement sets out the terms of the assignment of the French Patents,
including their Related Rights, by NPS to DRLP3. French Patents

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the Parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the Parties), the Parties agree as follows:

Definitions

Terms that are defined in the Purchase Agreement and in the Security Agreement
and not otherwise defined herein have, unless the context otherwise requires,
the respective meanings specified in priority in the Purchase Agreement and in
the Security Agreement and, in addition, the following terms have the following
meanings (and grammatical variations of such terms shall have corresponding
meanings)

"Event of Defaulf' means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its

2

--------------------------------------------------------------------------------



debts generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy, insolvency or similar legislation including for the appointment of a
receiver or trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section 4.1
(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

"Parties" means NPS and DRLP3, and "Party" means either of them; (f) "Purchase
Agreement" has the meaning specified in the recitals of this Agreement;
(g)"Security Agreement" has the meaning specified in the recitals of this
Agreement.

3

--------------------------------------------------------------------------------

Operative Clauses

Subject to the condition provided for under Clause 3 below, NPS hereby agrees
that all of its right, title and interest in the French Patents, including
without limitation their Related Rights, be assigned to DRLP3.

The operation of this Agreement does not constitute a waiver of any rights or
remedies upon default provided between the parties in the Security Agreement or
in other rights of DRLP3 as described in the Purchase Agreement.

To the fullest extent permitted by law, rights and remedies available to DRLP3,
whether provided for in this Agreement, in the Security Agreement, in the
Purchase Agreement or otherwise, are not mutually exclusive, are cumulative and
not alternative, and may be exercised independently or in any combination.

Subject to the condition provided for under clause 5 below, provided that DRLP3
does not decide otherwise, NPS and DRLP3 hereby agree the French Patents,
including without limitation their Related Rights, shall automatically be
granted, assigned and transferred to DRLP3 such that title thereto and ownership
therein shall belong to and be vested in DRLP3.

Subject to clauses 6 and 7, the operation of this Agreement is subject to the
occurrence of an Event of Default.

If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and

4

--------------------------------------------------------------------------------



furthermore shall not take effect if during that 60 day period the parties agree
upon an alternative remedy in respect of that breach.

Such transfer, assignment and grant shall be effective upon the occurrence of an
Event of Default, subject to clauses 4 to 7 above, regardless of any dispute or
proceedings whatsoever that may arise between the Parties and regardless of the
Expert proceeding set out in Clause to ascertain the value of the French Patents
at the time of the transfer, assignment and grant (hereunder the "Value of the
French Patents").

Nothing contained in Clauses 4 to 7 shall be construed to afford DRLP3 any
recourse to the French Patents prior to the occurrence of an Event of Default.

Notwithstanding the effectiveness of the transfer, assignment and grant of the
French Patents to DRLP3 upon the occurrence of an Event of Default as provided
in Clause 4 to 7, NPS and DRLP3 hereby agree to appoint an Expert as listed in
Schedule 2 with the mission to ascertain the Value of the French Patents at the
time of the transfer to DRLP3,

The Parties hereby agree that the decision of the Expert shall be final and
binding upon the Parties and the Parties hereby waive any right to challenge the
Value of the French Patents as ascertained by the Expert before any Governmental
Authority Office, including any Court whatsoever.

Any sums owed or to be owed to DRLP3 in accordance with Clause 7 of the Purchase
Agreement until the Termination Date thereof as provided in Clause 8.1 of the
Purchase Agreement and any Obligations shall be automatically deducted from the
Value of the French Patents. In this respect, Clause 8.1 of the Purchase
Agreement provides that the Termination date of the Purchase Agreement shall be:
"(i) the date that the aggregate amount of the payments received by the
Purchaser in respect of the Purchaser Royalty Interest is equal to the amount
that is 2.5 times the amount of the Purchase Price actually paid by the
Purchaser to the Vendor under Clause 2.3 of the Purchase Agreement; (ii) the
expiration or termination of the License Agreement between NPS and Nycomed
pursuant to Clause 16.1 or 16.2 thereof; or (iii) the termination of the License
Agreement by Nycomed and the failure by the Vendor or the Purchaser to enter
into a New License

5

--------------------------------------------------------------------------------



Agreement within 12 months after such termination in accordance with Clause 7.5
of the Purchase Agreement."

Subject to the termination of this Agreement pursuant to Clause 11 herein, NPS
covenants with DRLP3 that the French Patents is tree of hen, charge, pledge and
encumbrance from any third party and that it shall not sell, assign, pledge or
otherwise charge or transfer any of the French Patents to any third party.

This Agreement and its assignment shall be recorded at the patent registry at
the French patent office (Institut National de la Propriete Industrielle or
INPI) or at any Governmental Authority office in France or in relevant
jurisdictions, including the European Patent Office.

NPS shall undertake at its own cost all such acts, execute all such documents
and do all such things as DRLP3 may request in order for this Agreement and the
rights granted to DRLP3 under this Agreement to be recorded with the French
patent office (Institut National de la Propriete Industrielle or INPI) or
appropriate Governmental Authority office in France or of any relevant
jurisdiction, including the European Patent Office and, where required, to
produce any additional documents that DRLP3 may require.

NPS shall undertake at its own cost, upon the occurrence of an Event of
Default,, subject to clauses 3 and 4, to cooperate in good faith with DRLP3, to
do all such acts and give any documents and signatures for the performance and
the enforcement of all formalities required to vest title in the French Patents
at the French patent office (Institut National de la Propriete Industrielle or
INPI) or at any Governmental Authority office in France or in relevant
jurisdictions, including the European Patent Office and, where required, to
produce any documents confirming that an Event of Default has taken place that
DRLP3 may require.

NPS hereby authorizes DRLP3 to take any action and make all such acts and things
to create, preserve, perfect, validate or otherwise protect the French Patents
and the rights acquired hereunder by DRLP 3 at the French patent office or at
any Governmental Authority office in France or in relevant jurisdictions,
including the European Patent Office, in the event that NPS fails to do so, at
the expenses of NPS, including, without

6

--------------------------------------------------------------------------------



limitation, the payment of taxes, renewals and annuity fees, and to enable DRLP3
to exercise and enforce its rights and remedies hereunder and generally to carry
out the provisions and purposes of this Agreement;

NPS hereby authorizes DRLP3 to take any action, including judicial proceedings,
and make all such acts and things to create, preserve, perfect, validate or
otherwise protect the French Patents and the rights acquired hereunder by DRLP3
at the French patent office or at any Governmental Authority office in France or
in relevant jurisdictions, including the European Patent Office, in the event
that NPS fails to do so, at the expenses of NPS, including, without limitation
any infringement actions from any third party and opposition proceedings that
may occur at any time during the execution of this Agreement.

Subject to clauses 6 and 7, NPS shall, upon demand, reimburse DRLP3 for all
reasonable costs and expenses incurred by DRLP3 in the enforcement of any rights
hereunder (including without limitation fees and expenses of counsel at each
step of the actions and proceedings where DRLP3 prevails) and all such costs
shall form part of the Obligations.

NPS hereby irrevocably constitutes and designates DRLP3 as and for NPS's
attorney in fact:

to execute, upon the occurrence of an Event of Default, subject to clauses 4 to
7 above, and during the continuance thereof, all and any such instraments,
documents and papers as DRLP3.determines to be appropriate in connection with
the exercise of such rights and remedies and to cause the sale, license,
assignment, transfer or other disposition of the French Patents, including all
filings, recordings or registrations with the applicable government offices
required or appropriate to effect such dispositions of the French Patents.

The within grant of a power of attorney, being coupled with an interest, shall
be irrevocable until this Agreement is terminated.

7

--------------------------------------------------------------------------------



Any notice, demand, direction or other instrument required or permitted to be
given hereunder shall be in writing and shall be given in the manner and
addressed as set out in Clause 11.3 of the Purchase Agreement. Either party may
change its address for service from time to time by notice given in accordance
with the foregoing.

This Agreement may be terminated by written agreement made between DRLP3 and
NPS. Upon indefeasible fulfillment of the Obligations and full payment, in
accordance with Clause 8.1 of the Purchase Agreement, this Agreement shall
terminate and the French Patents shall belong to NPS.

Upon termination of this Agreement, DRLP3 shall, at the request and expense of
NPS, make and do all such acts and things and execute and deliver all such
financing statements, instruments, agreements and documents as NPS considers
reasonably necessary or desirable to discharge the French Patents, to release
and discharge the French Patents therefrom and to record such release and
discharge in all appropriate offices of public record.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of DRLP3 and NPS. This Agreement may not'be
assigned in whole or in part by either party without the prior written consent
of the other party; provided, however, that DRLP3 may assign this Agreement in
whole or in part without the prior written consent of NPS: (i) by way of
security to a financial institution or other lender, (ii) to any Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, DRLP3, (iii) to a special
purpose vehicle or (iv) as part of a sale of a material part of DRLP3, in any
case whether by way of reorganization or otherwise, and DRLP3 shall give prompt
notice of any such assignment to NPS within 10 Business Days after the
occurrence thereof.

This Agreement is governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Courts of the Province of Ontario
and all courts competent to hear appeals therefrom.

8

--------------------------------------------------------------------------------



Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.,

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



 

 

 

 

9

--------------------------------------------------------------------------------

SCHEDULE 1

The French Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPC 06C0032

Formulation

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

Pure PTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1627048A

Administration Method

Pending

 

 

 

10

--------------------------------------------------------------------------------

SCHEDULE 2

NOMINATION OF THE EXPERT

Deloitte & Touche

 

 

 

11

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at c/o Blake, Cassels & Graydon LLP, 199 Bay
Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9, Canada (hereinafter
"NPS"); and

(2)   DRUG ROYALTY L.P. 3, a Cayman Island limited partnership incorporated
under the laws of the Cayman Islands whose registered office is at M&C Corporate
Services Limited, PO Box 309GT, Ugland House, South Church Street, George Town,
Grand Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and supplementary protection certificates listed in the Schedule to
this Agreement (the "German Patents"). NPS is also the proprietor of any related
Governmental Authority (as defined in the Purchase Agreement) approvals and
agreements relating to any product that is the subject of any such German
Patents (the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Security Agreement");

--------------------------------------------------------------------------------



(D)   Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E)   This Agreement sets out the terms of the assignment of the German Patents,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy,

2

--------------------------------------------------------------------------------



insolvency or similar legislation including for the appointment of a receiver or
trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NTS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the German Patents, including without
limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

3

--------------------------------------------------------------------------------



If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the German Patents, or any Related
Rights, to a third party.

This Agreement and its assignment shall be filed with the German National Patent
Office. NPS undertakes, to cooperate in good faith with DRLP3, to do all such
acts and give any documents and signatures for the performance and the
enforcement of all formalities required to perfect and file this Agreement and
its assignment with the German National Patent Office and, where required, to
produce any additional documents that DRLP3 may reasonably require.

NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the German Patents in DRLP3 and to record
such assignment at the German National Patent Register and, where required, to
produce any documents confirming that an Event of Default has taken place that
DRLP3 may reasonably require.

4

--------------------------------------------------------------------------------



NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the German Patents at the German Patent Office in the event that NPS fails to do
so, including, without limitation, the payment of taxes, renewals and annuity
fees,

This Agreement is governed by and construed in accordance with the laws of the
province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Ontario Courts and Tribunals and
all courts competent to hear appeals therefrom.

Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.,

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



 

 

 

 

5

--------------------------------------------------------------------------------

SCHEDULE E

The German Patents

Patent No.

German Patent No.

Subject

Status

EP1079803B

699 19 533.0

Formulation

Granted

EP1001802B

698 26 132.1

Dosage Regime

Granted

EP0515228B

692 24 858.7

Pure PTH

Granted

EP0357391B

689 26 895.5

DNA construct

Granted

EP1473040A

P 44 80 014.2

Dosage Regime

Pending

EP0735896A

not assigned

Formulation

Pending

EP1687048A

 

Administration Method

Pending

12 2006 000 057.7 (SPC)

   

Filed on

18 October 2006

 

 

 

6

--------------------------------------------------------------------------------



[page100.jpg]

--------------------------------------------------------------------------------



[page101.jpg]

--------------------------------------------------------------------------------



[page102.jpg]

--------------------------------------------------------------------------------



[page103.jpg]

--------------------------------------------------------------------------------



[page104.jpg]

--------------------------------------------------------------------------------



[page105.jpg]

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at c/o Blake, Cassels & Graydon LLP, 199 Bay
Street, Suite . 2800, Commerce Court West, Toronto ON M5L 1A9, Canada
(hereinafter "NPS"); and

(2)   DRUG ROYALTY L.P. 3, a Cayman Island limited partnership incorporated
under the laws of the Cayman Islands whose registered office is at M&C Corporate
Services Limited, PO Box 309GT, Ugland House, South Church Street, George Town,
Grand Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement');

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and supplementary protection certificates listed in the Schedule to
this Agreement (the "Greek Patents"). NPS is also the proprietor of any related
Governmental Authority (as defined in the Purchase Agreement) approvals and
agreements relating to any product that is the subject of any such Greek Patents
(the "Related Rights");

(C)   NPS and DRLP3 have also entered, into an agreement, dated as of July. 16,
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Security Agreement");

--------------------------------------------------------------------------------



(D)   Pursuant to section 3.2(g) of the Purchase Agreement, HPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E)   This Agreement sets out the terms of the assignment of the Greek Patents,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default/' means the occurrence of any one or more of the following
events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase.
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or Otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy,

2

--------------------------------------------------------------------------------



insolvency or similar legislation including for the appointment of a receiver or
trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice' thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the. Greek Patents, including without
limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

3

--------------------------------------------------------------------------------



If the Event of Default is a Minor Default, the operation of this Agreement
shall not take eff6ct unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains Unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event Of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the Greek Patents, or any Related Rights,
to a third party.

The consideration for the assignment under clause 1, as agreed by the Parties
and provided for. in the Purchase Agreement and set out above, has already been
fully provided and paid by DRLP3 to NPS, and NPS hereby acknowledges that it has
received such price and agrees that DRLP3 is not required to make any further
payment to NPS. The parties agree that the consideration is fair, reasonable and
corresponds fully to the actual value of the assigned Greek Patents, including
their Related Rights, and the conditions and prices of the relevant market.

This Agreement and its assignment shall be recorded on the Greek National Patent
Register (O.B.I.). NPS undertakes, to cooperate in good faith with DRLP3, to do
all such acts and give any documents and signatures for the performance and the
enforcement of all formalities required to record this Agreement and its
assignment on the Greek National Patent Register (O.B.L) and, where required, to
produce any additional documents that DRLP3 may reasonably require.

NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents

4

--------------------------------------------------------------------------------



and signatures for the performance and the enforcement of all formalities
required to vest title in the Greek Patents, including their Related Rights, in
DRLP3 and to record such assignment at the Greek National Patent Register
(O.B.I.) and, where required, to produce any documents confirming that an Event
of Default has taken place that DRLP3 may reasonably require. NPS undertakes
also to do all such acts and give any documents and signatures that might be
needed in the future for the recording with the Greek National Patent Register
(O.B.I.) of this Agreement with regard to EP 1473040 and EP 073589 upon their
granting and validation in Greece.

NPS hereby authorizes DRLP3, and grants a continuous and irrevocable power of
attorney to DRLP3, to take any of the action referred to above in clauses 7 and
8 on behalf of NPS and in particular (but without limitation) to: (a) do all
such acts and give any documents and signatures on behalf of NPS for the
performance and the enforcement of all formalities required to record this
Agreement and the assignment on the Greek National Patent Register (O.B.I.) and,
where required, to produce any additional documents on behalf of NPS, (b) to do
all such acts and give any documents and signatures on behalf of NPS ..for the
performance and the enforcement of all formalities required to vest title in the
Greek Patents, including their-Related-Rights, in itself (DRLP3) and to record
such assignment at the Greek National Patent Register (O.B.I.) and, where
required, to produce and sign on behalf of NPS any documents that be necessary
or desirable to confirm that an Event of Default has taken place, (c) do all
such acts and give any documents and signatures that might be needed in the
future for the recording with the Greek National Patent Register (O.B.I.) of
this Agreement with regard to any applications comprised in the Greek Patents
upon their granting and validation in Greece, and (d) to carry out all or part
of the present power by a substitute.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Greek Patents at the Greek Patent Office (O.B.I.) and for the maintenance of
the Related Rights in the event that NPS fails to do so, including, without
limitation, the payment of taxes, renewals and annuity fees.

5

--------------------------------------------------------------------------------



This Agreement is governed by and construed in accordance with the laws of the
province of Ontario, and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Ontario Courts and Tribunals and
all courts competent to hear appeals therefrom.

NPS and DRLP2 both authorise Christina Panagoulea, Georgia Kotroni and
Eleftheria Karabatou of "G.D. Kallimopoulos, K.Th. Loukopoulos, A.P. Chiotellis
Law Firm", residents of Athens, 2 Ypsilantou Str., 106 75 Greece, jointly or
each one separately, submit and record this Agreement at the Greek Patent Office
(O.B.I.) and proceed to any action and perform all formalities necessary for the
recording of this Agreement. NPS and DRLP3 hereby ratify and confirm everything
whatsoever that said attorney(s) may lawfully do, namely any actions or
omissions and authorize the above attorney(s) to carry out all or part of the
present power by a substitute. NPS and DRLP3 appoint said attorney(s) to accept
service of documents in Athens.

Date July 16, 2007

Having read the above, the Parties hereby sign:

6

--------------------------------------------------------------------------------



[page112.jpg]

--------------------------------------------------------------------------------



[page113.jpg]

--------------------------------------------------------------------------------

SCHEDULE

The Greek Patents

European Patent

Greek Patent

No.

Title

Status

No.

     

EP 1079803B

GR 3050775

"Protein Formulations"

Granted

 

SPC 8000222

"PREOTACT' Active substance

Granted

EP 1001802B

GR 3050819

"A COMBINED

PHARMACEUTICS

L PREPARATION

COMPRISING

PARATHYROID

HORMONE AND A

BONE

RESORPTION INHIBITOR"

Granted

EP0515228B

GR 3027113

"Essential pure human parathyroid hormone" .

Granted

EP1473040A

 

"Use

of human



parathyroid

hormone"

Pending

EP0735896A

 

"PARATHYROID

HORMONE

FORMULATION"

Pending

EP1687048A

 

"Methods

of Administering Therapeutic Injections"

Pending

SPC 8000222 (filed on 20 October 2006 with filing . number 20060800026)

   

Filed 20 October 2006

 

 

 

 

8

--------------------------------------------------------------------------------



[page115.jpg]

--------------------------------------------------------------------------------



[page116.jpg]

--------------------------------------------------------------------------------

CONDITIONAL ASSiGNMENT AGKEEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at with address c/o Blake, Cassels & Graydon
LLP, 199 Bay Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9
Canada(hereinafter "NPS"); and

(2)   DRUG ROYALTY L.P. a Cayman Island limited partnership incorporated under
the laws of the Cayman Islands whose registered office is at M&C Corporate
Services Limited, PO Box 309GT, Ugland House, South Church Street, George Town,
Grand Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may he amended",
modified, supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and SPCs listed in the Schedule to this Agreement (the "Italian
Patents"). NPS is also the proprietor of any related Governmental Authority (as
defined in the Purchase Agreement) approvals and agreements relating to any
product that is the subject of any such Italian Patents (the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing collateral security for the due payment and
performance of

--------------------------------------------------------------------------------



certain Obligations arising pursuant to the Purchase Agreement (as such
agreement may be amended, modified, supplemented or restated from time to time,
the "Security Agreement');

(D)   Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E)   This Agreement sets out the terms of the assignment of the Italian
Patents, including their Related Rights, by NPS to DRLP3.

NOW IT IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;
.

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) fdes a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy, insolvency or similar legislation including for the appointment of a
receiver or trustee;

2

--------------------------------------------------------------------------------



"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the Italian Patents, and including
without limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce

3

--------------------------------------------------------------------------------



payment or performance of the Obligations and any remedy obtained under such
action has not satisfied the Obligations of NPS or any judgement obtained
pursuant to such action remains unsatisfied by NPS for more than 15 Business
Days after the rendering of such judgement (without the necessity of appeal from
such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the Italian Patents, or any Related
Rights, to a third party.

The purchase price for the assignment under clause 1, as agreed by the Parties,
is EUR 10,000 less the damages suffered by DRLP3 due to the Event(s) of Default;
DRLP3 shall pay said amount within

30 days from the date on which the Parties agree in writing the amount of the
damages due by NPS; or

30 days from the date on which an independent arbitrator, appointed according to
the rules of the Italian Civil Procedure Code, settles the amount of the damages
due by NPS.

This Agreement and its assignment shall be recorded on the Italian National
Patent Register before the payment of the purchase price according to clause 6
above. NPS undertakes to cooperate in good faith with DRLP3, to do all such acts
and give any documents and signatures for the performance and the enforcement of
all formalities required to perfect and record this Agreement and. its
assignment on the Italian Patent Office and, where required, to produce any
additional documents that DRLP3 may reasonably require, including without
limitation, any necessary powers of attorney that may be required by Italian
counsel to record the Agreement. In particular, at the date of execution of this
Agreement, NPS undertakes and agrees to execute the attached Simplified
Conditional Assignment Form attached as Annex 1.

4

--------------------------------------------------------------------------------



NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to Cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the Italian Patents, and their Related
Rights, in DRLP3 and to perfect and record such assignment at the Italian Patent
Office and, where required, to produce any documents confirming that an Event of
Default has taken place that DRLP3 may reasonably require, including without
limitation, any necessary powers of attorney that may be required by Italian
counsel to record the Agreement In particular, NPS undertakes and agrees that it
will execute the attached Simplified Assignment Form attached as Annex 2.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Italian Patents, and their Related Rights, at the Italian Patent Office in
the event that NPS fails to do so, including, without limitation, the payment of
taxes, renewals and annuity fees.

This Agreement is governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, Validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Courts and Tribunals of the
Province of Ontario and all courts competent to hear appeals therefrom.

Date July 16, 2007

Having read the above, the Parties hereby sign:

5

--------------------------------------------------------------------------------



[page121.jpg]

--------------------------------------------------------------------------------



[page123.jpg]

--------------------------------------------------------------------------------



[page124.jpg]

--------------------------------------------------------------------------------

SCHEDULE

The Italian Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPCCCPUB2006 934 .

 

Granted

EP100T802B

Dosage Regime

Granted

EP0515228B

PurePTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Administration Method

Pending

 

 

 

7

--------------------------------------------------------------------------------

ANNEX 1

SIMPLIFIED CONDITIONAL ASSIGNMENT FORM

Between



NPS Allelix Corp., a company' existing under the laws of the Province of
Ontario, "The Vendor"

Drug Royalty L.P. 3, a Cayman Island limited partnership "The Purchaser" (both
"The Parties")

WHEREAS

 a. The Vendor is the registered proprietor of several Patents, as defined in
    the following Clause b);
 b. the Patents of which The Vendor grants full ownership, free and clear from
    any right of third parties, (hereinafter "The Collateral") are listed in
    Annex A
 c. the Purchaser wishes to acquire conditional ownership of The Collateral;

THE PARTIES AGREE AS FOLLOWS

The Vendor agrees to sell, assign, transfer to The Purchaser all right, title
and interest of The Vendor in and to The Collateral, such that title and
ownership of The Collateral shall belong to The Purchaser;

The Purchaser agrees to purchase from The Vendor all right, title and interest
in and to The Collateral for the price determined according to the criteria set
forth in Clause 4 of Ihe Conditional Assignment Agreement signed by The Parties
on July 16, 2007 (BUR 10,000 less the sum due to the damages suffered by The
Purchaser due to the Event(s) of Default);

The Vendor shall undertake all such acts, execute all such documents and do all
such things that The Purchaser may request in order to record this Form with the
Italian Patent Office.

Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.

________________________________
Name:

Title:

 

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC-3

________________________________
Name: Behzad Khosrowshahi
Title: Manager

8

--------------------------------------------------------------------------------

ANNEX 2

SIMPLIFIED CONDITIONAL ASSIGNMENT FORM

Between



NPS Allelix Corp., a company' existing under the laws of the Province of
Ontario, "The Vendor"

Drug Royalty L.P. 3, a Cayman Island limited partnership "The Purchaser" (both
"The Parties")

WHEREAS

 a. The Vendor'is the registered proprietor of several Patents, as defined in
    the following Clause b);
 b. the Patents of which The Vendor grants full ownership, free and clear from
    any right of third parties, (hereinafter "The Collateral") are listed in
    Annex A
 c. the Purchaser wishes to acquire the full ownership of The Collateral;

THE PARTIES AGREE AS FOLLOWS

The Vendor agrees to sell, assign, transfer to The Purchaser all right, title
and interest of The Vendor in and to The Collateral, such that title and
ownership of The Collateral shall belong to The Purchaser from the date of this
Simplified Assignment Form;

The Purchaser agrees to purchase from The Vendor all right, title and interest
in and to The Collateral for the price determined according to the criteria set
forth in Clause 4 of the Conditional Assignment Agreement signed by The Parties
on July 16, 2007 (EUR 10,000 less the sum due to the damages suffered by The
Purchaser due to the Event(s) of Default);

The Vendor shall undertake all such acts, execute all such documents and do all
such things that The Purchaser may request in order to record this Form with the
Italian Patent Office.

Date July 16,2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.

________________________________
Name:

Title:

 

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC-3

________________________________
Name: Behzad Khosrowshahi
Title: Manager

9

--------------------------------------------------------------------------------



[page128.jpg]

--------------------------------------------------------------------------------



[page129.jpg]

--------------------------------------------------------------------------------



[page130.jpg]

--------------------------------------------------------------------------------

Annex A

The Collateral

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPCCCPUB2006 934

 

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

PurePTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Administration Method

Pending

 

 

 

 

--------------------------------------------------------------------------------



[page132.jpg]

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, with address c/o Blake, Cassels & Graydon LLP, 199 Bay Street, Suite
2800, Commerce Court West, Toronto ON M5L 1A9 Canada (hereinafter "NPS"); and

(1)   DRUG ROYALTY L.P. 3, a limited partnership incorporated under the laws of
the Cayman Islands, whose registered office is at M&C Corporate Services
Limited, PO Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and SPCs listed in the Schedule to this Agreement (the "Dutch
Patents"). NPS is also the proprietor of any related Governmental Authority (as
defined in the Purchase Agreement) approvals and agreements relating to any
product that is the subject of any such Patents (the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16;
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Security Agreement");

--------------------------------------------------------------------------------



(D)   Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E)   As further security for compliance with its Obligations under the Purchase
Agreement NPS has agreed to grant DRLP3 a right of pledge on the Dutch Patents;

(F)   This Agreement sets out the terms of the assignment of the Dutch Patents,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in

2

--------------------------------------------------------------------------------



bankruptcy or otherwise for the benefit of creditors, (iii) files a petition or
proposal under bankruptcy, insolvency or similar legislation, or (iv) has
instituted against it proceedings under bankruptcy, insolvency or similar
legislation including for the appointment of a receiver or trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

3

--------------------------------------------------------------------------------

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the Dutch Patents, including without
limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this assignment under Clause 1
above is subject to the occurrence of an Event of Default.

If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the event that, upon the occurrence of an Event of Default, subject to
clauses 2, 3 and 4, for whatever reason the assignment provided for in Clause 1
above is not valid and/or effective and/or cannot be enforced, NPS shall forfeit
a penalty of Euro 1,000,000 to DRLP3 which will become due and payable
immediately upon the occurrence of such Event of Default.

As security for the performance of its monetary Obligations and of the
obligation under clause 1 of this deed (together the "Secured Obligations") NPS
as pledgor agrees to grant to DRLP3 as pledgee, and hereby so grants to DRLP3,
on the Dutch Patents a right of pledge ("een pandrecht"), which right of pledge
DRLP3 hereby accepts.

4

--------------------------------------------------------------------------------



In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the Dutch Patents, or any Related Rights,
to a third party.

This Agreement and its assignment shall be recorded on the Dutch National Patent
Register. NPS undertakes to cooperate in good faith with DRLP3, to do all such
acts and give any documents and signatures for the performance and the
enforcement of all formalities required to perfect and record this Agreement and
its assignment on the Dutch National Patent Register and, where required, to
produce any additional documents that DRLP3 may reasonably require.

In the event that NPS is in default ("verzuim"), as defined in Section 6:81 of
the Dutch Civil Code, of performing one or more of the Secured Obligations,
DRLP3 shall be authorised to sell the Dutch Patents or part thereof, in
accordance with Section 3:248 of the Dutch Civil Code, without prejudice to
DRLP3's rights under Section 3:251 (1) of the Dutch Civil Code, in order to
recover the proceeds thereof. NPS shall not have the rights under Section 3:251
(1) of the Dutch Civil Code. DRLP3 does not bear the obligations referred to in
Sections 3:249 and 3:252 of the Dutch Civil Code to give notice of an intended
sale or to give notice following a sale,

NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the Dutch Patents, including their Related
Rights, in DRLP3 and to record such assignment at the Dutch National Patent
Register and, where required, to produce any documents confirming that an Event
of Default has taken place that DRLP3 may reasonably require. NPS hereby
authorizes DRLP3, and grants irrevocable power of attorney to DRLP3, to take any
of the action referred to above on its behalf.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Dutch Patents at the Dutch Patent Office and for the maintenance of the
Related Rights in the event that NPS fails to do so, including, without
limitation, the payment of taxes, renewals and annuity fees.

5

--------------------------------------------------------------------------------



This Agreement is governed by and construed in accordance with the law of the
Province of Ontario and the federal laws of Canada applicable therein, save that
Clauses 5, 6 and 9 above are subject to the operation of Dutch law. All disputes
arising out of or in connection with this Agreement including those concerning
its existence, validity, interpretation and performance are subject to the
exclusive jurisdiction of the competent courts of the Province of Ontario and
all courts competent to hear appeals therefrom, save that the Dutch Courts shall
have exclusive jurisdiction in relation to any such disputes arising out of the
operation of Clauses 5, 6 and 9 above.

Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



 

6

--------------------------------------------------------------------------------

SCHEDULE

The Dutch Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPC 300243

Formulation

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

Pure PTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1627048A

Administration Method

Pending

 

 

 

 

7

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELLX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at with address c/o Blake, Cassels & Graydon
LLP, 199 Bay Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9
Canada(hereinafter "NPS"); and

(2)   DRUG ROYALTY L.P. 3, a limited partnership incorporated under the laws of
the Cayman Islands, whose registered office is at M&C Corporate Services
Limited, PO Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A) NPS and DRLP3 have entered into an agreement for the sale and assignment of
rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B) NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and SPCs listed in the Schedule to this Agreement (the "Spanish
Patents"). NPS is also the proprietor of any related Governmental Authority (as
defined in the Purchase Agreement) approvals and agreements relating to any
product that is the subject of any such Spanish Patents (the "Related Rights");

(C) NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may

--------------------------------------------------------------------------------



be amended, modified, supplemented or restated from time to time, the "Security
Agreement");

(D) Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E) This Agreement sets out the terms of the assignment of the Applications,
including then Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment to be made by DRLP3 to NPS pursuant to
clause 6 below (the receipt and sufficiency of which is hereby acknowledged), IT
IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or

2

--------------------------------------------------------------------------------



(iv) has instituted against it proceedings under bankruptcy, insolvency or
similar legislation mcluding for the appointment of a receiver or trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section
4.1(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the Spanish Patents, and including
without limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

3

--------------------------------------------------------------------------------



If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the Spanish Patents, or any Related
Rights, to a third party.

The purchase price for the assignment under clause 1, as agreed by the Parties,
is 3000 Euros, which DRLP3 pays in advance to NPS, and NPS hereby acknowledges
that it has received such amount and agrees that DRLP3 is not required to make
any further payment to NPS.

This Agreement shall be raised to a public deed before a Spanish Notary Public
and, subject to clauses 3 and 4, its assignment shall be recorded on the Spanish
National Patent Register upon the occurrence of an Event of Default. NPS
undertakes, to cooperate in good faith with DRLP3, to do all such acts and give
any documents and signatures for the performance and the enforcement of all
formalities required to perfect and record this Agreement and its assignment on
the Spanish National Patent Register and, where required, to produce any
additional documents that DRLP3 may reasonably require. Without prejudice to the
generality of the foregoing, NPS agrees that it will within 60 days of the
execution of this Agreement execute any necessary powers of attorney that may be
required by Spanish counsel to record this Agreement at the Spanish National
Patent Office. Further, to the extent that the parties fail to execute a
mortgage granting DRLP3 a security interest over the Spanish Patents when

4

--------------------------------------------------------------------------------



this Agreement is executed, NPS agrees that it will execute such an agreement
within the said 60 day period.

In relation to the above, NPS irrevocably empowers DRLP3 to appear before a
Spanish notary public to execute any document and to comply with any formality
necessary to have the assignment regulated hereby fully effective, subject to
clauses 3 and 4, once an Event of Default has occurred.

NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the Spanish Patents in DRLP3 and to record
such assignment at the Spanish National Patent Register and, where required, to
produce any documents confirming that an Event of Default has taken place that
DRLP3 may reasonably require.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Spanish Patents, and their Related Rights, at the Spanish Patent Office in
the event that NPS fails to do so, including, without limitation, the payment of
taxes, renewals and annuity fees.

This Agreement is governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Ontario Courts and Tribunals
Ontario and all courts competent to hear appeals therefrom.

Date July 16,2007

Having read the above, the Parties hereby sign:

5

--------------------------------------------------------------------------------

NPS ALLELIX CORP.

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



 

 

 

6

--------------------------------------------------------------------------------



SCHEDULE

The Spanish Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPC 200600034

Formulation

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

Pure PTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Administration Regime

Pending

 

 

 

 

7

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

PATENT MORTGAGE - OUTSTANDING

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

POWER OF ATTORNEY

In the city of Salt Lake City, Utah, USA, on September, 2007.

BEFORE ME

Ms. Leslie Lancaster, Notary Public living and practicing in said city and duly
entitled to formalise public deeds.

APPEARS

Mr. Barton W. Giddings, of legal age, married, of USA citizenship, with
professional domicile at Salt Lake City, Utah, USA, with USA passport number
056408123, in force.

ACTS

In the name and on behalf of NPS ALLELIX CORP. a company duly incorporated and
in existence in accordance with the laws of the Province of Ontario, with
registered offices at c/o Blake, Cassels & Graydon LLP, 199 Bay Street, Suite
2800, Commerce Court West, Toronto ON M5L 1A9 Canada and registered with the
Ontario Ministry of Government Services under number 00138941 (the "Grantor"),
who is duly empowered to grant this power of attorney on behalf of the Grantor.

He is duly empowered for this act by virtue of his appointment as Assistant
Corporate Secretary.

He has to my own judgement the necessary legal capacity for executing the
present and for this purpose,

GRANTS

A power of attorney as broad and sufficient as required by law in favour of:

Mr. Fernando de las Cuevas Castresana, of legal age, a Spanish citizen,..
married, lawyer, with professional domicile at Paseo de la Castellana 216,
Madrid, Spain and National Identity Card number 42.936.545-F, in force;

Mr. Ralph Smith, of legal age, a British citizen, married, lawyer, with
professional domicile at Paseo de la Castellana 216, Madrid, Spain and holders
of British passport number 704620075;

Mr. Francisco Gil Duran, of legal age, a Spanish citizen, married, lawyer, with
professional domicile at Paseo de la Castellana 216, Madrid, Spain and National
Identity Card number 5.405.248-H, in force;

--------------------------------------------------------------------------------



Ms. Valentina Rodriguez Hernandez, of legal age, a Venezuelan citizen, married,
lawyer, with professional domicile at Paseo de la Castellana 216, Madrid, Spain
and Residence Permit number X-2868095-H, in force; and

Ms. Alejandra Huidobro Andueza, of legal age, a Spanish citizen, single, lawyer,
with professional domicile at Paseo de la Castellana 216, Madrid, Spain and
National Identity Card number 2.912.275-S, in force.

so that any one of them, acting individually, in the name and on behalf of the
Grantor and empowered hereby to totally or partially appoint their substitutes,
may:

Perform whatsoever acts and execute whatsoever public or private documents are
necessary in order to constitute, create, modify, enforce and register in favor
of DRUG ROYALTY L.P. 3, any patent mortgages, in any terms and conditions deemed
appropriate, over the Spanish part of any of the following patents:

 * European Patent number 99917715 (1079803).
 * European Patent number 98929965.6 (1001802).
 * European Patent number 92304692.4 (0515228).
 * European Patent number 89308753.6 (0357391).
 * European Patent number 4017622.4 (1473040).
 * European Patent number 95903732.6 (0735896).
 * European Patent number 04795465.6 (1687048).

To appear before a Spanish notary public to execute a conditional assignment
agreement (substantially in the form of the draft attached to this power of
attorney) for the transfer, subject to condition precedent, of the patents
identified in point 1 above, and to execute any kind of document and to comply
any formality necessary to formalize satisfaction of the abovementioned
condition precedent and the full effect of the transfer of the patents listed in
point 1 above.

Carry out, likewise, whatsoever related or complementary acts as may be
necessary -including the execution of whatever document in order to authorize
the registration of the documents referred to in points 1 and 2 above with the
corresponding Movable Goods Registry, the Spanish Patents*, and Trademarks
Office and/or any other relevant registry and filing of tax liquidations- for
the fullest execution of the mandate received and to sign whatsoever public or
private documents which may be necessary or appropriate to exercise the powers
contained herein, including, if necessary, deeds of correction of possible
errors.

IN WITNESS WHEREOF,

the Grantor, having been informed of the content of this public deed of power of
attorney, approves and signs it with me, the Notary Public, having complied with
all the formalities required by applicable law where this power of attorney is
granted.



2

--------------------------------------------------------------------------------



[page152.jpg]

--------------------------------------------------------------------------------



[page153.jpg]

--------------------------------------------------------------------------------

POWER OF ATTORNEY

In the city of Toronto, Canada, on July 16, 2007.

BEFORE ME

Mr. Michael Uster, Notary Public living and practicing in said city and duly
entitled to formalise public deeds.

APPEARS

Mr. Bezhad Khosrowshahi, of legal age, married, of Canadian citizenship, with
professional domicile at Royal Bank Plaza, Suite 3120, South Tower, Box 122, 200
Bay St., Toronto, Ontario Canada M5J 2J3, with Canadian passport number
BA002202, in force.

ACTS

In the name and on behalf of DRUG ROYALTY L.P. 3, a Cayman Island limited
partnership existing under the laws of the Cayman Islands whose registered
office is at M&C Corporate Services Limited, PO Box 309GT, Ugland House, South
Church Street, George Town, Grand Cayman, Cayman Islands, who is duly empowered
to grant this power of attorney on behalf of the Grantor.

He is duly empowered for this act by virtue of him being the Manager of the
Grantor's General Partner, DRC Management LLC3.

He has to my own judgement the necessary legal capacity for executing the
present and for this purpose,

GRANTS

A power of attorney as broad and sufficient as required by law in favour of:

Mr. Fernando de las Cuevas Castresana, of legal age, a Spanish citizen, married,
lawyer, with professional domicile at Paseo de la Castellana 216, Madrid, Spain
and National Identity Card number 42.936.545-F, in force;

Mr. Ralph Smith, of legal, age, a British citizen, married, lawyer, with
professional domicile at Paseo de la Castellana 216, Madrid, Spain and holders
of British passport number 704620075;

Mr. Francisco Gil Duran, of legal age, a Spanish citizen, married, lawyer, with
professional domicile at Paseo de la Castellana 216, Madrid, Spain and National
Identity Card number 5.405.248-H, in force;

--------------------------------------------------------------------------------



Ms. Valentina Rodriguez Hernandez, of legal age, a Venezuelan citizen, married,
lawyer, with professional domicile at Paseo de la Castellana 216, Madrid, Spain
and Residence Permit number X-2868095-H, in force; and

Ms. Alexandra Huidobro Andueza> of legal age, a Spanish citizen, single, lawyer,
with professional domicile at Paseo de la Castellana 216, Madrid, Spain and
National Identity Card number 2.912.275-S, in force.

so that any one of them, acting individually, in the name and on behalf of the
Grantor and empowered hereby to totally or partially appoint their substitutes,
may:

Perform whatsoever acts and execute whatsoever public or private documents are
necessary in order to accept, modify, enforce and register, in favor of the
Grantor, any patent mortgages, in any terms and conditions deemed appropriate,
over the Spanish part of any of the following patents:

 * European Patent number 99917715 (1079803).
 * European Patent number 98929965.6 (1001802).
 * European Patent number 92304692.4 (0515228).
 * European Patent number 89308753.6 (0357391).
 * European Patent number 4017622.4 (1473040).
 * European Patent number 95903732.6 (0735896).
 * European Patent number 04795465.6 (1687048).

To appear before a Spanish notary public to execute a conditional assignment
agreement (substantially in the form of the draft attached to this power of
attorney) for the acquisition, subject to condition precedent, of the patents
identified in point 1 above, and to execute any kind of document and to comply
any formality necessary to formalize satisfaction of the abovementioned
condition precedent and the full effect of the transfer of the patents listed in
point 1 above.

Carry out, likewise, whatsoever related or complementary acts as may be
necessary - including the execution of whatever document in order to register
the documents referred to in points 1 and 2 with the corresponding Movable Goods
Registry, the Spanish Patents and Trademarks Office and/or any other relevant
registry and filing of tax liquidations - for the fullest execution of the
mandate received and to sign whatsoever public or private documents which may be
necessary or appropriate to exercise the powers contained herein, including, if
necessary, deeds of correction of possible errors.

IN WITNESS WHEREOF,

the Grantor, having been informed of the content of this public deed of power of
attorney, approves and signs it with me, the Notary Public, having complied with
all the formalities required by applicable law where this power of attorney is
granted.



ATTESTATION OF THE NOTARY

I, the Notary Public, hereby certify and attest as follows:

--------------------------------------------------------------------------------



That the Grantor Is a Cayman Islands limited partnership existing under the laws
of the Cayman Islands and complies with all legal conditions required by the
laws of the Cayman Islands to continue its commercial activities and perform its
corporate purpose; and

That the appearer, whose personal particulars I know from his statements and
from his personal documentation in force which he shows to me, and who signed in
my presence this Power of Attorney, in the capacity in which he acts, is duly
authorised and has the necessary legal capacity to execute this instrument in
the name and on behalf of the Grantor according to the Laws of the Cayman
Islands and pursuant to its by-laws and to his appointment as of the Grantor's
General Partner, Manager of DRC Management, LLC3; and

That in the execution of this Public Instrument, all the formalities and
solemnities required by the Laws in force in the Cayman Islands, the place of
the execution of the same, regarding this class of document, have been complied
with.

SIGNATURE of
DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3
/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager

________________________________
[*]

SIGNATURE of the NOTORARY PUBLIC:

/s/ Michael Uster
Michael Uster

--------------------------------------------------------------------------------



 

 

 

 

POWER OF ATTORNEY OF
NYCOMED DANMARK ApS - OUTSTANDING

 

 

 

 

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at with address c/o Blake, Cassels & Graydon
LLP, 199 Bay Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9
Canada(hereinafter "NPS"); and

(2)   DRUG ROYALTY L.P. 3, a Cayman Island limited partnership incorporated
under the laws of the Cayman Islands whose registered office is at M&C Corporate
Services Limited, PO Box 309GT, Ugland House, South Church Street, George Town,
Grand Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patents, patent
applications and SPCs listed in the Schedule to this Agreement (the "United
Kingdom Patents"). NPS is also the proprietor of any related Governmental
Authority (as defined in the Purchase Agreement) approvals and agreements
relating to any product that is the subject of any such United Kingdom Patents
(the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may

--------------------------------------------------------------------------------



be amended, modified, supplemented or restated from time to time, the "Security
Agreement");

(D)   Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver
certain conditional assignment agreements to DRLP3, including this Agreement;

(E)   This Agreement sets out the terms of the assignment of the United Kingdom
Patents,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1 (a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or

2

--------------------------------------------------------------------------------



(iv) has instituted against it proceedings under bankruptcy, insolvency or
similar legislation including for the appointment of a receiver or trustee;

"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section 4.1
(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the United Kingdom Patents, including
without limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

3

--------------------------------------------------------------------------------



If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the United Kingdom Patents, or any
Related Rights, to a third party.

This Agreement and its assignment shall be recorded on the United Kingdom
National Patent Register. NPS undertakes, to cooperate in good faith with DRLP3,
to do all such acts and give any documents and signatures for the performance
and the enforcement of all formalities required to perfect and record this
Agreement and its assignment on the United Kingdom National Patent Register and,
where required, to produce any additional documents that DRLP3 may reasonably
require.

NPS undertakes, upon the occurrence of an Event of Default, subject to clauses 3
and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the United Kingdom Patents, including
their Related Rights, in DRLP3 and to record such assignment at the United
Kingdom National Patent Register and, where required, to produce any documents
confirming that an Event of Default has taken place that DRLP3 may reasonably
require.

NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the United Kingdom Patents at the United Kingdom Patent Office and for the
maintenance

4

--------------------------------------------------------------------------------



of the Related Rights in the event that NPS fails to do so, including, without
limitation, the payment of taxes, renewals and annuity fees.

This Agreement is governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Courts and Tribunals of the
Province of Ontario and all courts competent to hear appeals therefrom.

Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



5

--------------------------------------------------------------------------------

SCHEDULE

The United Kingdom Patents

Patent No.

Subject

Status

EP1079803B

Formulation

Granted

SPC/GB06/035

Formulation

Granted

EP1001802B

Dosage Regime

Granted

EP0515228B

Pure PTH

Granted

EP0357391B

DNA construct

Granted

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Administration Method

Pending

 

 

 

 

 

6

--------------------------------------------------------------------------------



[page165.jpg]

--------------------------------------------------------------------------------



[page166.jpg]

--------------------------------------------------------------------------------

CONDITIONAL ASSIGNMENT AGREEMENT

BETWEEN

(1)   NPS ALLELIX CORP., a company incorporated under the laws of Ontario,
Canada, whose registered office is at c/o Blake, Cassels & Graydon LLP, 199 Bay
Street, Suite 2800, Commerce Court West, Toronto ON M5L 1A9 Canada (hereinafter
"NPS"); and

(2)   DRUG ROYALTY L.P. 3, a limited partnership incorporated under the laws of
the Cayman Islands, whose registered office is at M&C Corporate Services
Limited, PO Box 309GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands (hereinafter "DRLP3").

Each a "Party" and together the "Parties".

WHEREAS

(A)   NPS and DRLP3 have entered into an agreement for the sale and assignment
of rights dated as of July 16, 2007 (as such agreement may be amended, modified,
supplemented or restated from time to time, the "Purchase Agreement");

(B)   NPS is the registered proprietor of certain Patents (as defined in the
Purchase Agreement) including without limitation those patent applications
listed in the Schedule to this Agreement (the "Applications"). NPS is also the
proprietor of any related Governmental Authority (as defined in the Purchase
Agreement) approvals and agreements relating to any product that is the subject
of any such Applications (the "Related Rights");

(C)   NPS and DRLP3 have also entered into an agreement, dated as of July 16,
2007, as general and continuing collateral security for the due payment and
performance of certain Obligations arising pursuant to the Purchase Agreement
(as such agreement may be amended, modified, supplemented or restated from time
to time, the "Security Agreement");

--------------------------------------------------------------------------------



(D)   Pursuant to section 3.2(g) of the Purchase Agreement, NPS has agreed to
deliver certain conditional assignment agreements to DRLP3, including this
Agreement;

(E)   This Agreement sets out the terms of the assignment of the Applications,
including their Related Rights, by NPS to DRLP3.

IN CONSIDERATION OF the Parties entering into the Purchase Agreement AND IN
FURTHER CONSIDERATION of the payment by DRLP3 to NPS of US$1 (the receipt and
sufficiency of which is hereby acknowledged), IT IS HEREBY AGREED AS FOLLOWS:-

Definitions

"Event of Default" means a Major Default or a Minor Default;

"Major Default" means the occurrence of any one or more of the following events:

any breach by NPS of any representation or warranty made by NPS in Section 4.1,
4.4, 4.5, 4.6(c), 4.6(d), 4.6(e) or 4.6(f) of the Purchase Agreement; provided,
however, that a breach of Section 4.1(a) or 4.4 of the Purchase Agreement shall
not be a Major Default unless such breach results in a Material Adverse Effect;

any breach by NPS of any of its covenants under Section 7.2(b) of the Purchase
Agreement and such breach shall continue unremedied for a period of 60 days
after written notice thereof; or

the cessation or threatened cessation by NPS of its business generally or the
admission by NPS of its inability to, or its actual failure to, pay its debts
generally, including circumstances where NPS (i) is adjudged bankrupt or
insolvent, (ii) makes an assignment in bankruptcy or otherwise for the benefit
of creditors, (iii) files a petition or proposal under bankruptcy, insolvency or
similar legislation, or (iv) has instituted against it proceedings under
bankruptcy, insolvency or similar legislation including for the appointment of a
receiver or trustee;

2

--------------------------------------------------------------------------------



"Minor Default" means the occurrence of any one or more of the following events
to the extent that it is not a Major Default:

the failure of NPS to pay any monetary Obligations within five Business Days of
the date on which such Obligations are due or payable;

the failure of NPS to perform any non-monetary Obligation or covenant under the
Security Agreement or the Purchase Agreement and such failure shall continue
unremedied for a period of 60 days after written notice thereof; or

any breach by NPS of any representation or warranty made by NPS in the Purchase
Agreement (for certainty, including without limitation a breach of Section 4.1
(a) or 4.4 of the Purchase Agreement if such breach does not result in a
Material Adverse Effect;

"Obligations" means all indebtedness, liabilities and obligations (whether
direct, indirect, absolute, contingent or otherwise) of NPS to DRLP3 arising
pursuant to the Purchase Agreement or the Security Agreement; and

All other terms used in this Agreement shall have the same meanings as provided
for in the Purchase Agreement and the Security Agreement.

Operative Clauses

Subject to the condition provided for under clause 2 below, NPS hereby assigns
all of its right, title and interest in the Applications, with respect to all
confracting states designated in each of the Applications, and including without
limitation their Related Rights, to DRLP3.

Subject to clauses 3 and 4, the operation of this Agreement is subject to the
occurrence of an Event of Default.

3

--------------------------------------------------------------------------------



If the Event of Default is a Minor Default, the operation of this Agreement
shall not take effect unless or until DRLP3 has first sought to commence legal
action to enforce payment or performance of the Obligations and any remedy
obtained under such action has not satisfied the Obligations of NPS or any
judgement obtained pursuant to such action remains unsatisfied by NPS for more
than 15 Business Days after the rendering of such judgement (without the
necessity of appeal from such judgement).

If an Event of Default is the result of a breach of representation and warranty
by NPS, then the operation of this Agreement shall not take effect for a period
of 60 days commencing on the date on which notice of such breach is provided to
NPS and furthermore shall not take effect if during that 60 day period the
parties agree upon an alternative remedy in respect of that breach.

In the meantime, NPS covenants with DRLP3 that it shall not sell, assign, pledge
or otherwise charge or transfer any of the Applications, or any Related Rights,
to a third party.

This Agreement and its assignment shall be recorded with the European Patent
Office (and, if DRLP3 so requests, the national patent offices of any relevant
contracting state). NPS undertakes, to cooperate in good faith with DRLP3, to do
all such acts and give any documents and signatures for the performance and the
enforcement of all formalities required to perfect and record this Agreement and
its assignment with the European Patent Office and/or national patent offices
and, where required, to produce any additional documents that DRLP3 may
reasonably require.

NPS undertakes, upon the occurrence of an Event of Default,, subject to clauses
3 and 4, to cooperate in good faith with DRLP3, to do all such acts and give any
documents and signatures for the performance and the enforcement of all
formalities required to vest title in the Applications, including their Related
Rights, in DRLP3 and to record such assignment with the European Patent Office
(and, if DRLP3 so requests, the national patent offices of any relevant
contracting state) and, where required, to produce any documents confirming that
an Event of Default has taken place that DRLP3 may reasonably require.

4

--------------------------------------------------------------------------------



NPS hereby authorizes DRLP3 to do whatever is necessary for the maintenance of
the Applications with the European Patent Office (and, if relevant, the national
patent offices of any relevant contracting state) and for the maintenance of the
Related Rights in the event that NPS fails to do so, including, without
limitation, the payment of taxes, renewals and annuity fees.

This Agreement is governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. All
disputes arising out or in connection with this Agreement including those
concerning its existence, validity, interpretation and performance are subject
to the exclusive jurisdiction of the competent Courts and Tribunals of the
Province of Ontario and all courts competent to hear appeals therefrom.

Date July 16, 2007

Having read the above, the Parties hereby sign:

NPS ALLELIX CORP.

/s/ Val R. Antczak
Name: Val R. Antczak
Title: Vice President and Secretary

DRUG ROYALTY L.P. 3,
by its General Partner
DRC MANAGEMENT LLC 3


/s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager



5

--------------------------------------------------------------------------------

SCHEDULE

The Applications

Application No

Subject

Status

EP1473040A

Dosage Regime

Pending

EP0735896A

Formulation

Pending

EP1687048A

Adminstration Method

Pending

 

 

--------------------------------------------------------------------------------

Exhibit B

Patent Filings

 

[See attached.]

 

 

 

--------------------------------------------------------------------------------



[bpage1.jpg]

--------------------------------------------------------------------------------



[bpage2.jpg]

--------------------------------------------------------------------------------

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT

is made as of December 20, 2013,

BETWEEN:

NPS PHARMACEUTICALS, INC.,


a corporation existing under the laws of the State of Delaware



(collectively with its successors and permitted assigns, "Debtor"),

- and -

DRUG ROYALTY L.P. 3,


a Cayman Islands limited partnership



(collectively with its successors and permitted assigns, "Secured Party").

WHEREAS Secured Party and Debtor have entered into an Amended and Restated
Security Agreement dated as of December 20, 2013 (as such agreement may be
amended, modified, supplemented or restated from time to time, the "Security
Agreement"); and

WHEREAS pursuant to the Security Agreement, Debtor has granted to Secured Party
a security interest in, among other assets, certain intellectual property of
Debtor, and Debtor has agreed to execute this Patent Security Agreement for
recording with the United States Patent and Trademark Office;

NOW THEREFORE in consideration of the respective covenants, promises and
agreements of the parties herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
each of the parties), the parties agree as follows:

Grant of Security Interest

As general and continuing collateral security for the due payment and
performance of the Obligations (as such term is defined in the Security
Agreement), Debtor hereby pledges, mortgages, charges and assigns (by way of
security) to Secured Party, and grants to Secured Party, a security interest in,
the patents described in Schedule A hereto (as such Schedule may be amended from
time to time) and all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and re-examinations thereof (collectively, the "Patents").

--------------------------------------------------------------------------------



Recordation

Debtor authorizes and requests that the United States Patent and Trademark
Office record this Patent Security Agreement.

Paramountry of Security Agreement

This Patent Security Agreement is being entered into in accordance with the
terms of the Security Agreement. Debtor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Patents made and granted hereby are more fully specified in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein. In the event of a conflict between any provision of this Patent Security
Agreement and any provision of the Security Agreement, the provision of the
Security Agreement shall control.

Termination

This Patent Security Agreement shall terminate and all rights in the Patents
shall revert to Debtor upon the termination of the Security Agreement, including
termination of the Security Agreement in part, with respect to the Additional
Collateral (as such term is defined in the Security Agreement), in accordance
with the terms thereof.

Successors and Assigns

This Patent Security Agreement shall inure to the benefit of and shall be
binding on and enforceable by and against the parties hereto and their
respective successors and permitted assigns under the Security Agreement.

Applicable Law

This Patent Security Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York and the federal
laws of the United States applicable therein, without giving effect to the
principles of conflicts of law thereof except as set forth in Section 5-1401 of
the New York General Obligations Law.

Execution in Counterparts and Facsimile Delivery

This Patent Security Agreement may be executed in one or more counterparts, all
of which when taken together constitute one and the same agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Patent Security Agreement.

NPS Pharmaceuticals, Inc.
550 Hills Drive, 3rd Floor
Bedminster, New Jersey 07921
United States of America

Attention of: General Counsel
Fax No.: (908)450-5344
E-mail: estratemeier@npsp.com

NPS PHARMACEUTICALS, INC.


 
 
 
 
 
By /s/ Luke Beshar
Name: Luke Beshar
Title: EVP and CFO

 

Drug Royalty L.P. 3
c/o DRI Capital Inc.
22 St. Clair Avenue East
Suite 200
Toronto ON M4T 2S5

Attention of: Behzad Khosrowshahi
Fax No.: (416) 863-5161
E-mail: DRInotices@dricapital.com

DRUG ROYALTY L.P. 3


 
 
 
 
by its General Partner, DRC
Management LLC 3
By /s/ Behzad Khosrowshahi
Name: Behzad Khosrowshahi
Title: Manager

 

 

 

Patent Security Agreement - Signature Page

--------------------------------------------------------------------------------

SCHEDULE A

PATENTS

Country

Filing Date

Serial No.

Issue Date

Patent No.

Expiry Date

U.S.

23 May '91

07/707114

4 May '93

5,208,041

23 May'11

U.S.

23 Dec '93

08/172,206

5 March '96

5,496,801

23 Dec'13

U.S.

14 Aug '98

09/125,247

4 Sep '01

6,284,730

8 June'18

U.S. Div Con

18 March'03

10/389,797

28 March '06

7,018,982

8 June'18

U.S.Div Con 2

19 Dec'05

11/305,339

24 March '09

7,507,715

8 June'18

U.S.Div

9 Jan '09

12/351,558

6 July'10

7,749,543

8 June '18

U.S.Div

23 June'10

12/822,089

10 April '12

8,153,588

8 June'18

U.S.Div

24 Feb'12

13/405,093

 

(2012/0148684)

 

U.S.

15 Oct. '04

10/966,364

4 May '10

7,708,732

11 May'27

 

 

 

--------------------------------------------------------------------------------

